EXHIBIT
          US District Court - New York
_________________________________________


      In re Application of David A. Godfrey
             and Yukos Finance B.V.

_________________________________________


             Video Deposition of:
                Robert Foresman
               November 30, 2018
In re Application of David Godfrey                                                         FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                         Robert Foresman
                                                           Page 1                                             Page 3
       UNITED STATES DISTRICT COURT                                 ATTORNEYS FOR THE WITNESS:
       SOUTHERN DISTRICT OF NEW YORK
       -------------------------------------------------               Robert H. Pees, Esquire
       In re Application of DAVID A. GODFREY and                       Sheena Buddhdev, Esquire
       YUKOS FINANCE B.V. for an order to conduct                      AKIN GUMP STRAUSS HAUER & FELD LLP
       discovery for use in a foreign proceeding                       One Bryant Park
       from Robert Foresman,                                           New York, New York 10036-6745
                        Petitioners.                                   212.872.1000
                                                                       Mark Dawkins, Esquire
       Case No. 1:18-mc-00363-LAK                                      Ten Bisops Square
       -------------------------------------------------               London, E1 6EG
                                                                       United Kingdom
       VIDEO DEPOSITION OF                                             +44.20.7012.9600
       Robert Foresman
       November 30, 2018                                            ALSO PRESENT
       New York, New York                                              David Godfrey
       Lead: Jeffrey Jacobson, Esquire
       Firm: Kelley Drye & Warren                                   JANE ROSE REPORTING
                                                                       74 Fifth Avenue
                                                                       New York, New York 10011
                                                                       Jeffrey Benz, CRR, RMR, Court Reporter
                                                                       Jonathan Popham, Legal Videographer

       FINAL COPY
       JANE ROSE REPORTING 1-800-825-3341

                                                           Page 2                                             Page 4
       ATTORNEYS FOR PETITIONER:                                              TABLE OF CONTENTS

            Jeffrey S. Jacobson, Esquire                            Witness: Robert Foresman
            Martin Krolewski, Esquire
            KELLEY DRYE & WARREN LLP                                Examination                  Page
            101 Park Avenue                                            By Mr. Jacobson             6
            New York, New York 10178
            212.808.5145                                            Instruction not to Answer        14
                                                                    Instruction not to Answer        15
                -and-                                               Instruction not to Answer        49

            Bernard O'Sullivan, Esquire
            Tamson Blow, Esquire
            CMS CAMERON MCKENNA NABARRO                             Reporter Certificate           303
            Olswang LLP
            78 Cannon Street                                        Notice to Read and Sign             305
            London EC4N 6AF
            United Kingdom                                          Index to Exhibits             307




JANE ROSE REPORTING                                                      National Court-Reporting Coverage
1-800-825-3341                                                            janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                               Page 5                                                 Page 7
   1               * * *                                  1        Q. So just to refresh your recollection
   2             New York, New York                       2   about how this works, from the last time,
   3                8:50 a.m.                             3   you're the most important person in the room
   4               * * *                                  4   today. The second most important person in the
   5          THE VIDEOGRAPHER: Good morning.             5   room is the court reporter, who is taking down
   6   Here begins media number 1 in the video            6   everything I say with his magic machine. And
   7   deposition of Robert Foresman, in the matter of    7   he'll be taking down everything you say and
   8   In Re: Application of David A. Godfrey and         8   Mr. Pees says. And because he can only take
   9   Yukos Finance B.V.                                 9   down one of us as a time, I will let you finish
  10          Today's date is November 30, 2018,         10   your answers. It would help if you let me
  11   and the time is 8:50 a.m. This deposition is      11   finish my question, because we can't talk over
  12   being taken at the offices of Kelley Drye,        12   each other, because the court reporter can't do
  13   101 Park Avenue, New York, New York.              13   his job if we do that.
  14          I'm Jonathan Popham, videographer,         14          If at any point you need to take a
  15   and the court reporter is Jeff Benz, from Jane    15   break -- as I say, you're the most important
  16   Rose Reporting, New York, New York.               16   person in the room. The only thing I ask is
  17          Can we please have the questioning         17   that we not take a break while a question is
  18   and defending counsel introduce themselves for    18   pending. So I ask a question and you answer
  19   the record, and please speak slowly for the       19   it, and then we take a break if you need one.
  20   court reporter.                                   20          If you need anything else during the
  21          MR. JACOBSON: This is Jeffrey              21   course of the day, let me know. But so long as
  22   Jacobson, from Kelley Drye & Warren. I will be    22   we both don't talk over each other and keep our
  23   asking questions today.                           23   voices up, we'll -- we'll get through this and
  24          MR. PEES: And I am Robert Pees, of         24   be done with it as soon as possible.
  25   the law firm Akin Gump, counsel for the           25          So when I asked if you'd been deposed

                                               Page 6                                                 Page 8
   1   witness, Mr. Foresman.                             1   before and then we had a little colloquy about
   2           THE VIDEOGRAPHER: Okay. Will the           2   it, have you given testimony under oath in any
   3   court reporter please swear in the witness.        3   other form?
   4   ROBERT FORESMAN,                                   4           MR. PEES: You can answer it yes or
   5       called as a witness, having been first         5   no.
   6       duly sworn by Jeffrey Benz, a Notary           6        A. I would say yes.
   7       Public within and for the State of New         7        Q. In what other form have you given
   8       York, was examined and testified as            8   testimony under oath?
   9       follows:                                       9           MR. PEES: I'm going to caution the
  10   EXAMINATION BY MR. JACOBSON:                      10   witness not to answer that question. If you
  11       Q. Good morning, Mr. Foresman. Would          11   want to ask him whether it relates to this
  12   you mind just spelling your name just for the     12   proceeding, you can do so.
  13   record.                                           13           And we can go offline, Jeff, at some
  14       A. F-O-R-E-S-M-A-N.                           14   point if you'd like to.
  15       Q. And I know that you gave a deposition      15           MR. JACOBSON: Well, let me -- let me
  16   once before in another Yukos-related matter.      16   do this, because I have a feeling I know where
  17   Other than that, have you ever given a            17   this is going.
  18   deposition?                                       18        Q. Have you given testimony to a grand
  19       A. Deposition?                                19   jury?
  20       Q. I don't mean -- in a setting like          20           MR. PEES: You can answer yes or no.
  21   this with a court reporter asking questions in    21        A. Yes.
  22   a conference room --                              22        Q. Other than the testimony to a grand
  23           MR. PEES: Conference room, testimony      23   jury, have you given testimony under oath? I'm
  24   under oath in a private civil litigation.         24   sorry. Other than -- other than your prior
  25       A. I -- no, I have not.                       25   deposition and testimony to a grand jury, have


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                               Page 9                                                Page 11
   1   you given any testimony under oath?                1   order and the subpoena to you, that caused the
   2       A. I don't believe so, no.                     2   deposition today. And we'll mark them Exhibits
   3       Q. And in preparation for today's              3   Foresman 1 and Foresman 2. I'm not going to
   4   deposition, did you review any documents?          4   ask you any questions about those documents,
   5       A. Yes, I did.                                 5   but I just want to have them in the record of
   6       Q. Do you remember what documents you          6   the proceeding.
   7   reviewed?                                          7           THE COURT REPORTER: Do you have a
   8       A. I --                                        8   preference for which is which?
   9          MR. PEES: You can answer that yes.          9           MR. JOHNSON: No.
  10       A. Yes, I do.                                 10                   ---
  11          MR. PEES: And, Mr. Jacobson, in the        11        (Foresman Exhibit 1 was marked for
  12   interests of time --                              12              identification.)
  13          MR. JOHNSON: Sure.                         13                   ---
  14          MR. PEES: -- and efficiency and            14                   ---
  15   before another question is pending, I wish to     15        (Foresman Exhibit 2 was marked for
  16   make a standing objection on the record.          16              identification.)
  17          It's my understanding that                 17                   ---
  18   petitioners have acquired a large volume of       18           MR. PEES: Is the order 1? Just for
  19   confidential and, in some instances, privileged   19   my --
  20   documents, from Renaissance Capital,              20           THE COURT REPORTER: I'll show you.
  21   Mr. Foresman's former employer.                   21           MR. PEES: Thank you.
  22          I understand that counsel for              22       Q. So what -- during the course of the
  23   petitioners have recently represented in the      23   deposition, I'll occasionally mark an exhibit
  24   London proceedings that those Renaissance         24   like that. Most of the time I'll have
  25   Capital documents were obtained legitimately.     25   questions about it. This time I didn't.

                                              Page 10                                                Page 12
   1          But if the Renaissance Capital              1           And so what you want to do is hang on
   2   documents were not obtained legitimately,          2   to it; we'll ask questions about it and then
   3   whether by espionage, improper inducements,        3   keep it in some semblance of order because
   4   threats, or encouraging breaches of legal          4   sometimes we might need to refer back to a
   5   duties owed by Renaissance Capital to its          5   document that we used earlier. But I'll try to
   6   business partners or employees, we hereby          6   be as streamlined as possible.
   7   object to their use by the claimants in this       7           So you mentioned that you had
   8   deposition.                                        8   reviewed some documents in preparation for the
   9          And on behalf of Mr. Foresman, we           9   deposition. Do you recall -- and you said you
  10   reserve all of his rights, remedies, and          10   recalled which documents you reviewed. What
  11   privileges, none of which are waived. Now, in     11   documents do you remember reviewing in
  12   the interests of efficiency, I do not intend to   12   preparation for today?
  13   repeat this objection; but it should be viewed    13       A. I reviewed some of the many e-mails
  14   as a standing objection with respect to the use   14   that the claimants provided with respect to the
  15   of those Renaissance Capital documents in this    15   U.K. court matter that were referred to as the
  16   deposition.                                       16   RenCap cache. Not all of such documents.
  17          MR. JACOBSON: So although I disagree       17       Q. Did you review your prior deposition
  18   with the premise of the objection, I accept it    18   transcript?
  19   as a standing objection in this matter. And I     19       A. I did, yes.
  20   appreciate that we're going to be able to get     20       Q. Did you review any other deposition
  21   through the deposition with all of your rights    21   transcripts?
  22   reserved.                                         22       A. Not other than skimming through some.
  23          MR. PEES: Thank you.                       23       Q. Which ones did you skim through?
  24       Q. Just so we have it in it record,           24       A. Deitz, I believe, and the -- a Lynch
  25   Mr. Foresman, I'm going to mark the Court's       25   deposition.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 13                                               Page 15
   1       Q. And other than with your attorneys --       1   this deposition. If -- if you want to rephrase
   2   and I certainly don't want to know anything you    2   it to ask him whether he's been questioned by
   3   discussed with your attorneys -- did you           3   federal agents regarding the circumstances of
   4   discuss your testimony today with anybody else?    4   this deposition, subject matter of it, that
   5       A. The fact of the testimony, yes.             5   would be fine.
   6       Q. With whom?                                  6        Q. You've been questioned by federal
   7       A. With Steven Lynch.                          7   agents regarding the country of Russia?
   8       Q. Just Mr. Lynch?                             8                    ---
   9       A. With Richard Deitz.                         9           (Instruction Not to Answer.)
  10       Q. Anyone else?                               10                    ---
  11       A. And with Robert Reid.                      11            MR. PEES: Again, I think that's
  12           And my wife.                              12   broader than merely the subject matter of this
  13           And Mr. Godfrey.                          13   litigation. So I'm going to instruct the
  14       Q. You're currently employed by UBS; is       14   witness not to answer. And I'm happy to go
  15   that correct?                                     15   offline with you at some point during the
  16       A. Correct.                                   16   break, Jeffrey, and explain the nature of my
  17       Q. Does UBS know that you're a defendant      17   objection.
  18   in this lawsuit?                                  18            MR. JACOBSON: We want to keep things
  19       A. Yes.                                       19   moving. We'll come back to it, and I am happy
  20       Q. So does anyone at UBS know that            20   to have that conversation. I'm not necessarily
  21   you're testifying here today?                     21   going to leave that subject behind, but we'll
  22       A. No.                                        22   come back to it.
  23       Q. Before UBS hired you, did you              23        Q. You hold a U.S. passport; is that
  24   disclose the existence of this lawsuit to them?   24   correct?
  25       A. I was not a defendant before I was         25        A. Yes.

                                              Page 14                                               Page 16
   1   hired. So no.                                      1       Q. Do you hold any other countries?
   2       Q. And are you registered with FINRA as        2       A. No.
   3   a broker-dealer?                                   3       Q. And in what city were you born?
   4       A. I am.                                       4       A. Auburn, New York.
   5       Q. Has this lawsuit been disclosed to          5       Q. And what's your date of birth?
   6   FINRA?                                             6       A. May 3rd, 1968.
   7       A. It has been deemed not required to,         7       Q. So I'm going to try to go through
   8   so no.                                             8   this stuff as quickly as possible. Can you
   9       Q. Who deemed it not required?                 9   just tell me your educational background since
  10           MR. PEES: I would caution you not to      10   high school?
  11   reveal any attorney-client communications. And    11       A. Bucknell University. Harvard
  12   I think the question is -- would capture such     12   University Graduate School of Arts and
  13   communication.                                    13   Sciences.
  14           MR. JACOBSON: Understood.                 14       Q. Did you spend some time at the Moscow
  15       Q. Have you ever been interviewed by          15   Energy Institute?
  16   federal agents?                                   16       A. Yeah, as an exchange student.
  17       A. Yes.                                       17       Q. And how would you describe your level
  18       Q. What were the circumstances of that?       18   of fluency in the Russian language?
  19                   ---                               19       A. Fluent.
  20          (Instruction Not to Answer.)               20       Q. And do you read and write as fluently
  21                   ---                               21   as you speak?
  22           MR. PEES: I'm going to object and         22       A. I don't write very often in Russian
  23   instruct the witness not -- not to answer.        23   or type very often. So no.
  24           MR. JACOBSON: On what basis?              24          Reading, I would say yes.
  25           MR. PEES: That it is not relevant to      25       Q. And how would you describe your level


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 17                                                Page 19
   1   of fluency in the Ukrainian language?              1   Ukraine, for the -- for ING Barings bank.
   2       A. I used to be what I would call              2       Q. I suspect I know the answer to this
   3   proficient. But that would be very rusty and       3   question, but where were you based in that
   4   generous today.                                    4   role?
   5       Q. You're away ahead of me, in most            5       A. In Kiev -- in Kiev for that specific
   6   respects. And I'm pretty impressed that you've     6   role.
   7   got two and a half.                                7       Q. And then did your -- did you
   8          And then I'm going to try to go             8   subsequently change roles for that company?
   9   through your employment background as quickly      9       A. Yes.
  10   as possible as well. Was your first job           10       Q. And what was your -- your next role?
  11   after -- after university for the International   11       A. My next role was head of corporate
  12   Financing Corporation?                            12   finance for Russia/CIS based in Moscow for
  13       A. Correct.                                   13   ING Barings.
  14       Q. And is it fair to describe that            14       Q. And how long did you stay with
  15   organization as the private sector arm of the     15   ING Barings?
  16   World Bank?                                       16       A. Until the end of 2000.
  17       A. Yes.                                       17       Q. And where did you go next?
  18       Q. And when did you work there?               18       A. I went to Dresdner Kleinwort Benson
  19       A. From summer of '93, I believe June,        19   and then Dresdner Kleinwort Wasserstein.
  20   through -- until July, I believe, two thou- --    20       Q. Just for the court reporter's aid,
  21   sorry, 1997.                                      21   Dresdner is D-R-E-S-D-N-E-R and Kleinwort is
  22       Q. So going back to your education, at        22   K-L-E-I-N-W-O-R-T; is that right?
  23   some point you earned a master's degree in        23       A. And Wasserstein is --
  24   Soviet studies from Harvard; is that correct?     24       Q. That one, I think -- I figured that
  25       A. Yes. The exact term was regional           25   one is a little easier for the court reporter,

                                              Page 18                                                Page 20
   1   studies, Russia, Eastern Europe, Central Asia.     1   but it's W-A-S-S-E-R-S-T-E-I-N.
   2       Q. And when did you get that degree?           2           And where were you based when you
   3       A. In 1993, June.                              3   worked for Dresdner?
   4       Q. And when you worked for the                 4       A. In Moscow.
   5   International Finance Corporation, where were      5       Q. And what was your role there?
   6   you based?                                         6       A. My role was as CEO of -- or chairman
   7       A. I was based first in Kiev, Ukraine.         7   of the management committee, of the investment
   8   And then in Washington, D.C.                       8   banking arm of Dresdner, which was Dresdner
   9       Q. And what was your role for that             9   Kleinwort Wasserstein.
  10   company?                                          10       Q. And how long were you at that
  11       A. I would describe it as an                  11   company?
  12   organization, as opposed to a company.            12       A. I was there until summer of 2006. I
  13       Q. Sure.                                      13   believe my leave period ended at the end of
  14       A. I was -- my first role was as a            14   July 2006.
  15   consultant, for the Ukraine small-scale           15       Q. So by this point, you've been out of
  16   privatization project.                            16   school about 13 years. Is that about right?
  17           And after six months, I was the           17       A. That's about right, yes, out of
  18   project head, for such -- U.S.                    18   graduate school.
  19   government-funded project.                        19       Q. Right. And then so of those 13
  20           And then I was in Washington, D.C.,       20   years, how many of those years were you based
  21   as -- what IFC calls an investment officer.       21   in Moscow?
  22       Q. And what was your next job after you       22       A. Sorry. Until 19 -- until 2006?
  23   left the International Finance Corporation in     23       Q. Through -- right. Through the end
  24   1997?                                             24   of -- through the end of your time at Dresdner.
  25       A. Head of corporate finance for              25       A. So I was three months in 1989 as a


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                Robert Foresman
                                              Page 21                                               Page 23
   1   student. I was about a month and a half in the    1      A. For the entirety of my time at
   2   summer of '91.                                    2   Barclays, which was December 1st, as I recall,
   3           And I was in Moscow from, I believe,      3   December 1st, 2009, until my termination period
   4   August, 1999, until -- well, through that         4   concluded with Barclays in, I believe,
   5   period, yeah.                                     5   May 2016.
   6       Q. So about -- grand total of about           6      Q. And your current employer is
   7   eight years?                                      7   UBS Securities? Is that an accurate -- how --
   8       A. Sounds about right.                        8   how do we refer to your UBS entity that employs
   9       Q. So I realize this may be a question        9   you, is the best way.
  10   with a complex answer. But why did you choose    10      A. I'm a New York-based -- I have a
  11   Moscow as a place to base your professional      11   contract from UBS Securities in New York. I
  12   life to this point?                              12   have a -- a -- yeah, that's the -- the legal
  13       A. I, from a young age, felt a calling       13   entity of which I'm -- by which I'm employed.
  14   to be a peacemaker between the United States     14      Q. And you started that job in
  15   and the Soviet Union and then Russia.            15   July 2016? Is that correct?
  16       Q. And then after you left Dresdner,         16      A. No. I -- sorry. No. I started that
  17   what was your next job?                          17   job the beginning of October, I believe
  18       A. As deputy chairman of Renaissance         18   October 2nd, whatever the Monday was, 2016.
  19   Capital investment bank.                         19      Q. And what's your title at UBS?
  20       Q. So was there a leave period between       20      A. I've -- more than one title, my -- I
  21   Dresdner and what I'll call RenCap?              21   have -- my main title is vice chairman of the
  22       A. Yes.                                      22   investment bank of UBS. And --
  23       Q. And how long was that leave period?       23      Q. Sure. Please finish. Go ahead.
  24       A. I -- I -- I don't -- I don't recall.      24      A. I'm sorry. And that was from the
  25   One month, maybe -- month and a half.            25   day 1 of my employment there.

                                              Page 22                                               Page 24
  1           Less than two months, I believe.           1           And then as of the end of 2018 or the
  2        Q. And when you joined RenCap, were you       2   beginning of 2018, I was given an additional
  3    also based in Moscow?                             3   title as the UBS group country head for Russia
  4        A. Yes.                                       4   and the broader region and chairman of UBS bank
  5        Q. And how long were you at RenCap?           5   in Russia.
  6        A. I was at RenCap from, I believe,           6        Q. So what's the best way to summarize
  7    August 2006 until my leave period ended,          7   your role at UBS with those various hats?
  8    November 30, 2009.                                8        A. Not to.
  9        Q. And you then joined Barclays Bank?         9           I'm sorry.
 10        A. Correct.                                  10        Q. No -- I want to --
 11        Q. And where were you based in your job      11        A. It's -- yeah. It's -- it's -- so my
 12    for Barclays?                                    12   first role is considered a global role, as vice
 13        A. In Moscow and then New York.              13   chairman of the investment bank.
 14        Q. When did you shift to New York?           14           I work across the investment bank and
 15        A. I -- so my family moved back to           15   with the public and the private sides.
 16    New York in the summer of 2013. And from -- in   16           Most of what I do specific to that
 17    the fall of 2013, I spent about a week a month   17   role is based -- is focused on the U.S., mainly
 18    in New York, three weeks in Moscow. And then     18   investment banking, also collaboration with our
 19    from the beginning of 2014, the reverse. So      19   wealth management platform. And most of those
 20    about three weeks in New York and about a week   20   clients are U.S.
 21    in Moscow.                                       21           And I -- my -- my other two roles as
 22        Q. What was your role at Barclays Bank?      22   group country head for Russia and the broader
 23        A. Barclays Group country head for           23   region and as chairman of our bank in Russia is
 24    Russia and the broader region.                   24   specific to that region where I oversee the
 25        Q. And how long did you hold that job?       25   group business, which is primarily investment


JANE ROSE REPORTING                                               National Court-Reporting Coverage
1-800-825-3341                                                     janerose@janerosereporting.com
In re Application of David Godfrey                                                FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                Robert Foresman
                                             Page 25                                                Page 27
   1   banking a wealth management for the region.       1   background before Mr. Warnig joined Dresdner.
   2       Q. Do you maintain a residence in             2          MR. PEES: Thank you. That was the
   3   Russia?                                           3   confusion.
   4       A. No, I do not.                              4       A. What I know today?
   5       Q. So I don't want to replow too much         5       Q. Yes.
   6   ground from the prior deposition. But while --    6       A. What I know from him, I don't know
   7   going back to your time at Dresdner, did you      7   from other people, that I can recall, that he
   8   report to a gentleman named Matthias Warnig,      8   is East German and had worked in the Stasi, the
   9   W-A-R-N-I-G?                                      9   East German secret police. And then in -- I
  10       A. I -- I had a dual report into             10   think the trade ministry or commerce ministry
  11   Mr. Warnig, yes.                                 11   in the unified Germany, where he had some
  12       Q. Who -- who was the other person to        12   involvement with Russia.
  13   whom you reported?                               13       Q. And so Mr. Warnig left Dresdner in
  14       A. In the London-based head of corporate     14   2006; is that correct?
  15   finance.                                         15       A. I can't recall. I can't recall when
  16       Q. And did you know Mr. -- you're            16   he -- when he left. He -- may have been 2005;
  17   pronouncing it better than I do. I apologize     17   it may have been 2006. He left full-time
  18   for that.                                        18   employment, as I recall, at Dresdner but
  19       A. "Warnig."                                 19   remained either chairman or senior advisor. I
  20       Q. Did you know Mr. Warnig's background      20   can't recall when he entirely left Dresdner.
  21   before he joined Dresdner?                       21   It was after my time.
  22       A. I knew some of his background.            22       Q. Do you remember -- do you know what
  23       Q. Can you describe that which you knew      23   position he took after he left Dresdner?
  24   of his background?                               24       A. He took the position as general
  25       A. Could you repeat the first part of        25   director of Nord Stream.

                                             Page 26                                                Page 28
   1   your question.                                    1        Q. That's N-O-R-D, and then new word
   2       Q. Sure. I said -- you can only tell me       2   Stream, like the stream.
   3   what you knew, but you said you knew some of      3        A. Correct. Nord Stream, N-O-R-D.
   4   his background. So can you tell me what you       4        Q. And do you know what Nord Stream
   5   knew of his background.                           5   does?
   6       A. I'm sorry. When? Did you --                6        A. Yes.
   7       Q. Before he joined Dresdner.                 7        Q. What does it do?
   8       A. Before he joined Dresdner?                 8        A. It built and brings Russian natural
   9       Q. Before he joined Dresdner,                 9   gas through a pipeline along the seabed of the
  10   Mr. Warnig.                                      10   Baltic Sea from Vyborg, V-Y-B-O-R-G, Russia,
  11       A. Oh, sorry. Okay. Did I --                 11   into Germany and then beyond.
  12       Q. I asked you, did you know of his          12        Q. And are you aware of whether
  13   background before he joined Dresdner?            13   Mr. Warnig is also on the board of a company
  14       A. Can I ask a clarifying question?          14   called Transneft?
  15       Q. Yeah.                                     15        A. I was aware that he was on the board
  16          MR. PEES: Maybe I can clarify.            16   of Transneft. I'm not entirely sure if he's
  17   There's some confusion over the timing.          17   still on the board. I believe he may be.
  18          In other words, are you asking him of     18        Q. And does Mr. Warnig also have a
  19   his knowledge, at the time he, Bob Foresman,     19   position with the company Rosneft,
  20   joined Dresdner, of the background of            20   R-O-S-N-E-F-T?
  21   Mr. Warnig?                                      21        A. I believe he's on the board of
  22          MR. JACOBSON: No. I'm asking what         22   directors of Rosneft.
  23   Mr. Foresman knows sitting here today --         23        Q. Is he the deputy chairman of Rosneft?
  24          MR. PEES: Oh, okay. Okay.                 24        A. I believe so.
  25          MR. JACOBSON: -- of Mr. Warnig's          25        Q. Did Mr. Warnig's departure from


JANE ROSE REPORTING                                               National Court-Reporting Coverage
1-800-825-3341                                                     janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                               Page 29                                              Page 31
  1    Dresdner have any correlation to your departure    1   your appointment at UBS.
  2    from Dresdner?                                     2          Are you aware of a memo written by
  3        A. Not that I can recall, because I            3   Ms. Orcel about your appointment?
  4    can't -- well, I can't recall whether he           4       A. It's "Andrea."
  5    stepped down from a permanent role at Dresdner     5       Q. Oh, sorry.
  6    while I was still there. I believe he had --       6       A. That's okay. He gets that a lot.
  7    was still in a permanent role when I left. So      7   He's Italian.
  8    I believe the answer is no.                        8       Q. My apologies.
  9        Q. So let me ask this way: Did you             9       A. That's okay.
 10    discuss your departure from Dresdner with         10          There was, I think what UBS would
 11    Mr. Warnig?                                       11   call an internal announcement. Not a memo but
 12        A. Before I --                                12   an internal announcement about my hiring.
 13        Q. Before you departed?                       13       Q. Did you have any role in preparing
 14        A. Yes, I did.                                14   that memorandum?
 15        Q. And did he give you any advice on          15       A. I don't recall that I did. I may
 16    what your next move should be?                    16   have seen a draft. I don't recall.
 17        A. No.                                        17       Q. So there's a heading about
 18           I informed him, I should say.              18   three-quarters of the way down the first page
 19        Q. And after you and Mr. Warnig both          19   that says "power player." And it says there
 20    left Dresdner, did you keep in touch with him?    20   that you maintain connections to the inner
 21        A. Yes.                                       21   circle surrounding Russian President Vladimir
 22        Q. So speaking only of the year 2007,         22   Putin.
 23    which is the year after you left Dresdner, how    23          I'll stop there.
 24    often would you say you spoke with Mr. Warnig     24          What connections to the inner circle
 25    in 2007?                                          25   surrounding President Putin do you maintain?

                                               Page 30                                              Page 32
   1       A. In 2007 -- frequently.                      1        A. For -- for the record, this is not
   2       Q. And then just to compare that to over       2   the internal announcement. This is a news
   3   the past year, before today, how -- how often      3   article.
   4   do you speak to Mr. Warnig over the past year?     4        Q. I completely agree. So -- but -- I
   5       A. Less frequently but regularly.              5   mean, is it -- well, let me -- let me -- I'll
   6       Q. Okay.                                       6   back up, then. Would you say that it's fair to
   7           I'm going to mark the first --             7   describe you as someone who maintains ties to
   8       A. We're in different locations now.           8   the inner circle surrounding President Putin?
   9       Q. Understood.                                 9        A. I wouldn't use that phrase. But I
  10           I'm going to mark an exhibit for you.     10   don't know that it would be unfair. It's a --
  11           MR. JACOBSON: Foresman 3.                 11   it's a vernacular phrase.
  12                   ---                               12        Q. So understanding that there may be
  13        (Foresman Exhibit 3 was marked for           13   some unfairness in the term, who would you
  14              identification.)                       14   describe as your closest connections to
  15                   ---                               15   president Vladimir Putin?
  16       Q. Mr. Foresman, I'm just showing you a       16        A. Mr. Warnig.
  17   news article from 29th of September, 2016. The    17        Q. Anyone else?
  18   first question I'm going to ask and then I'll     18        A. As my closest connection, no.
  19   give you a chance to read it is, have you seen    19        Q. And what's your understanding of the
  20   this before?                                      20   relationship between Mr. Warnig and
  21       A. Yes, I've seen this.                       21   President Putin?
  22       Q. Okay.                                      22        A. Friendly.
  23           So the first paragraph of this            23        Q. Say very friendly or just friendly?
  24   article describes a -- a -- a memorandum, that    24        A. I'm -- friendly.
  25   I think was written by Andrea Orcel, describing   25           I -- could you clarify? I'm not sure


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                Robert Foresman
                                             Page 33                                               Page 35
   1   what very friendly -- I would say friendly        1      Q. And do you have a relationship with
   2   relationship.                                     2   Andrey Akimov, A-K-I-M-O-V, the chairman of
   3       Q. So I could show you a -- I might, if       3   Gazprombank?
   4   you want me to, a New York Times article from     4      A. Not currently.
   5   2014 that describes Mr. Warnig as one of only     5      Q. Have you met him before?
   6   six people in President Putin's inner circle.     6      A. Yes.
   7   I mean, would you -- would you agree with that    7      Q. How many times would you say?
   8   characterization of Mr. Warnig's friendship       8      A. Maybe a dozen.
   9   with President Putin?                             9      Q. Do you recall during about what
  10       A. I would say it's a close                  10   period of time?
  11   relationship, friendly relationship.             11      A. During my Dresdner years, and -- I
  12       Q. When you worked for RenCap, did           12   can't recall if I met him during my RenCap
  13   RenCap compensate Mr. Warnig in any way?         13   years, maybe -- maybe once or twice.
  14       A. Yes.                                      14      Q. And then just going back to
  15       Q. And how did it compensate Mr. Warnig?     15   Mr. Sechin for a minute, do you recall why you
  16       A. It compensated Mr. Warnig, as I           16   met him in 2008, the circumstances of that
  17   recall, for a short period of time as a          17   meeting?
  18   consultant or senior advisor, a consultant.      18      A. Yes.
  19       Q. Has UBS compensated Mr. Warnig in any     19      Q. What are those circumstances?
  20   way?                                             20      A. I was invited to join him for a
  21       A. No.                                       21   dinner. And I recall that we discussed a
  22       Q. I'll go through some of these             22   proposal from Mr. Godfrey about Rosneft
  23   questions very quickly.                          23   acquiring some -- or about RenCap brokering
  24          Have you met President Putin              24   some agreement between Mr. Godfrey's entities
  25   yourself?                                        25   and Rosneft -- or, sorry, yes, about some

                                             Page 34                                               Page 36
   1      A.   No.                                       1   claims against Rosneft that some of
   2      Q.   Have you met Dmitry Medvedev?             2   Mr. Godfrey's structures had.
   3      A.   Yes.                                      3           THE COURT REPORTER: I'm sorry. Some
   4      Q.   How many times?                           4   of Mr. Godfrey's what?
   5      A.   I think twice.                            5           THE WITNESS: Structures.
   6          Not as president -- or prime               6           THE COURT REPORTER: Structures had?
   7   minister.                                         7           THE WITNESS: Structures --
   8       Q. Oh. Do you recall when you met him?        8   structures had.
   9       A. I -- it was -- I recall it was in          9           THE COURT REPORTER: Thank you.
  10   2001, '2, or '3.                                 10           THE WITNESS: Sorry.
  11       Q. And have you met Igor Sechin,             11      Q. And have you met a gentleman Nikolai
  12   S-E-C-H-I-N?                                     12   Borisenko, B-O-R-I-S-E-N-K-O?
  13       A. Yes.                                      13      A. I had met him.
  14       Q. And how many times have you met           14      Q. How many times have you met him?
  15   Mr. Sechin?                                      15      A. I don't recall. Maybe four or five.
  16       A. Twice, including at a reception.          16      Q. Do you remember during what period of
  17       Q. Do you recall when those meetings         17   time?
  18   occurred?                                        18      A. I recall this would have been --
  19       A. The reception was an IPO Rosneft          19   leading up to the Rosneft IPO, so 2006, maybe
  20   closing reception, so I believe in the           20   2005, and maybe 2007 with RenCap. I don't
  21   summer/fall, maybe, of 2006.                     21   recall.
  22       Q. And the other time you met him, was       22      Q. And is he -- was he then the vice
  23   it before or after that?                         23   president of Rosneft?
  24       A. It was after that. I believe it was       24      A. I recall, yes.
  25   2008, I believe.                                 25      Q. I'm almost done with these "Who do


JANE ROSE REPORTING                                               National Court-Reporting Coverage
1-800-825-3341                                                     janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 37                                                Page 39
   1   you know?" questions.                              1   recall the circumstances in which he met the
   2          Alexander Ryazanov, R-Y-A-Z-A-N-O-V?        2   man.
   3      A. "Ryazanov." It rings -- it rings a           3           THE WITNESS: Yes. I'm sorry.
   4   bell, but --                                       4           MR. JACOBSON: And so I will -- you
   5      Q. Is he a former president of                  5   know, I will -- you can let me know if he can
   6   Gazprom Neft?                                      6   answer that question. And then we can also --
   7      A. I can't -- I can't recall. He may            7           MR. PEES: Got it. Got it.
   8   have been. The name rings a bell. I don't          8           MR. JACOBSON: -- figure out how far
   9   recall if I've met him or --                       9   I can delve into that.
  10      Q. And how about Sergei Gorkov?                10           MR. PEES: Yes.
  11      A. Sergei Gorkov?                              11           MR. JACOBSON: We can build it out.
  12      Q. Do you know a gentleman named Sergei        12           THE WITNESS: Okay.
  13   Gorkov?                                           13       Q. So speaking of your career, kind of
  14      A. I've met a gentleman named Sergei           14   starting at Dresdner and then through
  15   Gorkov.                                           15   Renaissance and Barclays, it's fair to say that
  16      Q. How many times?                             16   you had a number of Russian oil companies as
  17      A. Once.                                       17   clients? Is that correct?
  18      Q. Do you recall when?                         18       A. Correct.
  19      A. Sorry. I believe only once.                 19       Q. Was Yukos a client?
  20          Yes, I do.                                 20       A. Yes.
  21      Q. And what are those circumstances?           21       Q. Gazprom Neft?
  22      A. Those circumstances were -- I'd             22       A. Yes.
  23   actually like to consult with counsel on that.    23       Q. Lukoil?
  24          Or --                                      24       A. Yes.
  25          MR. PEES: Is this a --                     25       Q. Rosneft?

                                              Page 38                                                Page 40
   1            THE WITNESS: It relates to something      1       A. Yes.
   2   that -- that --                                    2       Q. Novatek?
   3            MR. PEES: Does it relate to               3       A. Yes.
   4   something for which my firm has rendered you       4       Q. RussNeft, R-U-S-S-N-E-F-T?
   5   legal advice?                                      5       A. We pitched them. I don't recall
   6            THE WITNESS: No.                          6   whether I executed a transaction for them. But
   7            MR. PEES: So it's -- this is              7   it would have been a company that from time to
   8   obviously an area that touches upon some           8   time we sought business from.
   9   sensitivity for Mr. Foresman, and he would like    9       Q. So I probably should have asked you
  10   to consult counsel. I understand there's a        10   to list them before I did. So we have done
  11   question pending and the rules of the road for    11   Yukos, Gazprom Neft, Lukoil, Rosneft, Novatek,
  12   that, Mr. Jacobson. But I would like your         12   maybe RussNeft. Any other Russian oil
  13   indulgence in this one instance.                  13   companies that you had as clients?
  14            MR. JACOBSON: I'll tell you what.        14       A. TNKBP. Yes.
  15   I'll withdraw the question for now. We'll come    15            THE COURT REPORTER: I'm sorry. Say
  16   back to it. If it's okay with you, I want to      16   it again.
  17   go another ten minutes or so; then we can take    17            THE WITNESS: Sorry.
  18   a break.                                          18       A. Yes.
  19            MR. PEES: Okay.                          19       Q. And what are they?
  20            MR. JACOBSON: We can come back to        20       A. TNKBP.
  21   it.                                               21            Gosh, it's changed a lot. There's
  22            MR. PEES: I just want to be very         22   been a lot of...
  23   mindful of privilege issues and other issues.     23            Gazprom. In addition to Gazprom
  24            MR. JACOBSON: No. Of course. Just        24   Neft, which you mentioned.
  25   for later, the question was simply does he        25       Q. Yes.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 41                                                Page 43
   1       A. BaiTex, B-A-I-T-E-X, which is an            1          Andrey Kruglov, K-R-U-G-L-O-V, who
   2   American company. And I'm sure a number of         2   then was the head of corporate finance, and
   3   smaller companies that I -- if you were to give    3   then the CFO. I think now maybe he's deputy
   4   me time and desire such, I could probably come     4   CEO.
   5   up with.                                           5          Mikhail or "Mikhail" Sereda, which is
   6       Q. And then you had a number of foreign        6   S-E-R-E-D-A, was on the board of directors and
   7   oil companies as clients that did business in      7   was head of administration or chief of staff, I
   8   Russia; is that correct?                           8   guess, for Gazprom.
   9       A. That's correct.                             9          Keep going?
  10       Q. And one of them was BP?                    10      Q. A couple more. The point is a great
  11       A. Correct.                                   11   many members of senior leadership; would that
  12       Q. And what other foreign -- large            12   be fair?
  13   foreign oil companies?                            13      A. Many, many. Yeah.
  14       A. Chevron, Texaco, Repsol, my -- not         14      Q. And then let's -- same question about
  15   necessarily my relationship, but my firm's.       15   Rosneft. So how did you first come to work
  16          Statoil. Sinopec.                          16   with Rosneft?
  17          Unocal. And I would have to --             17      A. When did I first -- I don't recall
  18       Q. Yeah, suffice it to say you had a          18   whether at ING Barings I had met with Rosneft.
  19   number of --                                      19   I may have.
  20       A. Yes.                                       20          But at Dresdner, we did -- at
  21       Q. -- oil companies as clients.               21   Dresdner, we led what I believe was their first
  22          So I -- the last questions that I          22   bond issue, eurobond issue, in, I believe it
  23   want to ask -- and it's a series, but I want to   23   was the fall of 2002.
  24   give you an overview so you know where I'm        24          Or maybe it was 2001. 2001 or 2002.
  25   headed. And then we can -- then we can take a     25   And -- I'm sorry. Could you repeat your

                                              Page 42                                                Page 44
   1   little break.                                      1   question?
   2           I want to ask you about how you            2        Q. No. I was -- I didn't -- I asked an
   3   developed your relationships with Gazprom on       3   open-ended question. So I'll shift it to
   4   the one hand and Rosneft on the other.             4   over -- again, over the course of time,
   5        A. Uh-huh.                                    5   speaking only of the senior leadership of
   6        Q. So I'm going to ask you how you            6   Rosneft, who -- who would you say are your --
   7   developed your relationships, who you were in      7   are your main contacts? I'll start with now.
   8   touch with.                                        8   And then if you just -- I'm going to ask it a
   9           So we'll start with Gazprom. So how        9   little bit open-ended, if you can sort of go
  10   did you development the relationship with         10   back in time to the sort of 2007 timeframe that
  11   Gazprom that led them -- led them to become       11   we're going to be spending a lot of time on.
  12   your client and then as you served them?          12        A. Okay. So now? Starting with now?
  13        A. So at first, developed a relationship     13        Q. Now and then --
  14   with Gazprom when I was at ING Barings.           14        A. So now I would say Pavel Federov,
  15           In, I believe, 1999.                      15   which is not how it sounds. F-E-D-E-R-O-V.
  16           I think having to do with some of the     16            And he is, I believe, first deputy
  17   debt that Ukraine owed to Gazprom, I think.       17   CEO of Rosneft today.
  18   And to pitch for business from ING Barings, on    18            No other current relationships that I
  19   behalf of ING Barings to Gazprom.                 19   can --
  20        Q. And then over time, who would, among      20        Q. Okay.
  21   the senior leadership at Gazprom, did you come    21        A. -- think of or would --
  22   to know?                                          22        Q. And then in 2007, who were you
  23        A. While at ING Barings or --                23   dealing with at Rosneft?
  24        Q. No. During your --                        24        A. So in 2007, I was dealing with Peter
  25        A. Alexey Miller was the CEO. Today.         25   O'Brien, who was -- I think his title was vice


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 45                                                Page 47
   1   president of finance and -- and strategy, I        1          So my suggestion to you, and -- is
   2   think.                                             2   that the question be reframed. Let's just
   3           Sergei Bogdanchikov,                       3   establish the timing of it first.
   4   B-O-G-D-A-N-C-H-I-K-O-V. And he was the            4          MR. JACOBSON: That's what I was
   5   president of Rosneft.                              5   going to do next.
   6           A few meetings with Mr. Borisenko to       6          MR. PEES: And then -- then we can
   7   whom you referenced.                               7   take it one step at a time.
   8           Sergei Kudryashov,                         8       Q. So is it only -- is it only one
   9   K-U-D-R-Y-A-S-H-O-V, I believe, was his name.      9   meeting with Mr. Gorkov or multiple meetings?
  10   And he was head of production.                    10       A. I believe it was only one meeting.
  11           We're talking about 2007?                 11       Q. And what was the approximate
  12       Q. '7.                                        12   timeframe of that meeting?
  13       A. I believe at that -- so Sergei             13       A. 2016.
  14   Alexeev would have left. I think those were       14       Q. 2016. Do you recall in what month of
  15   the main relationships.                           15   2016?
  16           MR. JACOBSON: Okay. This is the           16       A. Yes.
  17   point where I apologize to the court reporter,    17       Q. What month was that?
  18   both in the past and in advance for all of        18       A. December.
  19   these Russian spellings. It's as rough for me     19       Q. December of 2016.
  20   as it is for you.                                 20          MR. JACOBSON: Just waiting for my
  21       A. I'll help.                                 21   colleague to come back who has more copies of
  22       Q. And I'm very grateful for it.              22   this, but I'll mark this for now.
  23           MR. JACOBSON: Mr. Pees, why don't we      23                    ---
  24   take a five-minute break.                         24       (Foresman Exhibit 4 was marked for
  25           MR. PEES: Excellent.                      25               identification.)

                                              Page 46                                                Page 48
  1           MR. JACOBSON: We've been going about        1                    ---
  2    an hour. It's a good time for a --                 2           MR. PEES: Mr. Jacobson, just to
  3           THE WITNESS: Thank you.                     3   speed things along, I would note that the
  4           THE VIDEOGRAPHER: We're going off           4   document that's just been marked as Exhibit 4
  5    the record at 9:35 a.m.                            5   is a letter from the -- a ranking member of the
  6           (Recess from 10:26 to 10:35.)               6   United States Senate Committee on Judiciary
  7           THE VIDEOGRAPHER: We are back on the        7   regarding, among other things, the committee's
  8    record at 9:46 a.m.                                8   investigation of Russian interference in the
  9        Q. So, Mr. Foresman, before we took a          9   2016 presidential election.
 10    break, I had asked you the circumstances -- I     10           It's our view that this is beyond the
 11    had asked you, first, if you had met a            11   scope of the subject matter of the underlying
 12    gentleman named Sergei Gorkov. And you wanted     12   English proceedings and the events that took
 13    to consult with counsel, so I'm now going to      13   place in connection with the Yukos auction in
 14    try again.                                        14   2007.
 15           Have you met with a gentleman named        15           And I'll be instructing Mr. Foresman
 16    Sergei Gorkov?                                    16   not to be answering any questions on this
 17        A. Yes.                                       17   topic. And I understand you can certainly
 18        Q. And what were the circumstances of         18   reserve your rights to make an application to
 19    that meeting?                                     19   the Court, but he will not be answering
 20           MR. PEES: Could you -- that's an           20   questions on that topic.
 21    open-ended question. And Mr. Foresman has         21       Q. Mr. Foresman, did you engage counsel
 22    received advice from another law firm in          22   to assist you in responding to this letter from
 23    connection with that meeting. And I don't want    23   the Senate judiciary committee?
 24    to invade the privilege inadvertently with such   24       A. Yes.
 25    an open-ended question.                           25       Q. What counsel did you engage?


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 49                                                Page 51
   1          I'm just asking --                          1       A. Yes.
   2       A. Yeah. No. I know.                           2          (A cell phone ringing.)
   3       Q. I want to be very clear. I'm not            3          MR. PEES: My apologies.
   4   going to be asking you about the substance of      4          MR. JACOBSON: Of course.
   5   advice you received.                               5       Q. Over the years, how many times would
   6       A. I believe it was Gibson Dunn.               6   you say you've had conversations with personnel
   7       Q. Did you produce any documents in            7   at the U.S. embassy in Moscow?
   8   response to this letter?                           8       A. Dozens. Or more.
   9          MR. PEES: Objection. I'm                    9       Q. Have you met the -- whoever it may be
  10   instructing the witness not to answer for the     10   from time to time -- the United States
  11   reasons I set forth earlier.                      11   ambassador to Russia?
  12                   ---                               12       A. Yes.
  13         (Instruction Not to Answer.)                13       Q. How many times have you personally
  14                   ---                               14   interacted with the actual ambassador to
  15          MR. JACOBSON: You're not going to          15   Russia?
  16   let him answer whether he produced any            16       A. The current ambassador or --
  17   documents in response to this letter?             17       Q. No. Over time. Whoever was in the
  18          MR. PEES: That's correct. And if,          18   role at the time.
  19   absent some sort of connection between the        19       A. Numerous. Many.
  20   subject matter of English proceedings and the     20       Q. So I want to show you a WikiLeaks
  21   Senate's investigation into Russian               21   cable.
  22   interference in the 2016 U.S. presidential        22                  ---
  23   election, I don't intend to allow Mr. Foresman    23        (Foresman Exhibit 5 was marked for
  24   to go down this road at all.                      24             identification.)
  25          MR. JACOBSON: I suspect we'll be --        25                  ---

                                              Page 50                                                Page 52
   1   we reserve our rights, and I suspect we'll be      1       Q. So I would ask you when you have a
   2   seeing Mr. Foresman again at another -- at         2   chance to turn to the second page of this
   3   another table much like this one in due course     3   document.
   4   under that circumstance.                           4           And particularly, paragraph 6.
   5          MR. PEES: We'll take it one step at         5           Do you recall having a conversation
   6   a time, Mr. Jacobson.                              6   with a someone at the United States embassy
   7       Q. So with regard to Igor Sechin, who          7   about Igor Sechin?
   8   you said you met twice, did you have any other     8       A. Yes.
   9   sources of information about Mr. Sechin? It's      9       Q. And can you take a look at
  10   not beyond your meetings with him?                10   paragraph 6 and read it over, and I'm going to
  11       A. Sorry. Could you clarify -- any            11   ask you if that generally comports with your
  12   other source of information?                      12   recollection of what you told the person at the
  13       Q. Sure. So, in other words, other than       13   embassy about Mr. Sechin.
  14   your -- other than your personal interactions     14       A. Sorry -- what -- can you repeat the
  15   with Mr. Sechin, did you have any other sources   15   question. Could you repeat the question.
  16   of knowledge about Mr. Sechin?                    16       Q. I said, does paragraph 6 comport with
  17       A. Yes.                                       17   your recollection of what you told an embassy
  18       Q. And what were those sources?               18   official about Mr. Sechin?
  19       A. The media. Acquaintances that --           19       A. Not entirely.
  20   that knew of him. And whether -- with respect     20       Q. In what respects does it not match
  21   to his government work or with respect to his     21   your recollection?
  22   commercial work.                                  22       A. I would not have said that I worked
  23       Q. From time to time, Mr. Foresman, have      23   with Sechin over many years. No.
  24   you had conversations with personnel at the       24           Otherwise, it looks -- it looks
  25   United States embassy in Russia?                  25   broadly familiar and accurate.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 53                                                Page 55
  1        Q. Did you -- did you describe                 1   worked for Yukos?
  2    Mr. Sechin as incredibly hard-working?             2       A. I don't know that. I did not know
  3        A. I don't recall what I described him         3   that, to the best of my recollection. If we're
  4    at as a specific -- him as at a specific           4   talking about the same Sergei Gorkov who was
  5    meeting, but I don't dispute that I would have     5   with the state development bank, I don't recall
  6    referred to him that way.                          6   his name associated with Yukos.
  7        Q. And that he was always in the office?       7       Q. So while you were at Dresdner, did
  8        A. Sounds familiar.                            8   the Russian Federation ask you to provide
  9        Q. And is this -- how did you come to          9   evaluation of -- here we go again, Mr. Court
 10    gain the knowledge that you passed on to the      10   Reporter -- Yuganskneftegaz,
 11    embassy about a gentleman you met twice?          11   Y-U-G-A-N-S-K-N-E-F-T-E-G-A-Z?
 12        A. The specific reference that I gave,        12       A. Which we know as YNG.
 13    about doormen, drivers, guards, et cetera, was    13       Q. Which after this I'm going to do YNG,
 14    specific to the dinner, which I had had with --   14   just like you, Mr. Foresman. I've done it for
 15    the one dinner I had had with him where the       15   years.
 16    waiter, who must have known who Mr. Sechin was,   16           Did the Russian government ask you to
 17    was a bit nervous, and he dropped a plate and     17   provide evaluation of YNG?
 18    was very panicked. And Mr. Sechin picked up       18       A. We were asked by the Ministry of
 19    the plate and told him not to worry about it.     19   Justice of the Russian Federation, as I recall,
 20           That was the one reference.                20   so yes.
 21           The -- as often was the case when I        21       Q. And I'll ask in a general -- what was
 22    met with people from our government, I would      22   YNG at the time?
 23    share my views that were not necessarily          23       A. YNG was, as I understand it now and I
 24    firsthand views, briefings, from what I had       24   believe as I understood at the time, the
 25    picked up as a person deeply familiar with the    25   largest or what we call the main production

                                              Page 54                                                Page 56
  1    market and the players.                            1   asset of Yukos Oil Company.
  2        Q. Did you -- do you remember telling          2      Q. So the assignment to -- to generate
  3    the embassy official that this was not             3   that valuation did you consider that a major
  4    firsthand knowledge by you?                        4   assignment?
  5        A. I -- I did not represent that it was        5      A. Not economically, but in terms of
  6    firsthand knowledge.                               6   importance, I would say yes.
  7           But I would note that in my vast            7      Q. And do you know why Dresdner was
  8    experience, firsthand knowledge can sometimes      8   selected to provide that valuation?
  9    be more misleading and less accurate than          9      A. I -- I believe I do.
 10    informed views from others.                       10      Q. What's your understanding of why
 11           MR. JACOBSON: Mr. Pees, I'm putting        11   Dresdner was picked?
 12    the judiciary committee letter to the side for    12      A. My understanding was that we were --
 13    a minute, and I want to just ask a couple of      13   Dresdner at the time, Dresdner Kleinwort, DKW,
 14    questions about Sergei Gorkov.                    14   Dresdner Kleinwort Wasserstein, at the time was
 15        Q. What do you know about Mr. Gorkov's        15   known as a leading global energy investment
 16    background?                                       16   bank in the energy sector. And it had good
 17        A. He had been, I think in 2016,              17   relationships in -- in Russia, as a -- a -- a
 18    appointed as the chairman of the management       18   well-known and well-committed-to-Russia
 19    committee, who is like the CEO of the Russian     19   investment bank.
 20    state development bank, Vnesheconombank. And      20      Q. And did you personally play a role in
 21    before -- I'm sorry.                              21   drafting the valuation report?
 22        Q. No. Please continue.                       22      A. I played a minor role. I wasn't --
 23        A. And before that, he had been, I            23   that wasn't part of what I did, but I would
 24    think, a regional official at Sberbank.           24   have reviewed it. And I believe I would have
 25        Q. Do you know whether he at some point       25   made comments on it.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 57                                                Page 59
   1       Q. I wasn't suggest -- I was trying to         1        A. Okay.
   2   get a sense of how extensive your role was.        2           Should I read the entire document or
   3       A. Yeah.                                       3   just review --
   4       Q. And you answered that question.             4        Q. No, no. I mean just enough to --
   5           When you reviewed the report, did you      5   just please skim it enough to see you're -- if
   6   work with a version that was in Russian or         6   you can say that you've seen this document in
   7   English or both?                                   7   this form before. It's only a couple parts of
   8       A. I believe it would have been in             8   it that I'm going to direct your attention to
   9   English because it would have been prepared by     9   specifically.
  10   our U.K. office, which didn't speak Russian,      10           THE WITNESS: (Perusing document.)
  11   most of whom didn't speak Russian.                11        A. Okay.
  12       Q. And then to your knowledge -- let me       12        Q. Is this a document that you've seen
  13   ask it this way: Who was the audience for the     13   before in this form?
  14   valuation report?                                 14        A. It's familiar to me. I don't know --
  15       A. The audience?                              15   I can't -- I'd have no way of knowing whether
  16       Q. I don't mean to be -- I'm trying to        16   I've seen it in exactly this form. But
  17   figure -- I'm getting a sense of how public did   17   broadly, I recognize much of the substance.
  18   the report become, is where I'm going with        18        Q. That's fair enough. So please turn
  19   this.                                             19   to -- the pages aren't numbered, but it's about
  20       A. So I would -- I would answer by            20   three pages from the back, Section 11.1.
  21   saying that the client was the -- so the          21           It's headed "A Limited Circle of
  22   recipient of the report, the client, I believe,   22   Potential Acquirers."
  23   was the Ministry of Justice of the Russian        23           Just let me know when you've finished
  24   Federation or maybe more specifically the         24   reading that paragraph.
  25   bailiff. It's a little bit vague.                 25        A. Yes. I have.

                                              Page 58                                                Page 60
  1             But the audience, I can't recall at       1       Q. So I'm looking in particular at the
  2    the time whether it was meant to become public,    2   first bullet, which says, "There is a
  3    which it did become public, but I can't recall     3   widespread opinion that political support is
  4    at the time whether we intended to become          4   needed to participate, which may limit the
  5    public. I don't believe that that was the          5   number of acceptable foreign participants able
  6    assumption.                                        6   to compete."
  7          Q. So I'm going to show you a document.      7           So that refers to the sale of YNG.
  8    I have an English copy of it, and I want to see    8   Is that correct?
  9    if it's something that you've seen before. And     9           If YNG is offered for sale --
 10    then I'll ask you questions about it.             10       A. I understand it to be that, yes.
 11             MR. PEES: We are on 5?                   11       Q. And at the time this report was
 12             THE COURT REPORTER: I just marked 6.     12   written, was it your personal opinion that
 13             MR. PEES: Oh, 6.                         13   political support would be necessary for
 14                     ---                              14   someone to acquire YNG?
 15          (Foresman Exhibit 6 was marked for          15       A. Let me rewind. My -- this is a long
 16                identification.)                      16   time ago.
 17                     ---                              17           Support was required...
 18          Q. I'm going to give you plenty of time     18           I believe -- I believe it was my
 19    to look at this. But the first question I just    19   opinion at the time that, whether it was
 20    want to ask is, have you seen this document in    20   political support or lack of political
 21    this form before?                                 21   resistance for such a large oil-producing asset
 22          A. Could you please give me some time       22   in Russia to be acquired, that it would, as a
 23    to --                                             23   minimum, require antimonopoly approval. And
 24          Q. Take your time. I just wanted to let     24   you probably would require some degree of -- of
 25    you know what the first question was.             25   support from the Russian government -- or at


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                              Page 61                                                Page 63
   1   least lack of resistance.                          1          I think this was, to the best of my
   2       Q. In your view, what could the Russian        2   recollection, 2005 maybe, maybe '4.
   3   state do to preclude a nonsupported buyer from     3          Dresdner had done a lot of work for
   4   participating in an auction if that was its        4   Gazprom.
   5   goal?                                              5          Dresdner had been a -- the key
   6       A. I'd like to preface my answer by            6   advisor advising Gazprom on removing what we
   7   saying I'm -- it's difficult for me to strip       7   called the ring fence. Gazprom's share market
   8   out what knowledge I may have acquired in the      8   had -- they had local shares. And then you had
   9   last 15 years when answering the questions --      9   ADRs, international -- American depository
  10   what I know now versus what I was thinking        10   receipts. And there was big delta between the
  11   then.                                             11   valuation of those two things.
  12          But, for example, a very specific          12          And we advised -- this was called the
  13   example, the -- the Russian government has an     13   ring fence, that -- Gazprom local shares were
  14   antimonopoly arm, which I don't know if           14   only permissible, were only acquirable by
  15   "approval" is the right word, but it could        15   Russian parties.
  16   oppose an application if it believed that there   16          And international investors had to
  17   was antimonopoly concerns.                        17   acquire -- anyhow, so we advised on the removal
  18          I believe at this time -- at that          18   of the ring fence.
  19   time, there were also -- I don't know whether     19          We -- I believe by that point we had
  20   these were written rules or unwritten rules. I    20   a -- an ongoing and substantial lending
  21   recall distinctly that it -- that -- well, not    21   relationship with Gazprom. We had advised
  22   distinctly. I have a recollection that Chinese    22   Gazprom on a number of -- of transactions.
  23   companies, whether by a written order or by a     23   And -- and so we were -- Dresdner was very well
  24   perception, were not allowed to acquire oil       24   known. We had done some very good work, and we
  25   fields beyond, I think, 500 million barrels or    25   had some very good relationships -- my own,

                                              Page 62                                                Page 64
   1   maybe a billion barrels.                           1   Mr. Warnig's, our oil and gas team.
   2            And -- and I would add that our           2          Even the head office in Frankfurt
   3   government, the U.K. government, governments       3   were very well known within Gazprom, so we
   4   throughout the world, reserve the right to         4   were -- and we were very knowledgeable of the
   5   prevent certain owners, as has happened in the     5   energy sector, so I think a logical fit.
   6   last year in this country with oil assets.         6       Q. In February 2007, were you nominated
   7            Absolutely a strategic sector for         7   to become a director of Gazprom?
   8   Russia energy sector, and I don't recall. It       8       A. I -- a member of the board of
   9   was many billions of barrels that YNG, the         9   directors.
  10   reserves. So this was definitely a strategic      10       Q. Yes.
  11   asset that -- that the government would care      11       A. I don't -- I don't recall whether it
  12   about and would oppose if they didn't like the    12   was 2007. There were several years where I was
  13   buyer, in my understanding.                       13   nominated to be on the board of directors.
  14       Q. So you can put this aside for now,         14       Q. I just want to -- just for -- just so
  15   but I'll -- this one I'll be coming back to       15   we can make it clear on the date, I'm just
  16   later, but we can put it aside for now.           16   going to show you a set of board minutes.
  17            While at Dresdner, were you also         17                  ---
  18   asked to advise Gazprom in connection with a      18       (Foresman Exhibit 7 was marked for
  19   possible merger with Rosneft?                     19              identification.)
  20       A. Yes, whether it was a merger and           20                  ---
  21   acquisition, but an M&A transaction, yes.         21       Q. I just wanted to -- I mean, the only
  22       Q. Understood. How did you come to get        22   reason why I showed you this document was just
  23   that engagement?                                  23   because it's the board of directors meeting
  24       A. How did we come to get that                24   from 5 February 2007, and it shows you your
  25   engagement?                                       25   name and nomination for the board. So I just


JANE ROSE REPORTING                                                 National Court-Reporting Coverage
1-800-825-3341                                                       janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 65                                                Page 67
   1   wanted to -- does this -- do you agree with me     1   looking at this document, from February 2007, I
   2   that you were nominated for the board in           2   don't believe -- I can't exclude it but I don't
   3   February 2007 to become a director?                3   believe that I was told ahead of time that I
   4       A. I -- to the best of my recollection,        4   was going to be nominated, to give my approval.
   5   I was nominated four times.                        5       Q. So we talked earlier, before the
   6       Q. I -- I agree. Just -- this was one          6   break, about your conversations with U.S.
   7   of them.                                           7   embassy officials.
   8       A. I believe this was. I don't remember        8          Why -- in general terms, why would
   9   the years.                                         9   embassy officials reach out to you for
  10           I didn't recall that being in my          10   information? What did they consider you
  11   Renaissance years. But according to this, it      11   knowledgeable about that they would call you
  12   would have been. Yeah.                            12   for information?
  13       Q. So do you know how you came to be          13       A. Russia.
  14   nominated for that position?                      14       Q. The country generally or the oil and
  15       A. I -- not entirely. I was -- I didn't       15   gas market specifically?
  16   seek the nomination. I believe I was told that    16       A. The oil and gas market, the business
  17   I was nominated by one of the minority            17   environment, and to a degree, the political
  18   shareholders, I believe.                          18   environment, insofar as a lot of the
  19           But I think it may have been -- and       19   state-owned companies were -- sorry.
  20   I'm -- I don't have a firm recollection of        20          A lot of the top companies were
  21   this, the Gazprom pension fund. Leader, called    21   state-owned, government-owned, and were
  22   Leader, I believe.                                22   important politically.
  23       Q. Was it unusual for a Westerner to be       23       Q. So I'm now going to try to focus
  24   nominated to the board of Gazprom?                24   these questions on the 2007, 2008, time period.
  25       A. It wasn't common. It was -- It             25          What news sources did you consult on

                                              Page 66                                                Page 68
   1   wasn't necessarily unusual. I think I believe      1   a regular basis to keep abreast of business and
   2   there was a sitting German, Mr. Bergmann, who      2   political developments in Russia in 2007 and
   3   was already a member of the board. But it was      3   2008?
   4   not -- it was not common, but it was not           4       A. News sources --
   5   unprecedented.                                     5       Q. And this is the Sarah Palin "What
   6       Q. And as you say, you were nominated          6   newspapers did you read in the morning?"
   7   three or four times.                               7   question. What news sources did you consult on
   8       A. Uh-huh.                                     8   a regular basis to keep abreast of
   9       Q. But you never did become a director;        9   developments?
  10   is that correct?                                  10       A. So the -- do I understand your --
  11       A. I never became a director. I never         11       Q. Media.
  12   campaigned, as we say.                            12       A. -- question correctly to be the
  13       Q. Do you know why you didn't get the         13   media?
  14   position?                                         14       Q. Media.
  15       A. I never campaigned. I never                15       A. Fore example, among others -- sorry.
  16   campaigned for -- I -- I -- I believe, to the     16   Vedomosti, V-E-D-O-M-O-S-T-I. Vedomosti, which
  17   best of my recollection, I had to get approval    17   is a Russian language joint venture between the
  18   from my employer, which was Dresdner at one       18   Wall Street Journal and I think the Financial
  19   stage and then Renaissance, to -- actually, I'm   19   Times.
  20   not sure whether I -- whether my permission and   20          The Wall Street Journal and the
  21   my employer's permission was required to          21   Financial Times themselves.
  22   nominate me.                                      22          Kommersant, K-O-M-M-E-R-S-A-N-T.
  23           To be elected, you certainly would        23          The Moscow Times.
  24   have needed that approval.                        24          Can't recall where we were in terms
  25           And frankly, I don't believe that --      25   of Internet news back then.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 69                                                Page 71
   1       Q. Pretty far along, as I recall.              1   terrible question, so let me try it this way.
   2       A. But I think it was doing more print,        2   Would you say you gained a significant
   3   in terms media reading. There was various          3   percentage of your knowledge about business and
   4   industry-specific energy newsletters, as I         4   political affairs in Russia in 2007 and 2008
   5   recall. Regional business newsletters and          5   from talking to people you knew?
   6   mailings.                                          6       A. Yes, I would say that.
   7          New York Times, Washington Post. I          7       Q. Was this sort of inviting people to
   8   was a pretty voracious reader of news.             8   lunch and dinner? Social events? Just in
   9       Q. And in terms of source, media sources       9   general terms, how were you maintaining ties
  10   you consulted, how is that different today        10   with contacts that were keeping you abreast of
  11   versus 2007, 2008?                                11   developments in 2007 and 2008?
  12          Are there sources you're consulting        12       A. In 2007, 2008.
  13   now that didn't exist then?                       13           Client meetings. I may have had five
  14       A. In the media? Yes.                         14   client meetings a day in that era.
  15       Q. What sources now are you consulting        15           Many of these clients were clients of
  16   that didn't exist then?                           16   influence and status.
  17       A. There's a lot of publications that         17           Friends, acquaintances.
  18   focus on sanctions and U.S. public policy         18           In the business world, officials that
  19   toward that. That issue did not exist. So         19   I might encounter, embassy people from
  20   we're very sanctions-focused.                     20   different embassies.
  21          Politico -- I don't know if -- and         21           I am now and was then a fluent
  22   The Hill. I don't know if I had been aware of     22   Russian speaker.
  23   those publications back then, but they give a     23           I was very involved in the community,
  24   good view of what the policy makers and           24   through church, through coaching, through
  25   congressional leaders are thinking. I don't       25   Scouts.

                                              Page 70                                                Page 72
  1    think I was as focused on that back then.          1            And the expat community was quite
  2            Yeah. So I would say the main              2   tight-knit, but these included people that were
  3    difference is that today, people that have the     3   quite influential in that small sandbox. And I
  4    sort of role that I have with respect to           4   had a lot of contacts and a lot of the sources
  5    Russia, professionally, are much more focused      5   of information --
  6    on the direction of travel of sanctions and the    6       Q. So --
  7    geopolitical environment.                          7       A. -- or insights.
  8            Whereas, back then when the political      8       Q. Understood.
  9    environment within the United States was quite     9            2005, '6, '7, '8, would you say there
 10    strong, back in the early Dresdner years, the     10   were countries in the world that were
 11    focus was more on: What does everything mean      11   particularly dependent on oil and gas from
 12    within Russia?                                    12   Russia?
 13        Q. Makes perfect sense.                       13       A. Yes.
 14            Couple questions ago you quite            14       Q. And what countries would you say
 15    correctly asked for clarification about whether   15   were -- are particularly -- in that timeframe
 16    I was talking, when I said "news sources" and     16   in particular, in 2005 through '8 were
 17    you said "media." So that anticipated the next    17   particularly dependent on oil and gas from
 18    question, which is, in terms of how you kept      18   Russia?
 19    abreast of business and political developments,   19       A. Europe, Western Europe, Central
 20    what percentage would you say was news sources    20   Europe, Eastern Europe, Southern Europe.
 21    versus contacts?                                  21       Q. And still thinking of that 2004, '5,
 22        A. I wouldn't venture to guess.               22   '6, '7, '8 period, can you think of examples of
 23            I -- I never thought about it in such     23   Russia leveraging that dependence to achieve
 24    terms. It would be --                             24   geopolitical strategic aims?
 25        Q. I'll ask it differently. It was a          25       A. I have heard that terminology. I


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 73                                                Page 75
   1   wasn't a big user of that terminology.             1   their allotted volume, allotted by the
   2       Q. And I don't mean to -- I don't mean         2   Russians.
   3   to cause you to adopt terminology you don't        3          And there was, I believe, a pricing
   4   agree with. But, I mean -- so I'll break it        4   dispute, for -- this is not gospel. A pricing
   5   up. Are you aware of disputes that arose           5   dispute about how much Gaz -- Gazprom would
   6   between Russia and other countries over the        6   charge Ukraine for the gas that Ukraine was
   7   supply of oil and gas in that timeframe?           7   using for its own needs.
   8       A. Of gas. I'm not sure about oil. But         8          And for the first time, I think,
   9   of gas, I am aware.                                9   ever -- and this includes the height of the
  10       Q. So --                                      10   Cold War and the Soviet days -- there was a
  11       A. Natural gas. Sorry.                        11   disruption in the Russian natural gas supply
  12       Q. What -- what disputes can you recall       12   into Europe during the winter because of this
  13   from that time period, 2004 through 2008, that    13   dispute with Ukraine. So it was very --
  14   arose about the supply of natural gas?            14       Q. To take it out of the passive voice,
  15       A. Between Gazprom and Ukraine.               15   Russian actually reduced the pressure in the
  16       Q. In your words, can you describe that       16   pipeline and supplied less natural gas to
  17   dispute and how it arose?                         17   Ukraine. Is that correct?
  18       A. I have a better understanding than         18       A. I -- I can't recall the -- I can't
  19   the average person in Manhattan. But I -- not     19   recall the details. I can't recall the
  20   so expert in this that I can answer this          20   details. I -- I do recall reading a Harvard
  21   concisely without thinking.                       21   Business School case study which had the
  22           So I -- so Ukraine has a gas transit      22   conclusion that Gazprom was actually acting
  23   infrastructure system, pipeline system, through   23   commercially rationally and the Ukrainians were
  24   its territory, which way back in the Soviet       24   not.
  25   times and up until today brings Russia natural    25       Q. And you mentioned -- we discussed the

                                              Page 74                                                Page 76
   1   gas through the pipeline system above ground       1   Nord Stream pipeline earlier that would transit
   2   into Europe through Ukraine.                       2   natural gas from Russia directly to Germany
   3           And Ukraine -- this is -- has              3   under the Baltic Sea. So once that pipeline is
   4   traditionally been a very significant source of    4   completed, is it fair to say that Western
   5   revenues for the Ukrainian budget, the transit     5   Europe would be able to get its natural gas
   6   fees that Gazprom will pay. And Gazprom --         6   without it having to go through Ukraine?
   7   sorry.                                             7       A. I don't know that it would be fair to
   8           And Ukraine would also get much or         8   say that.
   9   most -- I can't recall if it's much or most of     9       Q. Why not?
  10   its own natural gas supply from the Russian gas   10       A. Yeah. I'm not a deep expert in this.
  11   that comes through the pipeline.                  11   I know more than most people in Manhattan for
  12           And I believe at some point in the        12   sure.
  13   winter, I think December of -- I don't know if    13           As I understand it, both Europeans
  14   it was '04, '05, '06 --                           14   and the Russian government and Gazprom have
  15           MR. PEES: I think --                      15   agreed that flows through Ukraine should not
  16       Q. I think it was '05, but --                 16   stop or even go down, maybe even go up, in
  17       A. Yeah, '05, maybe. There's a Harvard        17   parallel with the Nord Stream supplies.
  18   Business School case study which does a much      18           So I -- I don't -- I don't -- but I'm
  19   better job of explaining this than I am right     19   not -- I'm not an expert in this area.
  20   now.                                              20       Q. Understood. In general terms,
  21           And so I believe it was in late           21   though, is it fair to say that securing supply
  22   December -- or late 2005, where there was a       22   lines for the export of oil and gas from Russia
  23   pricing dispute. I think Gazprom was accusing     23   is an important consideration for the
  24   the Ukrainians of syphoning off -- I'm using      24   government of Russia?
  25   quotation marks -- syphoning off more gas than    25       A. Yes, absolutely fair.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                Robert Foresman
                                             Page 77                                                Page 79
  1           And Europe.                                1       A. I'm not sure if it was two or if it
  2        Q. So I've been told that we only have        2   was three. It may have been -- it may have
  3    about four minutes left on the tape. I'm at a     3   been two. The record would show.
  4    natural stopping point anyway, so why don't we    4       Q. One of them was Promneftstroy.
  5    take a little break. Let's -- let's try to        5   That's a name we're going to be talking about,
  6    keep it to five minutes, and then we can come     6   P-R-O-M-N-E-F-T-S-T-R-O-Y. But I think we may
  7    back and rock and roll.                           7   call it PMS for --
  8           THE VIDEOGRAPHER: Okay. We're going        8       A. PNS.
  9    off the record at 10:26 a.m. This marks the       9       Q. PNS. I'm sorry. Yes. PNS.
 10    end of Media 1.                                  10       A. That's okay.
 11           (Recess from 10:26 to 10:35.)             11       Q. Works for -- either one works. We'll
 12           THE VIDEOGRAPHER: We are back on the      12   use PNS. It's probably easier.
 13    record at 10:35 a.m. This marks the beginning    13           So one of those -- Promneftstroy was
 14    of Media 2.                                      14   your vehicle; correct? The consortium's --
 15        Q. So you knew at some point we were         15       A. Bidding vehicle, yes, correct.
 16    going to start talking about auctions. So the    16       Q. -- bidding vehicle.
 17    moment has arrived. I'm going to try to just     17           And another bidder was a company
 18    streamline a few questions, get some             18   called Versar, V-E-R-S-A-R?
 19    foundational matters out of the way.             19       A. Correct.
 20           The Lot 19 auction of Yukos assets        20       Q. And Promneftstroy, PNS, won the
 21    was for shares of Yukos Finance. Is that         21   auction, correct?
 22    correct?                                         22       A. Correct.
 23        A. I -- that's correct. I -- shares and      23       Q. And before your consortium bought
 24    other -- yes, shares, cash. But I guess shares   24   PNS, it was a Rosneft subsidiary?
 25    was the proper term.                             25       A. I don't know if that's the right

                                             Page 78                                                Page 80
   1       Q. And the Lot 19 auction took place on       1   word. It was a -- it was owned by -- it was
   2   August 15th, 2007?                                2   set up by, as I understand, and owned by
   3       A. Correct.                                   3   Rosneft. I don't know if the word "subsidiary"
   4       Q. And for purposes of participating in       4   is legally accurate, but it may have been.
   5   the Lot 19 auction, RenCap was part of a          5       Q. Perfectly -- perfectly fair
   6   consortium, correct?                              6   correction.
   7       A. Correct.                                   7          Would you describe yourself as the
   8       Q. And the consortium consisted of --         8   lead deal executive for RenCap on the Lot 19
   9   I'm -- if you'll forgive me, I'm going to try     9   matter?
  10   to do this quickly and object if you want. The   10       A. I was the lead relationship
  11   consortium consisted of Stephen Lynch,           11   executive. I don't know the deal -- I have to
  12   VR Capital and RenCap?                           12   understand what you mean by "deal." I wasn't
  13       A. Correct.                                  13   negotiating the terms.
  14       Q. And VR Capital was backed --              14       Q. I -- I think -- I think you answered
  15   partially backed by its client, HBK?             15   the question. I was mostly getting at were you
  16       A. Sorry. Who?                               16   the lead person at RenCap working on the deal?
  17       Q. VR Capital, was VR Capital backed by      17   I mean the person working on all matters
  18   a client of its -- HBK?                          18   pertaining to the -- the bid for Lot 19.
  19       A. I believe I came to understand that,      19       A. No. I would -- not in all matters
  20   yes.                                             20   related to. I was a key Renaissance person on
  21       Q. And RenCap was partially backed by        21   that transaction, particularly as it related to
  22   its client, Jervis, J-E-R-V-I-S?                 22   the relationship with Rosneft. But not in all
  23       A. I came to know that, yes.                 23   matters of the deal, no.
  24       Q. Am I correct that only two bidders        24       Q. We may come to some other names --
  25   participated in the Lot 19 auction?              25       A. Okay.


JANE ROSE REPORTING                                               National Court-Reporting Coverage
1-800-825-3341                                                     janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 81                                                Page 83
   1       Q. -- during the course of the day, and        1   coming to me with respect to Auction 19.
   2   that may help to clarify it.                       2       Q. And before you and Mr. Lynch had your
   3          Who was the owner of RenCap at the          3   first communication about Lot 19, did you
   4   time of the Lot 19 auction?                        4   already know what Lot 19 consisted of?
   5       A. So the -- it was owned by partners,         5       A. I don't believe that I did, to the
   6   which would mean the executive partners, the       6   best of my recollection.
   7   controlling shareholder was Stephen Jennings,      7       Q. So you hadn't discussed the Lot 19
   8   with a P-H.                                        8   auction with any of your clients prior to the
   9          And then there were smaller                 9   first time Mr. Lynch came to you?
  10   shareholders.                                     10       A. Correct. To the best of my
  11       Q. So in a few minutes, we're going to        11   recollection, yes.
  12   start talking about your first contact with the   12       Q. And just to be clear, had RenCap
  13   gentleman named Stephen Lynch.                    13   itself considered participating in the Lot 19
  14          But before I talk about the specific       14   auction before Mr. Lynch first contacted you?
  15   contacts about Lot 19, at the time that you       15       A. Not to my knowledge, but my knowledge
  16   first were -- you first spoke to Mr. Lynch, did   16   may not be universal.
  17   you know anything about him? Strike that.         17       Q. To the best of your knowledge, when
  18          Had you met him before the first           18   did you first learn that Mr. Lynch had won the
  19   contact with Lot 19?                              19   Lot 4 auction?
  20       A. I had met him before.                      20       A. To the best -- to the best of my
  21       Q. In what context?                           21   knowledge, when he told me that having
  22       A. I believe, but I'm not sure -- and I       22   approached me with his idea about Lot 19, to
  23   don't know if he has this recollection. I         23   the best of my recollection.
  24   thought I had met him once at a friend's party    24           I don't know whether it was in the
  25   in Ukraine ten years prior at a -- at a party     25   media after Lot 4 and if I read about it there.

                                              Page 82                                                Page 84
   1   and just saw him there.                            1   I don't know -- still today, I don't know
   2           The first substantial discussion I         2   whether his involvement was in the media
   3   had with him was, I believe -- I was at            3   between Lot 4 and Lot 19.
   4   Renaissance Capital. I believe it was 2006.        4         Q. Do you know what assets were in the
   5       Q. And what interactions did you have          5   Lot 4 auction?
   6   with him in 2006, Mr. Lynch?                       6         A. I did not, I don't believe I did at
   7       A. To the -- I believe he had approached       7   the time.
   8   Renaissance Capital, in Atlanta with me about a    8            But there was a power asset, I
   9   real estate transaction, vague recollection,       9   believe.
  10   but a much more vivid recollection, I can         10         Q. Well, RenCap itself considered
  11   recall we had maybe two or three meetings         11   participating in the Lot 4 auction, didn't it?
  12   and/or calls with him about whether he might be   12         A. I -- it was in the course of
  13   a candidate to join Renaissance to look after     13   reviewing the documents that the claimants
  14   our real estate, investment banking, and          14   provided, that I reviewed in the course of this
  15   principal investment and potentially asset        15   past week, that I put two and two together
  16   management activities. And those discussions      16   that -- that RenCap had looked at Lot 4, which
  17   didn't materialize.                               17   Lynch had won.
  18       Q. At the time that you and Mr. Lynch         18            I, to the best of my recollection,
  19   first communicated with each other about          19   which I think is quite vivid on this, I don't
  20   Lot 19, did you already know that he had been     20   believe I made that connection until this week.
  21   involved in the bid for another Yukos lot,        21         Q. Okay. So I have a feeling I'm going
  22   Lot 4?                                            22   to show you one of the e-mails that you looked
  23       A. I don't believe so.                        23   at, and we can go through it a little bit. And
  24           I can't rule it out, but I don't -- I     24   I'll just repeat that I know Mr. Pees's
  25   don't recall having known that prior to him       25   objections stands.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 85                                                Page 87
  1         A. I'm sorry. Which objection stands?         1   something in that realm.
  2         Q. Use of the documents.                      2       Q. And then there's another gentleman,
  3             MR. PEES: I had a standing objection      3   Alexander Pertsovsky, P-E-R-T-S-O-V-S-K-Y.
  4    at the beginning of the deposition. That's         4   What was his position?
  5    what Mr. Jacobson is referring to.                 5       A. I think by that time, he was already
  6             MR. JACOBSON: And I won't do that         6   the -- Mr. Pertsovsky was already the CEO of
  7    again.                                             7   Renaissance Capital.
  8             MR. PEES: I think we are in               8       Q. And then the last one I went to ask
  9    agreement that it's a standing objection.          9   you about is Philip Panov, P-A-N-O-V. What was
 10             MR. JACOBSON: Yeah.                      10   Mr. Panov's position?
 11             MR. PEES: Thank you for the              11       A. Sorry. What do you -- that doesn't
 12    clarification.                                    12   ring a bell. Where is his name?
 13             MR. JACOBSON: Sorry. Didn't mean         13       Q. That's a fair question. I might have
 14    to --                                             14   made a mistake.
 15             THE WITNESS: So do I have this?          15       A. Oh, page 5. I'm not familiar with --
 16             THE COURT REPORTER: As soon as I get     16   I don't know if I was at the time. That
 17    my hands free.                                    17   doesn't ring a bell.
 18             MR. JACOBSON: Sorry, sorry, sorry,       18       Q. So it being an e-mail chain, the
 19    take your time. No rush.                          19   earliest message in the chain is at the back.
 20             THE COURT REPORTER: Actually, while      20           So what I'm going to do is ask you to
 21    I have your attention, if you could slow down a   21   look at the -- the first e-mail, you know, the
 22    little bit.                                       22   first e-mail chronologically in the chain,
 23             MR. JACOBSON: Story of my life.          23   which is an e-mail from Irina Khrabrova,
 24             THE COURT REPORTER: Thanks.              24   March 28th, 2007, at 10:56 a.m.
 25                   ---                                25           And then it seems as though

                                              Page 86                                                Page 88
   1       (Foresman Exhibit 8 was marked for             1   Mr. Jelezko added Mr. Pertsovsky and Mr. Panov
   2              identification.)                        2   at 11:00 a.m. And then within about six
   3                    ---                               3   minutes of the original e-mail, and this is
   4       A. Can I familiarize myself with it?           4   what I really want to direct your attention to,
   5       Q. By all means.                               5   is on page 5 toward the top of the page, which
   6          MR. JACOBSON: I'll note for the             6   is at 11:02 a.m., Mr. Pertsovsky forwards an
   7   record that the court reporter just became the     7   e-mail, forwards this chain to you with a
   8   117th court reporter to tell me to slow down.      8   one-line message: "Can we do it?"
   9          THE WITNESS: (Perusing document.)           9          Do you see that?
  10          MR. JACOBSON: I think we're on 7.          10       A. Yes. I think that was the --
  11          THE COURT REPORTER: This is 8.             11   11:02 a.m. But yes.
  12          MR. JACOBSON: 8. Sorry. Thank you.         12       Q. Yes. And do you know why
  13       Q. Just to save some time, I am going to      13   Mr. Pertsovsky asked you in particular whether
  14   ask you some certain general questions.           14   RenCap could participate in the Lot 4 auction?
  15       A. Okay.                                      15          Take your time.
  16       Q. And then I'll direct your attention        16       A. Yeah. Let me -- yeah. Let me just
  17   to particular --                                  17   read my response.
  18       A. Okay.                                      18       Q. By all means.
  19       Q. -- parts of the document. But some         19          THE WITNESS: (Perusing document.)
  20   easy stuff.                                       20       A. I guess he wanted my view as to
  21          There's a gentleman Oleg Jelezko,          21   whether this was something that Renaissance
  22   J-E-L-E-Z-K-O, on this e-mail exchange. What      22   should pursue.
  23   was Mr. Jelezko's position?                       23       Q. In your mind, what considerations
  24       A. I believe at the time he was head of       24   went into whether Renaissance should or
  25   structured products or equity derivatives,        25   shouldn't participate?


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 89                                                Page 91
   1       A. So I was head of what we called             1   It was all over the Russian media. It was all
   2   client coverage, so I was responsible for our      2   over the international media. Some of the
   3   client relationships.                              3   claimants and their then-associates were taking
   4           And Renaissance was the leading, if I      4   out advertisements saying these are -- sham
   5   may say, the leading investment bank in -- in      5   bankruptcy and these are rigged auctions, and
   6   that market, Russian. And we often had clients     6   threatening people for not participating. It
   7   that were -- that we were advising. We all --      7   was a very high-profile, very sensitive topic.
   8   also did often principal business on our own       8        Q. So, I mean, and just to be clear, is
   9   behalf or on behalf of -- and sometimes            9   it fair to say, from this e-mail exchange, that
  10   brokerage business on behalf our advisory         10   RenCap did consider participating in the Lot 4
  11   clients.                                          11   auction? Is that correct?
  12           So -- and we were headquartered in        12        A. Yes. That is correct. That's a fair
  13   Russia. So our involvement in a transaction,      13   assessment.
  14   some of the things, if I understood your          14        Q. And so in contrast to the six minutes
  15   question, that we would take into consideration   15   that it took Mr. Jelezko to get the "Can we do
  16   is, are we going to have a conflict with the      16   it?" question to you after the first inquiry
  17   client, potentially, between two clients? Are     17   came in, it was about three hours, three and a
  18   we going -- is this something where our           18   half hours, to 2:22 p.m. when you responded.
  19   participation would be welcomed by clients or     19   Do you have any recollection as to what you did
  20   by the host government?                           20   during those three hours to formulate your
  21           Are there some -- there was some          21   response?
  22   sensitivities around the Yukos-related auctions   22        A. Just clarify, it was not Mr. Jelezko.
  23   for sure. So we would have taken those things     23   It was Mr. Pertsovsky that e-mailed.
  24   into consideration.                               24        Q. Oh, you're absolutely right. You're
  25       Q. So in particular -- well, how would        25   absolutely right.

                                              Page 90                                                Page 92
  1    you describe the sensitivities? You mentioned      1       A. It would be misleading, to suggest
  2    sensitivities that the Russian government had      2   that I opened this e-mail at 11:02 and
  3    with regard to the Yukos assets. How would you     3   contemplated it for three and a half hours.
  4    describe those sensitivities in your own words?    4       Q. I wasn't meaning to suggest that. I
  5            MR. PEES: Slight objection.                5   was just asking if you know anything you did
  6            His testimony wasn't quite as              6   during that period of time to -- to prepare
  7    extensive as the way you recapped it, I            7   your response.
  8    understand you weren't meaning to --               8       A. To the best of my recollection, I
  9            MR. JACOBSON: I was not.                   9   opened the e-mail, read it, and started typing.
 10            MR. PEES: -- add more to it. But I        10       Q. So you don't recall having spoken to
 11    think if you rephrase the question to ask him     11   anybody else?
 12    just to elaborate on the sensitivities he         12       A. No.
 13    referred to, that would clear up my objection.    13       Q. Okay.
 14            MR. JACOBSON: I accept that               14       A. No.
 15    objection.                                        15       Q. So --
 16        Q. So how would you describe the              16       A. Yeah. I -- I can't rule out, but I'm
 17    sensitivities?                                    17   rather confident that I just started typing and
 18        A. So the -- the Yukos -- the whole           18   this was my -- what came out of my head without
 19    Yukos affair with the Yukos bankruptcy and        19   consulting anybody.
 20    the -- the fate of Mr. Khodorkovsky,              20       Q. So let's -- I want to take a closer
 21    Mr. Lebedev.                                      21   look at your response, which is at the bottom
 22            MR. JACOBSON: I can do both of            22   half of page 4 of the exhibit.
 23    those. Khodorkovsky is K-H-O-D-O-R-K-O-V-S-K-Y    23           The third sentence -- I'll do it one
 24    and Lebedev is L-E-B-E-D-E-V.                     24   at a time. I mean, you saw from the below that
 25        A. Yeah. This was very high-profile.          25   you need to submit your bid today. And then


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                              Page 93                                                Page 95
   1   you expressed your firm view that we go ahead.     1   know.
   2          But then the third sentence was: "If        2           I'm trying to put myself in my mind
   3   they" -- and you put "they" in quotes -- "don't    3   from 11 and a half years ago that the main
   4   want us involved, then FAS" -- we'll get to        4   message I'm trying to convey here is I've just
   5   what FAS is in a minute -- "won't approve our      5   learned about this. The deadline, I'm told, is
   6   application."                                      6   today. I don't want to tell the bank to not go
   7          What did you mean by "they" in              7   forward. If we think it makes commercial
   8   quotes?                                            8   sense, go for it and then we'll figure it out.
   9       A. So a lot times didn't go -- I didn't        9       Q. Would there have been any in your
  10   invest a lot of time in drafting this. I          10   mind -- in your mind, would there have been any
  11   believe, to the best of my recollection,          11   antimonopoly concerns with RenCap participating
  12   from -- whatever that is, 11 and a half years     12   in this auction in this way?
  13   ago, that "they" would have meant the Russian     13       A. I don't know, and I'm really -- I'm
  14   state, Russian state companies, Russian           14   not -- and I saw various references to FAS in
  15   government, maybe with an emphasis toward         15   the e-mails that you produced. And I may have
  16   Russian state companies that might be             16   come across as being more knowledgeable about
  17   interested in bidding for this.                   17   the Russian antimonopoly service than I was.
  18          But basically, the -- you know, the        18           It's -- I'm not an expert in anti --
  19   government.                                       19   and I may have even used the wrong terms. I
  20       Q. And FAS stands for the Federal             20   don't know if it's approval that they grant.
  21   Antimonopoly Service?                             21       Q. And then the next sentence was, "Not
  22       A. Yes, correct, in English, yes.             22   every auction lot in this process is
  23       Q. In English. And then the next              23   sensitive."
  24   sentence is, "If they do approve it, but we are   24       A. Uh-huh.
  25   told before April 14 that we are not welcome,     25       Q. Again, you've -- I think you've

                                              Page 94                                                Page 96
   1   then we can stand down now."                       1   talked about this. But what -- in your mind,
   2           Who did you envision might say that        2   at this time, how were you differentiating
   3   RenCap was not welcome in this auction?            3   between sensitive and nonsensitive?
   4       A. I'm sorry. Could you repeat the             4       A. Major production, energy production
   5   question? Sorry.                                   5   assets, oil in particular was -- it's a
   6       Q. Sure. So --                                 6   strategic industry.
   7       A. Just the question.                          7           I seem to have thought or I seem to
   8       Q. Yeah. No.                                   8   have allowed for at the time that power was
   9           Who were you anticipating might            9   sensitive. Because it's the power grid or
  10   convey a message that RenCap is not welcome?      10   whatever they were doing. Whether they were
  11       A. I don't think I had in my mind a           11   distribution or a producer, I don't -- I can't
  12   specific person. I think it was just that we      12   recall.
  13   would come to know that -- that whether --        13           But it seems that one of my
  14   whether a client was bidding for this and it      14   colleagues, all, like, thought that they
  15   would be awkward for us to be conflicted with a   15   weren't sensitive, but for me power, oil, gas,
  16   client, whether this was considered a -- a        16   those are sensitive assets. Real estate, cash,
  17   strategic energy grid -- I don't know what it     17   frozen cash is not sensitive. You know, retail
  18   was, to be honest with you.                       18   stores are not sensitive.
  19           And whether a financial investor, an      19       Q. How about pipelines?
  20   American financial investor might not be          20       A. Pipelines, generally, would be
  21   welcome, that we would just come to -- I didn't   21   considered sensitive.
  22   have a specific thought in my mind, but that --   22       Q. And then you said, last sentence of
  23   that -- that we would learn -- and that's         23   that first paragraph, "I'm trying to look into
  24   not -- I'm not saying today that that's a         24   this one."
  25   correct assessment, that someone would let us     25           You stated that in the present tense.


JANE ROSE REPORTING                                                   National Court-Reporting Coverage
1-800-825-3341                                                         janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                              Page 97                                                Page 99
   1   I realize it's an e-mail that you're just          1           I don't know if this was one that
   2   drafting. But you said this in the presence        2   Lukoil had been looking at or not. But you
   3   tense: "I am trying to look into this one."        3   would call around -- which is not, by the way,
   4   Do you recall what you were doing to try to        4   a state company. But if someone, if a company
   5   look into Lot 4?                                   5   like that didn't want us to participate and
   6       A. No. No.                                     6   it's a client, we're not going to do it.
   7           Can I finish -- just read the e-mail?      7           So I probably -- I don't know if I
   8       Q. Sure, by all means.                         8   did. But if I -- if I were to have asked
   9       A. Maybe I referred to what I was doing.       9   around, to see whether the so-called Kremlin
  10       Q. By all means. I'm going to keep            10   would object -- excuse me.
  11   going through it anyway.                          11           Let me back up.
  12       A. Oh, okay. Okay. Well, then if I --         12           That was a differ -- that was -- my
  13   okay.                                             13   reference to if someone objects was that we
  14       Q. Take your time. Read the whole             14   would be told.
  15   e-mail, please.                                   15           What I would have done to try to find
  16       A. Yeah. I don't know -- I don't now          16   out whether we were stepping on any toes by
  17   know -- I don't know, even if I had any           17   bidding, I would have called, I guess, to some
  18   specific companies or individuals in mind then.   18   state companies in the power sector, maybe in
  19           I may have. I may not have. But I         19   the oil sector if there was some overlap, maybe
  20   don't recall now.                                 20   some state banks. That's the best I can --
  21       Q. So in the -- you have now read the         21        Q. Would you have called Mr. Warnig?
  22   whole e-mail. You know in the next paragraph,     22        A. Not about something like this, I
  23   the second sentence discusses the possibility     23   don't believe. That wouldn't be his thing.
  24   that the, quote, The Kremlin tells us we are      24        Q. So the -- what you just described was
  25   not welcome, unquote.                             25   kind of a sector-specific, possible objection.

                                              Page 98                                               Page 100
  1            What you did have in mind, when you        1            But then in the next paragraph of
  2    said the Kremlin might tell RenCap that it's       2   your e-mail, you discuss the second -- I'll
  3    not welcome?                                       3   just read it.
  4        A. So in my parlance, and I think --           4            "The second scenario would be if
  5    this is not specific to me. Well, I think it's     5   Branis" -- and Branis is the client who came to
  6    a broader usage. "Kremlin" meant the               6   RenCap with this proposal, returning to the
  7    government, meant state companies, meant state     7   quote -- "is fronting someone who key Kremlin
  8    banks, things that were owned or controlled or     8   officials do not want to win it. For example
  9    influenced by the State.                           9   (just for example), Chubais," which is spelled
 10            I'm sorry. Was your question what I       10   C-H-U-B-A-I-S.
 11    meant by "Kremlin"?                               11            So I have to unpack that sentence a
 12        Q. Well, no. It was -- my question was,       12   little bit. The first question I want to ask
 13    what did you have in mind when you said the       13   you is, what did you mean by "key Kremlin
 14    Kremlin might tell RenCap that it's not           14   officials"? Now we're not talking about the
 15    welcome?                                          15   Kremlin anymore. It's now key Kremlin
 16        A. I don't know. If I were to surmise,        16   officials. So what did you mean by that?
 17    which I think is a reasonable approach in         17        A. I don't know now, and I don't know if
 18    this -- that maybe we would have called -- I      18   I knew then specific name -- I don't know if I
 19    don't know -- I'm not very knowledgeable then     19   had specific names in my mind. Chubais, I
 20    and I -- sorry, now when I was -- not             20   believe, at the time was the head of the main
 21    knowledgeable then about the power sector,        21   state-controlled power company called UES.
 22    didn't have a lot of -- I don't think I knew      22            But they're different factions.
 23    then, and I'm afraid I don't know now who might   23   And --
 24    be some clients, state-related or others, that    24        Q. Within the Kremlin?
 25    might be trying to bid for this.                  25        A. Well, within the government, within


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 101                                               Page 103
  1    the government, within the Kremlin.                1       A. Yeah.
  2        Q. Sure.                                       2       Q. When you say "political angle," are
  3        A. And -- and -- and it could have             3   you referring to the Russian government or the
  4    become -- it could have become politicized.        4   internal politics or something else?
  5    And Renaissance was careful about which            5       A. Sorry. Internal politics,
  6    assignments it would pursue. We were sensitive     6   internal --
  7    about the views of the host government.            7       Q. In other words, when you said -- what
  8        Q. And you currently serve on the              8   did you mean by "political angle"?
  9    corporate board of a company called TMK; is        9       A. I guess I meant the sensitivity, the
 10    that correct?                                     10   political sensitivity of our involvement.
 11        A. Correct.                                   11       Q. So in the next e-mail of the chain,
 12        Q. And Mr. Chubais also serves on that        12   Mr. Jelezko says, they -- which I guess he
 13    board; is that correct?                           13   meant Prosperity is not fronting for anyone.
 14        A. Yes, he does.                              14           Do you recall whether you -- strike
 15        Q. How often does that board meet?            15   that.
 16        A. Six or seven times a year, but often       16           Did you subsequently have any
 17    without his physical presence.                    17   conversations with -- I mean, you mentioned you
 18        Q. And why did you think that, in your        18   would -- you would learn things from -- by
 19    words, key Kremlin officials might not want       19   calling energy companies and -- and the like.
 20    Mr. Chubais to win this particular auction?       20           Did you ever have communications
 21        A. I think it's an unfortunate example        21   about this with anybody outside of RenCap to
 22    of -- I don't know why he would be                22   discuss the political sensitivity or anything
 23    considered -- maybe something was going through   23   else about the Lot 4 transaction?
 24    my mind at the time, with the restructuring,      24       A. I don't know that we -- I don't know
 25    that he was running for the power company. I      25   that I did.

                                             Page 102                                               Page 104
   1   don't know. I don't know at this time.             1            I don't know that I did. I think the
   2       Q. Is it fair to say that it was               2   thing was due that day.
   3   important to you that RenCap not be seen           3            And then we seemed to have some time
   4   working for a client who other factions within     4   between then and -- and the auction. I don't
   5   the government didn't want to win an auction?      5   believe I took any steps. But I -- I may have.
   6       A. Well, if you look at my e-mail, we          6            If I did, I presume you have a record
   7   were -- what I was sensitive to, I believe, was    7   of it.
   8   that we would be the face of the bid.              8       Q. Do you know as you sit here what
   9          I -- it's normal institutional              9   price the Lot 4 assets ultimately sold?
  10   investors. Like Branis was, I believe,            10       A. No, I don't.
  11   Prosperity Capital, which is a leading            11       Q. So then a little higher in the chain
  12   international equities investor, that they        12   at -- it's at the top of page 2, it's now
  13   would bid through a -- a bank. But it's a         13   4:34 p.m. It's shown here at 16:34. It's a
  14   financial investor. That's normal.                14   message from Mr. Jelezko to you and Stephen
  15          If there were a strategic -- like          15   Jennings and Hans Horn.
  16   Chubais's company, that we were -- that wasn't    16            Mr. Jelezko says, "We have discussed
  17   revealing itself, that would have been -- that    17   it with Stephen on the risk committee, and
  18   would have been unusual for Renaissance as a      18   Stephen will check Kremlin's reaction to our
  19   broker-dealer to be fronting, unlike a            19   bid. We will not proceed until this is
  20   financial investor where it would be more         20   clarified."
  21   normal.                                           21            Does that reference to Stephen mean
  22       Q. And then in the next paragraph, you        22   Mr. Jennings?
  23   basically say that you -- let's do it and,        23       A. I -- yes.
  24   quote, I will learn in time what we can and       24       Q. Do you know whether Mr. Jennings did
  25   can't do in terms of the political angle.         25   anything to, in this parlance, check the


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                             Page 105                                               Page 107
   1   Kremlin's reaction to the bid?                     1   side investment banker.
   2       A. I don't. And I took this to be a            2       Q. How about Vladimir Blinov,
   3   reflection of the fact that this wasn't a          3   B-L-I-N-O-V?
   4   sector that my contacts and information would      4       A. So he would have worked for Ruben.
   5   help us to address.                                5   He was an investment banker, in the investment
   6       Q. Now I'm going to show you another           6   banking department, focusing on oil and gas
   7   e-mail.                                            7   energy -- sorry. Oil and gas and power, I
   8                   ---                                8   guess.
   9       (Foresman Exhibit 9 was marked for             9       Q. So did -- head of government
  10             identification.)                        10   relations is saying, "Please do not touch the
  11                   ---                               11   subject and do not even come close to it."
  12       Q. And, Mr. Foresman, you're not on this      12           Do you know why -- I mean, let me --
  13   one, so take your time -- and, again, the first   13   since you weren't on this e-mail, let me ask
  14   question I'm going to ask is whether you've       14   this way: Did Mr. Sagiryan ever communicate
  15   seen this before.                                 15   that view to you?
  16          THE WITNESS: (Perusing document.)          16       A. Not that I recall.
  17       A. No, no.                                    17       Q. And as you sit here today, do you
  18       Q. You say, no, you've not seen it            18   know why he communicated this view on
  19   before?                                           19   April 4th, 2007?
  20       A. Not that I recall, no.                     20       A. I presume he felt it important to
  21       Q. So I should have asked you in              21   communicate it. So that -- to advise the firm
  22   connection with your earlier exchange: Who is     22   not to participate, I presume.
  23   Irina Khrabrova? Who was she at this time?        23       Q. And I don't know that I asked the
  24       A. I don't know that I knew her. I            24   question this way before, so let me just ask it
  25   could probably figure -- I don't know who she     25   to tie it up. Did anyone outside of RenCap

                                             Page 106                                               Page 108
  1    is. I don't know -- she was with a RenCap          1   communicate to you any view that RenCap should
  2    person, apparently. I'm not sure.                  2   not participate in the Lot 4 auction?
  3         Q. How about Igor Sagiryan,                   3      A. Not to the best of my recollection.
  4    S-A-G-I-R-Y-A-N?                                   4   I don't recall even having looked at Lot 4
  5         A. So Igor was, I don't know if this was      5   auction until I saw e-mails much later from
  6    his official title, but I think he was the head    6   you.
  7    of government relations. And that's how he was     7      Q. So -- and then, again, I just want to
  8    perceived, as like a GR function.                  8   make sure that I'm tying up all possible loose
  9             Although he may have had a different      9   ends. To your knowledge, did -- to your
 10    title, I think that's how he was perceived.       10   knowledge, did anyone outside RenCap
 11    Maybe the GR reported in to him. I don't know.    11   communicate to anyone inside RenCap that RenCap
 12         Q. And then there was another gentleman,     12   should not participate in the Lot 4 auction?
 13    whose name I'm going to butcher even worse than   13      A. Not to -- not that I'm aware of.
 14    I've been butchering the others,                  14          Or not that I recall.
 15    Mr. Aganbegyan, A-G-A-N-B-E-G-Y-A-N. Do you       15                   ---
 16    know who --                                       16      (Foresman Exhibit 10 was marked for
 17         A. Not bad.                                  17              identification.)
 18         Q. -- who he was?                            18                   ---
 19         A. Yes. Yes, I do. So Ruben was an           19      Q. I've just shown you a -- a RenCap
 20    investment banker at RenCap, senior investment    20   memorandum -- and, again, take your time to
 21    banker.                                           21   look at it -- dated April 20, 2007. And,
 22             At that time, he may have been a         22   again, the first question I'm going to ask is
 23    co-head of -- what we call IBD, investment        23   whether you've seen this before today.
 24    banking department, or he may have still just     24          THE WITNESS: (Perusing document.)
 25    been like a senior banker. He was a private       25      A. Okay.


JANE ROSE REPORTING                                                 National Court-Reporting Coverage
1-800-825-3341                                                       janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 109                                               Page 111
   1        Q. Have you seen this memo before today?      1   participation would not be welcomed.
   2        A. I don't think so. I -- there was           2          I don't know if I used the word
   3   something related to this matter in the            3   "approved." But that would be unwelcomed
   4   production that I saw this week. But I -- but      4   either -- for whatever reason.
   5   I don't recall being a memorandum without me --    5       Q. So this memo uses the term "high
   6   I -- if I saw this, I saw it for the first         6   political risks related to such participation."
   7   time, to the best of my recollection, this         7   Would you -- this was not a memo you were on,
   8   week.                                              8   but would you -- would you agree with that
   9        Q. Were you a member of the risk              9   terminology, "high political risks"?
  10   committee in April 2007?                          10       A. I might say a high political
  11        A. No, I was not.                            11   sensitivity, but I wouldn't have a big problem
  12             I don't believe I was. I don't          12   with this wording.
  13   recall having been.                               13       Q. So I'm going to now go back in time a
  14        Q. And then I'll just -- you haven't         14   couple of months.
  15   seen it before, so -- but I'll direct your        15                   ---
  16   attention to the item number 1 where it says      16       (Foresman Exhibit 11 was marked for
  17   "political risk."                                 17               identification.)
  18             And it says, "As it was explicitly      18                   ---
  19   stated by Stephen during discussion of another    19       Q. I'm willing to bet this is one you've
  20   trade with Yukos assets during recent risk        20   seen before today, and that will be my first
  21   committee for Prosperity, we can't touch Yukos    21   question again.
  22   assets due to high political risks related to     22       A. If I can just read it.
  23   such a participation that is not agreed with      23       Q. Sure. Take your time.
  24   the Kremlin."                                     24          THE WITNESS: (Perusing document.)
  25             So I bring this up because the          25       A. Okay.

                                             Page 110                                               Page 112
   1   Prosperity transaction is Lot 4. Correct?          1       Q. Do you recall writing this e-mail?
   2       A. Yes. Correct.                               2       A. I recall seeing it this week. I
   3       Q. And then --                                 3   don't recall writing it, but I don't dispute
   4       A. The Branis one. Yeah.                       4   that I wrote it.
   5       Q. And to the best of your knowledge,          5       Q. That's exactly how I would answer a
   6   does the Stephen reference here, again, refer      6   question under these circumstances. I have no
   7   to Mr. Jennings?                                   7   problem with that answer.
   8       A. Yes. It should, yeah.                       8          Do you recall how you knew that the
   9       Q. Did Mr. Jennings, to your knowledge,        9   next day's newspaper would run with a story
  10   express the view that RenCap should not, as       10   that the first Yukos auction lot would be at
  11   this memo puts it, touch Yukos's assets?          11   stake in Rosneft?
  12       A. I don't -- I don't recall -- I don't       12       A. No, but I can assume. I can surmise.
  13   recall him specifically stating that.             13       Q. To the best of your recollection?
  14          But I -- yeah, I don't dispute it,         14       A. Probably asked -- called by a
  15   but I don't recall it.                            15   reporter asking if I know anything about this
  16       Q. And was it your view at the time,          16   and -- for a story tomorrow, and that's
  17   in -- you know, 2007, that it would not be a      17   probably how it happened.
  18   good idea for RenCap to be participating in a     18       Q. Would that also be true with regard
  19   Yukos auction if that participation was not       19   to the starting price of the auction?
  20   approved of by the government?                    20          It says, "It appears that the
  21       A. So I think there's lot of -- based on      21   starting price will be a 25 percent discount to
  22   a lot of the documentary evidence, I think I      22   today's or six-month average price."
  23   went on record quite a few times as having a      23          Do you know how you knew that?
  24   strong view that we should not have looked to     24       A. I'm quite -- I don't have a vivid
  25   participate in any Yukos auctions where a         25   recollection. But I'm quite confident, looking


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 113                                               Page 115
   1   at the context, that anything that I wrote in      1   sale. We would do a capital markets
   2   here, any specifics would have been conveyed to    2   transaction, a share placement into the -- into
   3   me by a journalist who was looking to see if I     3   the market --
   4   had any information to -- to give after she --     4       Q. So --
   5   or he gave some information to me.                 5       A. -- with international investors.
   6       Q. So the next sentence is, "I have            6       Q. -- understanding that that's how --
   7   reason to believe that RC," which I assume         7   that's what you think you meant based on your
   8   RenCap, "and only RC can pull off the trade of     8   piecing together of the record, the next
   9   our lives."                                        9   sentence says, "I don't want to write more
  10          So what trade did you have in mind?        10   here."
  11       A. So I don't exclude some grandstanding      11          Do you know why you wouldn't have
  12   here on my part.                                  12   wanted to put more detail in this message?
  13          Awkward.                                   13       A. I believe so, yes.
  14          When I saw this in the -- I think in       14       Q. Why?
  15   the production for the first time, I had no       15       A. It's the last sentence. "This is
  16   idea what -- what trade this was.                 16   extremely sensitive, and we need to treat it
  17          Having looked at thousands of pages        17   that way internally."
  18   in the production, I think I figured out what I   18          So I was sending it to Alexander
  19   was talking about. But seeing this -- until --    19   Pertsovsky, who at that point I think was
  20   if you had shown me this last week, I wouldn't    20   already -- he was already the CEO of the
  21   have known what this meant.                       21   investment bank; but for many years before
  22       Q. So understanding that caveat --            22   that, he was our head of equities trading. So
  23       A. Yeah, yeah.                                23   he was on the public side.
  24       Q. And I do understand it.                    24          And this was very -- this was insider
  25          So as you sit here today, what do you      25   information. This sort of an idea could --

                                             Page 114                                               Page 116
   1   think you meant by it, understanding that you      1   Rosneft was already publicly traded. So this
   2   can't necessarily tell me what you meant by it     2   had to stay on the private side of the
   3   at the time?                                       3   investment bank.
   4       A. Okay.                                       4          And I was -- that was a gentler,
   5          I'll probably butcher -- butcher the        5   other way to say to Sasha, "You can't forward
   6   idea, which was raw to begin with, but             6   this to anybody in sales and trading research."
   7   apparently, and now I'm -- it's starting to        7       Q. And you also characterized this
   8   come back to me in the course of this week,        8   idea -- the idea that you had as being one that
   9   although I had totally forgotten about it          9   would, in your words, allow the Kremlin to show
  10   before this week, that there was an auction lot   10   that the auction of Yukos assets is not rigged
  11   which somehow -- and I can't remember the         11   but rather is competitive?
  12   specifics, but somehow Yukos ended up with a      12       A. Yeah.
  13   stake in Rosneft.                                 13       Q. How would -- how would your idea have
  14          Yukos ended up with a stake in             14   allowed the Kremlin to show that?
  15   Rosneft. And I used to know exactly why that      15       A. Because it would have been a public
  16   was, but I don't recall exactly now.              16   market transaction, to -- it would have been a
  17          And I believe my idea was to do a --       17   capital markets transaction with -- with a host
  18   what we call an ECM transaction, equity capital   18   of international investors that wouldn't --
  19   markets transaction, where we would --            19   that weren't going to -- that they were going
  20   Renaissance as the -- as the leading broker,      20   to only bid based on commercial terms -- or not
  21   book runner, would execute a share placement,     21   bid.
  22   international inventors of that stake, instead    22       Q. Please.
  23   of, you know, Rosneft buying the stake,           23       A. So the -- a lot of the PR, including
  24   whatever, or some other Chinese or BP buying a    24   from the claimants and associates, was that
  25   stake, which would be considered a strategic      25   these auctions would be rigged, and the buyers


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 117                                               Page 119
   1   were known in advance. And I thought, what         1          Do you know what litigation risk you
   2   would make commercial sense is we do a capital     2   had in mind?
   3   markets transaction. That -- that's -- that        3      A. Sorry. Give me just one second.
   4   would have been contrary to the view. That's       4      Q. Take your time.
   5   what I meant at the time. I'm not saying it        5      A. I read this in your presence, but I
   6   was a clever idea, but --                          6   didn't see that.
   7       Q. And you said in the -- in the last          7          I would have known at the time, and
   8   paragraph, "I didn't think this up out of thin     8   maybe it's documented in these e-mails.
   9   air."                                              9          Mitigates the litigation risk.
  10          So I assume you had done some              10          I'm not sure what -- I'm not sure
  11   thinking about it. Do you recall what you had     11   what -- I trust that it was a sensible idea at
  12   done to -- to --                                  12   the time.
  13       A. No.                                        13      Q. Might it have been the possibility
  14       Q. -- germinate this idea?                    14   that Rosneft would be sued by Yukos's
  15       A. No, but it's very possible -- I            15   shareholders?
  16   haven't read every word that was produced to me   16      A. But why would this reduce that risk?
  17   in the recent week or two. But it may be in       17   I mean, there was -- there was litigation risk,
  18   there.                                            18   no question. Rosneft and the Yukos
  19          No. I -- so I had a discussion, a          19   shareholders. But I don't know why this idea
  20   meeting at some point, a meeting or phone call    20   would have mitigated that necessarily.
  21   at some point with Peter O'Brien, who was the     21      Q. Let me try coming at it this way: Do
  22   vice president of Rosneft. And as your records    22   you know what ultimately happened to the --
  23   will show, he said, Clever idea,                  23   well, Yukos's shares in Rosneft?
  24   outside-the-box thinking, appreciate it,          24      A. I suspect I did at the time, but I
  25   but -- but that's not -- that's not the path      25   would be grateful to you -- I don't know now.

                                             Page 118                                               Page 120
   1   that, at least from Rosneft's perspective, that    1      Q. Rosneft obtained them.
   2   we're going to pursue.                             2          Do you know at what price?
   3           So I may have spoken. I -- I don't         3      A. No. I would have at the time.
   4   know that I did. But I may have spoken to him      4      Q. So -- but it -- would it -- would it
   5   in advance of this, and that he might have been    5   make sense that if the -- as you sit here
   6   intrigued. This e-mail may have been, not          6   today, would it make sense that if the price
   7   necessarily, but may have been in between the      7   was at a substantial discount to the market,
   8   time that I first raised it with him or he         8   Yukos's shareholders might have had a stronger
   9   thought it was intriguing, didn't think it up      9   claim against Rosneft than if it was a market
  10   in thin air. He -- maybe he even gave me some     10   transaction?
  11   feedback between the initial raising it and him   11      A. Yes, understood, yeah. That may have
  12   saying, Thanks, but we are going to go a          12   been. That is sensible. I don't know that
  13   different direction.                              13   that's what I was thinking, but it sounds
  14           I don't believe that he looked at my      14   sensible.
  15   idea or heard my idea in one meeting and said,    15      Q. But as you sit here today, you don't
  16   No; we're going to go in a different direction.   16   know what ended up happening to these shares?
  17           So -- but that's my recollection much     17      A. No. No. But your answer sounds
  18   later today.                                      18   plausible. And it's certainly in the public
  19       Q. Understood.                                19   domain.
  20           You also mentioned, in your words,        20      Q. And -- strike that.
  21   Rosneft's -- Rosneft's litigation risk.           21          Top e-mail shows that Mr. Pertsovsky
  22           Do you know what you meant by --          22   wanted to meet with you. Did you, in fact,
  23   that's -- that's three lines up from the bottom   23   meet with him to discuss this transaction?
  24   of the first paragraph. "Materially mitigates     24          Or --
  25   Rosneft's litigation risk."                       25      A. Let me just check the dates.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 121                                               Page 123
   1          Two --                                      1          Do you recall who the friend you
   2          (Witness reviewing document.)               2   spoke with was?
   3       Q. He just said, "Let's meet today."           3       A. So that was not Peter O'Brien. Peter
   4       A. Yeah. I don't know. I --                    4   was flagged separately.
   5       Q. You don't know?                             5          So I presume -- if I've given that --
   6       A. -- suppose I -- he was the CEO. I           6   I presume it was Matthias Warnig.
   7   suppose I met him, but I don't recall.             7          Yes. So I -- I presume it was
   8       Q. You don't recall anything you might         8   Matthias, yeah, who then said there's a
   9   have discussed with him?                           9   different -- that Rosneft wasn't interested in
  10       A. No. But he was a -- his background         10   this. Yeah.
  11   was head of equity trading, so this was very      11       Q. So let's -- given the -- you
  12   much in his sweet spot. He had -- he had          12   mentioned earlier the internal sensitivity of
  13   overseen sales and trading.                       13   the idea. So -- so now your e-mail is to
  14       Q. Do you recall what happened with your      14   Mr. Jennings, Mr. Pertsovsky. Who is Chris
  15   idea after this day? Did anything happen with     15   Baxter?
  16   your idea after this day?                         16       A. He was at that point either the
  17       A. Only -- I had forgotten about this         17   co-head of IBD, investment banking department,
  18   idea until the production.                        18   with Ruben, or he was the sole head, or he
  19          And to the best of my recollection,        19   was -- I think that was before -- at some point
  20   as one of the e-mails said, that I brought it     20   he was -- but I think after the Lot 19 auction,
  21   to Peter O'Brien at Rosneft. And he said, you     21   he was the head of Renaissance Partners. That
  22   know, something like, Clever, outside-the-box     22   would have been probably 2008. So he was
  23   thinking, but that's not the approach that        23   either the head of the investment banking
  24   we're going to take. And nothing was pursued.     24   department or senior -- he was private side
  25       Q. I think you correctly anticipated the      25   investment banking.

                                             Page 122                                               Page 124
   1   very next document I was going to show you. So     1       Q. And Andrew Cornthwaite?
   2   hold on.                                           2       A. Cornthwaite was at some point the
   3                  ---                                 3   co-head of IBD, investment banking department,
   4       (Foresman Exhibit 12 was marked for            4   with Ruben. I think by this stage, I think he
   5              identification.)                        5   was our -- what we call our global head of
   6                  ---                                 6   equity capital markets. So, again, private
   7       Q. I'm going to ask you the same first         7   side, equity capital markets.
   8   two questions before, which is, do you remember    8       Q. And then the last new name is Anton
   9   writing this e-mail at the bottom? And then        9   Cherny?
  10   did you see it before today?                      10       A. Equity capital markets, banker, MD.
  11          So do you remember writing this            11       Q. And so, I mean, are these all people
  12   e-mail?                                           12   who were kind of within what you considered to
  13       A. No, but it's -- I don't dispute that       13   be the internal sensitive group who should be
  14   I did.                                            14   thinking about this transaction?
  15       Q. And is this something that you             15       A. Yes. They're all private side of the
  16   reviewed in preparation for your deposition       16   Chinese wall. Yes.
  17   today?                                            17       Q. So you believe -- you're friends with
  18       A. I -- yes. I believe so, yes.               18   Mr. Warnig. Do you know who he showed the --
  19          Yes, I did.                                19   who the necessary person was that's referred to
  20       Q. So looking at the -- at the -- this        20   here?
  21   is two e-mails, and I'm looking at the bottom     21       A. I assume that that would have been
  22   one, which is from you to several people.         22   the CEO, Mr. Bogdanchikov.
  23          And you said, "Spoke with my friend,       23       Q. And then you said, "Unfortunately,
  24   who showed our Rosneft trade presentation to      24   they have a different agenda for the auction
  25   the necessary person."                            25   than what I proposed."


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                            Page 125                                                Page 127
   1          Who is the "they"?                          1   as you mentioned, you had separately flagged
   2       A. Rosneft.                                    2   Mr. O'Brien. So you discussed the idea with
   3       Q. So Rosneft had a different agenda for       3   Mr. O'Brien. Do you remember what Mr. O'Brien
   4   the auction of its shares?                         4   told you?
   5       A. Well, you had -- that's -- as I             5        A. No, other than what's in this e-mail,
   6   understood it.                                     6   that -- that he appreciated it; that it was
   7       Q. And -- and the -- the -- the Rosneft        7   outside-the-box thinking; and that we should
   8   trade presentation was your -- was it a -- I'm     8   get some kudos or goodwill points for showing
   9   sorry. Strike that.                                9   it to them.
  10          It mentions here a Rosneft trade           10           And then he said -- confirmed again
  11   presentation or a pres. Was there some written    11   that they'll give us serious equities business
  12   document pertaining to this that was shown,       12   in 2007.
  13   or -- do you know what you meant by that?         13        Q. Did Mr. O'Brien tell you that he had
  14       A. Apparently there was, because I said       14   nothing to do with the Yukos auctions?
  15   that my friend showed Rosneft a trade             15        A. Did he tell me -- when I asked him --
  16   presentation, so that implies that we gave --     16   can I --
  17   certainly my friend didn't write a                17        Q. Sure.
  18   presentation. So we must have given a             18        A. I would say "not necessarily" would
  19   presentation, which I haven't seen in the         19   be the answer. And when I had spoken to him
  20   production, but we would --                       20   when he was on vacation in August of 2007 about
  21       Q. Do you recall having put one               21   the auction Lot 19, he said he wasn't involved
  22   together?                                         22   in the -- and whether it was that Yukos auction
  23       A. No. But it sounds like we did. And         23   or the Yukos auctions, I don't recall at this
  24   I don't know that I would have put it together,   24   point whether he told me he had nothing to do
  25   because that wasn't my thing.                     25   with Yukos auctions, that he was -- yeah. So

                                            Page 126                                                Page 128
   1       Q. So when you said here, "They have a         1   I -- I don't remember a blanket statement from
   2   different agenda for the auction than what I       2   him, certainly at this point, that he has
   3   proposed," I mean, is that -- does that suggest    3   nothing to do with the Yukos auction.
   4   that your suspicion that these auctions might      4           But I remember specifically when I
   5   be rigged was correct?                             5   called him in, I think it was August 2007 about
   6          MR. PEES: Objection.                        6   Lot 19, where he said, I'm not involved -- he
   7       A. No.                                         7   was on vacation, said, "I am not involved in
   8          MR. PEES: Objection.                        8   that." I don't know that that was a blanket
   9          Go ahead.                                   9   answer, and that was the last auction lot,
  10       A. No.                                        10   so --
  11       Q. What was -- what did you mean by           11        Q. So, as you mentioned, he,
  12   Rosneft's -- "Rosneft's agenda for the            12   Mr. O'Brien, said that you should get some
  13   auction"?                                         13   goodwill points for showing the idea to them.
  14       A. I don't know that I knew at the time       14   To your knowledge, did you cash in those
  15   that Rosneft -- what Rosneft's agenda was. But    15   goodwill points at some point?
  16   you told me a few minutes ago that Rosneft        16        A. Not that I recall, no.
  17   ended up buying the shares. So -- so they --      17           No, actually.
  18   they didn't like our idea, from what I recall     18           MR. PEES: How are we doing on the
  19   now, because they had a different plan. They      19   tape? We have a while left.
  20   were going to buy this principal.                 20           MR. JACOBSON: If you need a break,
  21       Q. But as you sit here, you don't know        21   we can take one. I just --
  22   the discount at which Rosneft bought the          22           MR. PEES: At some point I will. But
  23   shares?                                           23   I don't want to interrupt your flow of
  24       A. No, I don't.                               24   questioning.
  25       Q. So the e-mail also says that you --        25           MR. JACOBSON: Yeah. Let's -- let's


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                            Page 129                                                Page 131
   1   do this and one more, so about ten more --         1   understanding. My assumption, which turned out
   2   about eight minutes.                               2   to be incorrect, at least on one occasion or
   3          MR. PEES: That's perfectly fine.            3   two occasions, was that the main production
   4                  ---                                 4   assets would go to Rosneft, because they had
   5      (Foresman Exhibit 13 was marked for             5   bought the biggest production asset, YNG.
   6             identification.)                         6           And I'm not an in-the-weeds oil
   7                  ---                                 7   analyst. But my assumption was that a lot was
   8      Q. It will the same first question,             8   tied in with the main production asset. These
   9   whether you've seen this document before.          9   aren't just separated business. Rosneft had
  10      A. So let me just read it one more time.       10   bought the main production asset, which Gazprom
  11      Q. Of course.                                  11   had intended to acquire. But the Houston
  12      A. Yes, I have seen it before.                 12   Bankruptcy Court got involved.
  13      Q. Did you prepare this document?              13           THE COURT REPORTER: I'm sorry.
  14      A. Sorry. But can I still read it?             14   What?
  15      Q. Of course.                                  15       A. Sorry. But the Houston Bankruptcy
  16          THE WITNESS: (Perusing document.)          16   Court got involved. So Rosneft bought the main
  17      A. Okay. I'm sorry. Could you                  17   production asset.
  18   repeat --                                         18           And it was my assumption, not an
  19      Q. Sure. Did you prepare this document?        19   understanding, that -- that they would likely
  20      A. No, I did not.                              20   bid for the other large, at least oil-producing
  21      Q. Do you know who did?                        21   assets. And other bidders were being scared
  22      A. I can surmise based on the document,        22   away from the PR.
  23   but I don't know that I knew --                   23           So is it -- it was -- I think it was
  24      Q. Understanding that it's just a              24   a fair assumption. It did turn out to be wrong
  25   surmise, who do you think wrote this?             25   on at least one occasion when other oil

                                            Page 130                                                Page 132
   1       A. It says, "Prepared by VB," Vladimir         1   companies bought an important asset.
   2   Blinov.                                            2        Q. So in the -- it also says this is
   3       Q. Did you -- do you remember whether          3   a -- a new business form to discuss valuing
   4   you reviewed this document at the time it was      4   assets. And it says that selected consultants
   5   prepared?                                          5   work --
   6       A. I don't -- I've seen this a few             6        A. I'm sorry.
   7   times. This -- and -- from the production. I       7        Q. Of course.
   8   don't recall that I had seen it -- I don't         8           I've done that before too.
   9   exclude that I did, but I don't recall that I      9        A. That was quite a distance.
  10   saw it or read it at the time, but I may have.    10           I'm sorry.
  11       Q. So you know where I'm going with           11        Q. It says, "Selected consultants work
  12   this. In the background section, it says,         12   is likely to be heavily affected by state
  13   "Despite that Russian law prescribes all assets   13   Rosneft agenda."
  14   to be sold through open auctions, it is           14        A. Uh-huh.
  15   understood," with the "understood" in quotes,     15        Q. Which is tied together with when it
  16   "that in this case, key assets are likely to go   16   says, "Any potential reputational issues for
  17   to Rosneft."                                      17   RenCap's state agenda and Rosneft influence --"
  18          I'm ending the sentence early. But         18           THE COURT REPORTER: Counsel, slow it
  19   was that your understanding at -- in October of   19   down, please.
  20   2006?                                             20           MR. JACOBSON: Sure.
  21       A. So it was apparently Mr. Blinov's          21        Q. -- "state agenda and Rosneft
  22   understanding.                                    22   influence might result in significant pressure
  23       Q. I was asking whether it was your           23   on advisors' independence and integrity."
  24   understanding as well.                            24           So was there concern that pressure
  25       A. My assumption -- I didn't have an          25   would be exerted to shade the valuations based


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 133                                              Page 135
   1   on, as this terms it, Rosneft's agenda?            1   the auction for Lot 8?
   2        A. Let me read this with -- that I            2       A. Sorry. Lot -- where do you see
   3   didn't write at the time. Let me read it           3   reference to Lot 8? Sorry.
   4   again.                                             4       Q. I --
   5           THE WITNESS: (Perusing document.)          5       A. The Khanty-Mansisk Bank.
   6        A. Okay. I'm sorry. Could you then            6       Q. Yeah. I thought -- oh, so was
   7   repeat the question?                               7   that -- that was not Lot 8?
   8        Q. Sure. Were you --                          8       A. It may be. I don't know --
   9        A. I see the area that you're talking         9       Q. I'm sorry. Did -- just in case I'm
  10   about.                                            10   wrong, let me ask you: Did RenCap seek to
  11        Q. Did -- did -- did you -- I'm going to     11   participate in the auction for the shares in
  12   ask you in particular, and then I'll generalize   12   Khanty -- you're better at pronouncing it than
  13   it to RenCap.                                     13   I am.
  14           Did you have a concern that the           14       A. The Khanty-Mansisk Bank, K-H-A-N-T-Y
  15   state's agenda or Rosneft's agenda would exert    15   M-A-N-S-I-S-K bank.
  16   pressure on RenCap to shade valuations to suit    16          Khanty-Mansisk.
  17   that agenda?                                      17          Sorry. Could you repeat your
  18        A. I wouldn't use today and I don't          18   question?
  19   believe I would have thought in these terms       19       Q. To your knowledge, had RenCap tried
  20   back then, shade valuation. But I would have      20   to participate in the auction for those shares
  21   been concerned that, given the sensitivity of     21   in this bank?
  22   the Yukos saga with the Russian state, that       22       A. I did not recall that prior to the
  23   anybody advising on that process, including       23   production. And somewhere -- I don't know if
  24   valuation, could have to navigate through a       24   you have them with you -- there were e-mails.
  25   host of pressures, as I had had to do in the      25   I think it was on this one. I think it was on

                                             Page 134                                              Page 136
   1   previous role. I would not have thought in         1   Khanty-Mansisk Bank.
   2   terms of shady evaluations, if that -- you         2           Where our Renaissance asset
   3   know.                                              3   management fund, RenFin, which was a fund,
   4      Q. So I want to do one more document.           4   sought to participate, as did the RenCap as a
   5      A. Okay.                                        5   principal or RenCap, an investment -- probably
   6      Q. And then we'll -- then I'll                  6   an investment banking client, I think.
   7   accommodate the request for a break.               7           And so there was some conflict there.
   8      A. I've had three cans of water, so --          8   So I think we did, according to these, seek to
   9      Q. Two-minute break.                            9   participate. I can't remember whether the
  10      A. Yes.                                        10   decision was made to participate as Renaissance
  11      Q. And if you need it more urgently,           11   investment management, the RenFin fund, or on
  12   that's fine too.                                  12   behalf of an investment banking client or as a
  13      A. No. That's okay.                            13   principal. But I think the -- the short answer
  14                     ---                             14   is yes, but I have to explain that nuance.
  15      (Foresman Exhibit 14 was marked for            15       Q. And do you recall whether the Russian
  16                identification.)                     16   FAS excluded whichever the bidding -- RenCap
  17                     ---                             17   bidding entity was as a potential bidder?
  18      Q. Let me know when you're ready.              18       A. Yes, I recall from seeing the e-mails
  19           THE WITNESS: (Perusing document.)         19   that I saw. I frankly hadn't remembered this
  20      A. Okay.                                       20   transaction. But my -- I saw the e-mails from
  21      Q. Did you -- have you seen this               21   this week that indicated that that's what
  22   document before today?                            22   happened.
  23      A. I saw it reviewing things this week.        23       Q. And do you recall having gotten a
  24           I -- yes.                                 24   call from someone named Shokhin, S-H-O-K-H-I-N,
  25      Q. And did RenCap seek to participate in       25   to see whether you were interested in getting


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 137                                               Page 139
   1   the auction redone?                                1           But I think that the record should
   2      A. I don't recall that, but I don't             2   show whether we did or we didn't.
   3   dispute it, because it's here in the e-mail        3      Q. And then last question, and then we
   4   from me.                                           4   can take break. You mentioned a few questions
   5      Q. And who -- who is Mr. Shokhin?               5   ago, you said that as you had -- we can have
   6      A. Mr. Shokhin was a senior advisor to          6   the reporter read it back, but it was something
   7   Renaissance Capital. He had been a -- a deputy     7   along the lines of, as you had navigated it,
   8   prime minister in the '90s for economic            8   navigated political pressures in a previous
   9   matters. And I believe he was then, and            9   role. What did you mean by that?
  10   remains today, the chairman of the Russian        10      A. For the Yuganskneftegaz valuation --
  11   Union of Industrialists and Entrepreneurs,        11           THE COURT REPORTER: I'm sorry. For
  12   which is the chief business lobby or business     12   the what?
  13   organization in Russia. And he was the senior     13      A. Sorry. YNG. YNG valuation, while
  14   advisors to Renaissance.                          14   with Dresdner.
  15      Q. Was he also a friend of the Yukos           15      Q. So you had -- did you come under any
  16   bankruptcy receiver, Mr. Rebgun?                  16   pressure yourself during that valuation to
  17      A. I have no idea. Not that I'm aware          17   cause it to say or not say anything in
  18   of. Did I mention that? I'm not aware. I'm        18   particular?
  19   not -- I'm not aware of ever having heard that    19      A. I wouldn't describe it as that I came
  20   or known that.                                    20   under pressure but the -- I would describe it
  21      Q. And Mr. Shokhin also serves with you        21   as the justice -- the bailiff, the chief
  22   on the TMK board; is that correct?                22   bailiff misrepresented our valuation and
  23      A. That is correct.                            23   compelled us to put it on our website.
  24      Q. How did you come to serve on that           24      Q. Forgive me. I do have one --
  25   board, by the way?                                25      A. That's okay.

                                             Page 138                                               Page 140
  1        A. So TMK was -- TMK was a client for          1       Q. I promise this --
  2    mine back in the -- probably from like 2004 or     2       A. Yeah.
  3    '5. When I left to Renaissance, it remained a      3       Q. Do you know whether the Federal
  4    client. We had helped to take it public.           4   Antimonopoly Service had any legitimate reasons
  5            And then right before the 2008             5   to exclude RenCap from the bidding for Lot 8?
  6    financial crisis, unfortunately, they spent a      6       A. I'm not --
  7    lot of money buying an American -- a North         7           MR. PEES: For the assumption of
  8    American pipe producer.                            8   this -- for the purposes of this question,
  9            So the company now has 10 or 12            9   we're assuming that Lot 8 is the Khanty?
 10    plants in the United States. And so I was         10           MR. JACOBSON: Correct. Yeah.
 11    asked, I think, five or six years ago when I      11       A. I'm not aware that I ever looked into
 12    was at Barclays if I would serve as an            12   that or ever heard about that. I just don't --
 13    independent director. I replaced Ambassador       13   I just don't know. I wasn't -- I wasn't really
 14    Thomas Pickering, who was one our most            14   dealing with it.
 15    distinguished ambassadors. They wanted to have    15           MR. JACOBSON: Let's take a break.
 16    some people with a U.S. knowledge and presence.   16   Thank you for your indulgence.
 17        Q. So do you -- as you --                     17           THE VIDEOGRAPHER: We're off the
 18        A. Mr. Chubais, for the record, joined,       18   record at 11:50 a.m. This marks the end of
 19    I think, two years ago. Well after I did.         19   Media 2.
 20        Q. Do you recall, as you sit here today,      20           (Recess from 11:50 to 11:59.)
 21    whether RenCap expressed an interest in having    21           THE VIDEOGRAPHER: We are back on the
 22    the -- this auction process redone?               22   record at 11:59 a.m. This marks the beginning
 23        A. I can't recall. I can't recall. It         23   of Media 3.
 24    wasn't a big thing in my world, 2 percent of      24       Q. So Lot 19.
 25    Khanty-Mansisk Bank.                              25           Do you recall the means by which


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                            Page 141                                                Page 143
   1   Mr. Lynch first contacted you about Lot 19?        1   asking these questions is the record doesn't
   2   Was it telephone? e-mail? in person? Do you        2   show it.
   3   recall the means?                                  3      A. Okay.
   4        A. I do not recall the means.                 4      Q. And we don't -- we don't have an
   5           I don't recall the means, no.              5   e-mail -- we don't haven't e-mail from him to
   6           I presume he would have had to call        6   you. What -- I'm trying to figure out if there
   7   to even meet, but I don't know whether --          7   might have been one and you don't remember.
   8        Q. Yeah. I assume you met at some             8          So -- in -- please.
   9   point. But I was wondering whether, if you         9      A. I'm sorry. If there was an e-mail
  10   remembered whether the first approach you had     10   from Mr. Lynch to me, you would have it in your
  11   from him was by e-mail or another means, like a   11   cache.
  12   call. And you don't remember.                     12      Q. So if Mr. Lynch was of the view that
  13        A. I don't remember. I don't remember.       13   he had sent you an e-mail, would you disagree
  14           But I believe it was more likely a        14   with that? I mean, you just don't remember one
  15   meeting or a phone call.                          15   way or the other?
  16        Q. So I -- I'm going to come back to         16      A. No, I would not.
  17   Lot 19 in one second, and we're going to spend    17      Q. What is this -- can you recall the
  18   a fair amount of time on it. But do you know      18   setting of your first discussion with Mr. Lynch
  19   someone at RenCap named Irina (phonetic)          19   about the Lot 19 idea?
  20   Illyina, I-L-L-Y-I-N-A?                           20      A. No. I -- it was not at that time
  21        A. Yeah. She's not at RenCap now. But,       21   memorable.
  22   yes, I knew Irina.                                22          In retrospect, it's become very
  23        Q. And what was -- what was her job at       23   memorable, the whole event. At that point it
  24   RenCap when you were there?                       24   was a drop in the ocean.
  25        A. Her job was my personal assistant.        25      Q. And so you don't remember, for

                                            Page 142                                                Page 144
   1      Q. And on September 6, 2009, did you            1   example, whether he called you to arrange a
   2   e-mail Ms. Illyina and ask her to empty the        2   meeting or ran into you? You just don't
   3   deleted items folder in your Microsoft Outlook     3   remember one way or the other?
   4   account?                                           4      A. Only thing I remember is that it was
   5      A. Per the documents that were produced,        5   his initiative to contact me, whether that was
   6   yes, I did.                                        6   by phone to set up a meeting, whether it was by
   7      Q. Why did you do that?                         7   phone to tell me an idea. I think it is highly
   8      A. That was the day, as I recall, that I        8   implausible that I bumped into him because he
   9   resigned from Renaissance Capital to go to         9   was seeking me out.
  10   Barclays. I was discussing -- because I didn't    10           And -- but other -- I don't have any
  11   use a personal e-mail much or at all. And I       11   recollection of that -- the circumstance of
  12   was having those discussions with the             12   that first meeting. It wasn't memorable at the
  13   headhunter and with Barclays from my              13   time.
  14   Renaissance computer. She was in the know         14      Q. And do you recall when you first
  15   because I took her to Barclays and then took      15   discussed the idea with Mr. Jennings?
  16   her to UBS.                                       16      A. I'm not sure that I do.
  17      Q. Do you recall having received an            17           I have some thoughts, but I'm not
  18   e-mail from Mr. Lynch at any time pitching the    18   sure that I do recall the first time I
  19   idea of his -- pitching his Lot 19 idea?          19   discussed it with Mr. Jennings.
  20      A. I -- I don't -- I don't recall. I           20      Q. And at some point, you met with
  21   don't know -- and the record would show. I        21   Mr. Lynch and Richard Deitz together. Is that
  22   don't know if I ever got an e-mail from           22   correct?
  23   Mr. Lynch before July 2018 -- or 2007 on          23      A. That's correct.
  24   anything.                                         24      Q. Do you remember where that meeting
  25      Q. I think the -- part of the reason I'm       25   took place?


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                            Page 145                                                Page 147
   1       A. I have a recollection which is not          1   buying its bidding vehicle, but that the -- no
   2   absolutely vivid, but I believe it was in          2   other issue would have been germane, if we
   3   Mr. Deitz's office.                                3   didn't have a discussion with them about their
   4       Q. I've heard tell that Mr. Deitz              4   attachments.
   5   doesn't like leaving his office for meetings?      5       Q. Was Mr. O'Brien, Peter O'Brien, the
   6   Is that --                                         6   first person you contacted at Rosneft to
   7       A. During the trading hours, yes.              7   discuss the Lot 19 issues?
   8       Q. So it would be -- you would agree           8       A. Yes.
   9   with me that it's fairly likely that if            9       Q. And he was on vacation, as you said.
  10   Mr. Deitz was in a meeting, it was at his         10       A. As I recall, yes. In August.
  11   office?                                           11       Q. Mr. O'Brien serves with you on the
  12       A. Given that globally, it's always           12   TMK board, too, doesn't he?
  13   someone's trading hours, yes, I think it was in   13       A. He does, yes.
  14   his office.                                       14       Q. Small world.
  15       Q. And do you recall how long past from       15       A. Yes. Small expat community.
  16   the first time you and Mr. Lynch discussed the    16       Q. So when Mr. O'Brien advised that he
  17   idea to the time that you and Mr. Lynch and       17   was uninvolved in the issues, what did you next
  18   Mr. Deitz all met together?                       18   do to further your desire to bring Rosneft to
  19       A. Not exactly, but it would have been        19   the table?
  20   less than a couple weeks and maybe even -- I'm    20       A. I have a very vague recollection of
  21   sorry. Could you repeat the question?             21   what transpired between the time that Lynch
  22       Q. You got it. It was from the first          22   first brought the Lot 19 idea to me, which is
  23   time you and Mr. Lynch discussed the idea,        23   at the end of July or early August, and the
  24   until you and Mr. Lynch and Mr. Deitz all         24   flurry of the activity closer to August 12 and
  25   met --                                            25   13 when we actually heard from Rosneft that

                                            Page 146                                                Page 148
   1       A. Yeah.                                       1   they were intrigued by our proposal and wanted
   2       Q. -- how long transpired. And I think         2   to learn more.
   3   you got the question.                              3           So I can't recall today whether I had
   4       A. Yeah.                                       4   any...
   5           Yeah. I -- so I --                         5       Q. When you -- when you reached out to
   6           MR. PEES: I think you answered the         6   Mr. O'Brien, did you tell him why you were
   7   question.                                          7   trying to get Rosneft involved in the
   8           THE WITNESS: Okay. Yes.                    8   discussions?
   9       Q. At some point in your thinking about        9       A. I don't -- I don't recall what I told
  10   the Lot 19 transaction, did it seem appropriate   10   him. I believe that I told him that we had
  11   to you to bring Rosneft into the discussion?      11   a -- an idea we wanted to -- I wanted to
  12       A. At some point, yes.                        12   discuss, this auction, 19. And I believe at
  13       Q. Why did you think it was necessary to      13   that point he said, I'm not involved, and I'm
  14   bring Rosneft into the discussion?                14   on vacation.
  15       A. Because they were a key stakeholder.       15           So I don't believe I -- I don't
  16   They were -- they had the attachments, things     16   believe I described to him what -- what our
  17   that I speak about relatively fluently now, but   17   thesis was, to the best of my recollection.
  18   didn't then. But they had attachments. And --     18       Q. But so I -- I don't -- if you -- if
  19   Yukos Finance.                                    19   you answered the question, I didn't -- I didn't
  20       Q. Was there any other reason, in your        20   hear it.
  21   mind, as to why Rosneft should be brought into    21           When Mr. O'Brien said that he was not
  22   the discussion besides their attachments on the   22   able to help you, what did you do next in order
  23   assets?                                           23   to bring -- who did you contact next in order
  24       A. There are other things that we             24   to try to start a discussion with Rosneft?
  25   discussed with Rosneft, including eventually      25       A. See, I don't recall whether I spoke


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 149                                               Page 151
   1   to Peter O'Brien, upon Lynch first having          1   Mr. Sharipov?
   2   approached me in early August or end of July or    2       A. I understood it to be -- it was
   3   when we learned that Rosneft had registered a      3   conveyed to me by Mr. Warnig. I believe it to
   4   bidding vehicle on or about the 12th of August.    4   have been the idea of the CEO,
   5          But there was nobody at Rosneft that        5   Mr. Bogdanchikov.
   6   I can recall having -- having spoken with,         6       Q. So when you were --
   7   other than that one phone call to Mr. O'Brien,     7       A. But he -- Mr. Warnig conveyed it to
   8   until such time as I was in contact with their     8   me. Yes.
   9   external lawyer.                                   9       Q. When you were seeking Mr. Warnig's
  10       Q. And did you know -- at the time you        10   advice, do you recall how you did it? Was it
  11   were having this first conversation or            11   an in-person meeting, a phone call?
  12   attempted conversation with Mr. O'Brien, did      12       A. I don't know that I sought his
  13   you know that Rosneft had attachments on the      13   advice. I -- to the best of my recollection, I
  14   assets in Lot 19?                                 14   conveyed the idea, maybe in the presentation
  15       A. I suppose I must have, because the         15   for Mr. Lynch, to ask him to get it to the CEO.
  16   only time I had thought about Lot 19 was after    16       Q. So I was asking when you approached
  17   Lynch explained to me his so-called thesis.       17   Mr. Warnig --
  18          And my reaction, while documented, we      18       A. Yes.
  19   don't want a hostile situation with either of     19       Q. -- for his counsel on how to get the
  20   these two protagonists.                           20   presentation to the CEO, how did you approach
  21          I'm presuming that he would have           21   Mr. Warnig?
  22   given me enough context to talk about claims or   22          MR. PEES: Okay. So -- do you
  23   attachments or liens, whatever terminology.       23   understand the question?
  24   But in speaking with Mr. O'Brien, again, I        24          THE WITNESS: I think I do, yeah.
  25   don't recall having said anything other than --   25       A. I called him -- or I met him, and I

                                             Page 150                                               Page 152
   1   anything more than, Lot 19, Yukos Finance BV,      1   gave him a presentation.
   2   we have an idea. Can I propose it to you?          2       Q. So I -- I want to make sure I'm
   3          And him saying, I'm not dealing with        3   getting this right. So you wanted to get a --
   4   that. I don't think I would have gone through      4   let me back up. Strike that.
   5   attachments and all that. I don't think I -- I     5           At the time that you met with or
   6   don't even know if I knew that term when I         6   spoke to Mr. Warnig, you had some kind of a
   7   spoke to Mr. O'Brien.                              7   written presentation. Is that what you're
   8       Q. Did you approach Mr. Warnig about           8   saying?
   9   trying to get an appropriate contact at            9       A. I believe. From Mr. Lynch.
  10   Rosneft?                                          10       Q. And what presentation was that?
  11       A. Yes.                                       11       A. I don't know -- I don't believe -- it
  12       Q. And was it Mr. --                          12   wasn't a presentation if by "presentation," you
  13       A. Well, excuse me.                           13   mean a PowerPoint presentation. I believe it
  14          About getting the idea to someone at       14   was a note, like a memo, to the best of my
  15   Rosneft, yes.                                     15   recollection.
  16       Q. And was it -- was it Mr. Warnig's          16       Q. In English or in Russian?
  17   idea that you make contact with a gentleman       17       A. In English.
  18   named Rashid -- Rashid Sharipov, R-A-S-H-I-D,     18           I believe in English. It was from
  19   S-H-A-R-A-P-O-V -- or S --                        19   Mr. Lynch, as I recall.
  20       A. Two words.                                 20       Q. And so do you recall having --
  21       Q. R-A-S-H-I-D.                               21   please.
  22       A. I-D. First name, R-A-S-H-I-D.              22       A. Sorry.
  23   Surname, capital S-H-A-R-I-P-O-V.                 23           I don't have a hundred percent
  24          No.                                        24   recollection that I gave Mr. Warnig something
  25       Q. Whose idea was it that you contact         25   in writing. I may have explained it. But it


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 153                                               Page 155
   1   was pretty complicated. I may have simply          1       A. I don't think I had ever heard the
   2   said, I have a -- very interesting idea. I         2   name.
   3   need to meet with someone at Rosneft. Can you      3       Q. And when you first communicated with
   4   help me arrange that?                              4   Mr. Sharipov, was that a meeting? a call? an
   5          Because Mr. O'Brien was my best             5   e-mail? something else?
   6   contact. He was on vacation. And I didn't          6       A. So as I recall, I recall it was an
   7   have direct access to the CEO.                     7   evening. I don't know if it was the Sunday
   8          I -- I'm assuming, after all these          8   evening prior to the auction or the Monday or
   9   years, that I had given him something that he      9   the Saturday.
  10   could -- so he wouldn't struggle to explain       10          But in some evening close to the
  11   what I was struggling to explain, what Lynch      11   auction, Matthias said, I showed the idea to
  12   had struggled to explain to me.                   12   Rosneft. They've just contacted me and said,
  13          So I think I gave him something in         13   You should call this -- what he called Ruslan,
  14   writing, but I can't -- I don't have a hundred    14   R-U-S-L-A-N, Sharipov.
  15   percent recollection of that.                     15          So I called this number and I said,
  16      Q. But you do think that at the time you       16   Hi, Ruslan. This is Bob Foresman. I
  17   spoke to Mr. Warnig, you had a presentation.      17   understand you looked at the presentation.
  18   Whether you gave it to him or not is what we're   18          And say, Yeah, we should meet to
  19   not sure of? Is that --                           19   discuss.
  20      A. I believe so. I believe so. A note,         20          And I believe that evening we met to
  21   a memo, not a presentation.                       21   discuss it for the first time.
  22      Q. And then so you had this conversation       22       Q. Was he expecting -- Mr. Sharipov, was
  23   with Mr. Warnig. How, then, did you get in        23   he expecting your call? Did he know you would
  24   touch with Mr. Sharipov?                          24   be calling?
  25      A. Mr. Warnig, after he spoke with the         25       A. As I understood it, he did. Yes.

                                             Page 154                                               Page 156
   1   Rosneft official, which I presume to be the        1        Q. By the way, if you remember,
   2   CEO, or handed him a document, if there was a      2   temporally, you had a meeting with Mr. Lynch
   3   written document -- I don't know whether it was    3   and Mr. Deitz and -- and you contacted
   4   5 hours, 24 hours, 48 hours, 72 hours. In some     4   Mr. Warnig. Do you know which came first?
   5   relatively short space of time, Warnig, as I       5        A. I presume it must have been the
   6   understand it, was called by Rosneft and said,     6   Lynch/Deitz because that's when -- I believe I
   7   This idea is worth exploring. Please ask your      7   went to Warnig only when we had a little bit of
   8   contact, your friend at Renaissance, to contact    8   a more refined idea, which would have required
   9   Mr. Sharipov.                                      9   Mr. Deitz to have his input.
  10          And I understood Matthias did not          10        Q. And did you -- the written document,
  11   know who that was, and he referred to him as      11   did you convey it to Mr. Sharipov or did he
  12   Ruslan Sharipov. I then did for the next few      12   already have it?
  13   days.                                             13        A. I don't -- I don't recall whether at
  14       Q. Had you heard of Mr. Sharipov before       14   that stage the -- a written document had been
  15   you got that message from Mr. Warnig?             15   given to him.
  16       A. The name didn't -- I didn't know the       16           I recall him saying, having some
  17   name. When I eventually met him, shortly after    17   general understanding about -- I recalled him
  18   connecting, I realized that I had seen his        18   prior to me explaining anything, him having
  19   face. I was on the other side of a transaction    19   a -- a general understanding about a reciprocal
  20   regarding Gazprom and Rosneft several years       20   lifting of attachments.
  21   prior, and I may have seen him in -- in one of    21           But I don't recall whether he had
  22   the IPO preparation meetings for Rosneft in the   22   seen the details that were written -- well,
  23   spring. But I -- so I definitely -- it's          23   insofar as there were details that were written
  24   recognizable, but I didn't recognize the name.    24   in a memo. I can't recall.
  25       Q. And --                                     25        Q. You don't remember whether you,


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                Robert Foresman
                                             Page 157                                              Page 159
  1    yourself, gave a written memo of some kind to     1               identification.)
  2    Mr. Sharipov?                                     2                    ---
  3        A. I -- I may have. I can't, I can't          3       A. Uh-huh.
  4    recall. It's not some -- but he -- shortly        4       Q. So is this the -- the written
  5    came to -- to learn all of -- the substance of    5   presentation we've been discussing?
  6    our thesis.                                       6       A. Memo. Memo or note. Yes.
  7        Q. And the document itself, the written       7       Q. Yeah. Yeah. The thing.
  8    memo of some kind, did you have a role in         8       A. Yeah. I don't know if this is a
  9    writing it?                                       9   first version, the last version. But this --
 10        A. It -- Stephen wrote that, Lynch. No.      10   I've seen this document. Yes. I've seen this
 11        Q. So he wrote it. You didn't edit it        11   document.
 12    at all?                                          12           And I apparently thought very shortly
 13        A. I may have edited it. I didn't -- I       13   thereafter, on October 21 of 2007 that that's
 14    wasn't familiar with any of the concept. So I    14   what Lynch had given to me to summarize. Yeah.
 15    don't -- I don't -- I don't recall having had    15       Q. So as you sit here today, I would
 16    any editing, except maybe grammar. I'm a         16   like you to tell me everyone you know outside
 17    stickler for grammar.                            17   of the consortium who you know has seen this
 18        Q. Me too.                                   18   document. So I'm going to start with you know
 19            Do you recall whether -- you said the    19   have seen this document.
 20    document was prepared in English. Do you know    20       A. Outside the consortium.
 21    whether it was ever translated into Russian?     21           I don't know of anyone that's seen it
 22        A. I don't know.                             22   outside -- I assume that Mr. O'Brien did, but I
 23            But it may have been if it were          23   don't know. I've already talked about that. I
 24    handed to Mr. Bogdanchikov. I don't recall him   24   assume I did.
 25    being an English speaker. So it may have been    25           Mr. Sharipov, if -- a document was

                                             Page 158                                              Page 160
   1   translated, if there was a written document.      1   given to Rosneft through Mr. Warnig, at this
   2   Or if -- again, if -- and I can't say that        2   time, I presume Mr. Sharipov would have
   3   there was. If there was at that point a           3   received this.
   4   written document, the Matthias's English would    4          Mr. Lynch may have provided it to --
   5   have been good enough to read it. And maybe       5   likely did provide -- well, may have provided
   6   the CEO gave it to Rashid.                        6   to other investors that he was pursuing.
   7           And maybe the CEO didn't read it.         7          Outside -- that did not end up in the
   8   He -- that's not -- he's not a detail guy. He     8   consortium.
   9   may have simply given it to Rashid. I don't       9          I didn't give it, to the best of my
  10   believe -- I don't recall ever having seen or    10   knowledge, to anyone outside the consortium
  11   ever having thought about a Russian version.     11   other than Mr. Warnig, if I gave it to him.
  12       Q. Do you know why you didn't have           12   And I'm not aware of others having done so.
  13   direct access to Rosneft's CEO?                  13          But you could refresh my memory.
  14           I mean was there a reason you            14       Q. Do you have any reason to believe
  15   couldn't have gotten him directly?               15   that any government officials other than
  16       A. Presumably, if I had written a letter     16   Mr. Warnig saw this document?
  17   for my -- and asked for a meeting over the       17          MR. PEES: Objection.
  18   coming weeks, he may have seen me, but --        18       A. He's not a government official.
  19   but --                                           19       Q. Do you -- do you have any reason to
  20       Q. Not necessarily in time?                  20   believe that any government official saw this
  21       A. Not in time. No.                          21   document?
  22       Q. We've been talking about a memo. Now      22       A. I -- as I testified, I'm not sure
  23   we'll find out if this is the memo.              23   whether Mr. Bogdanchikov, if you could -- he
  24                   ---                              24   was the CEO of Rosneft, which is a government
  25       (Foresman Exhibit 15 was marked for          25   company. But I'm not aware of anybody else,


JANE ROSE REPORTING                                               National Court-Reporting Coverage
1-800-825-3341                                                     janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 161                                               Page 163
   1   particularly given that I don't know that it       1   of a concepts. Whose idea was it to write
   2   was in Russian. So I'm not aware of any            2   this?
   3   others. I don't know if I was aware at the         3        A. Stephen Lynch, as I recall. The
   4   time. I don't believe I was.                       4   whole thing was his idea.
   5        Q. And if you gave this document to           5           Well, I may have said, If you want me
   6   Mr. Warnig, what's the most likely means by        6   to take this Rosneft, I need something in
   7   which you conveyed it to him? Did you hand it      7   writing. And then he wrote it. I can't recall
   8   to him? Did you e-mail it to him?                  8   if it was that or he had already produced it
   9        A. I would have had -- he's not a strong      9   for others. I'm not sure.
  10   e-mailer.                                         10        Q. This e-mail, as you mentioned, from
  11           I would have handed it had to him.        11   Mr. Lynch to you on August 13, do you know why
  12   Handed it to him or we would have couriered it    12   it wasn't in your particular mailbox at RenCap?
  13   to his office.                                    13           MR. PEES: Objection.
  14        Q. And -- go ahead.                          14           Sorry. Go ahead.
  15        A. Well, I shouldn't ask you this, but       15        A. If it was not, I would refer to your
  16   I'll say it not as a question.                    16   associates.
  17           MR. PEES: Is there a question             17        Q. So you do not recall making an effort
  18   pending?                                          18   to delete it?
  19           MR. JACOBSON: No.                         19        A. I forwarded it.
  20           MR. PEES: Okay. Just --                   20           I -- I wouldn't have -- not only did
  21           THE WITNESS: No. But I was                21   not make an effort to delete it that I recall;
  22   clarifying --                                     22   I forwarded it.
  23           MR. JACOBSON: If he needs to clarify      23        Q. Not at the time, but subsequently?
  24   an answer, he can clarify.                        24   You don't recall --
  25        A. I was going to clarify an answer.         25        A. No.

                                             Page 162                                               Page 164
  1            MR. PEES: Okay.                            1      Q. You don't recall --
  2        A. I -- sorry. I was going to say, I           2      A. I don't.
  3    don't know whether Lynch first handed me the       3          I don't.
  4    e-mail or -- or e-mailed to me. But I now have     4          It's a straightforward memo.
  5    answered my question. He's e-mailed it to me       5      Q. So in the conclusion section of the
  6    on the 13th.                                       6   memo, so this is -- given the immediacy of the
  7        Q. Well, yeah, he -- whether -- I just         7   auction, if MV, which is Monte Valle, is to
  8    don't know whether this is the first time you      8   participate we need -- we will need on Friday,
  9    saw it or not. Do you know whether that e-mail     9   August 10, the following.
 10    on the 13th is the first time you saw this        10          And the first item is, an indication
 11    document?                                         11   that the general strategy is acceptable.
 12        A. I don't know. I don't know. I don't        12          So --
 13    know whether that was the first time I saw a      13      A. I'm sorry. I want to make sure I'm
 14    document. I don't know if that was the only       14   not -- where does it say we'll need it on
 15    draft.                                            15   Friday?
 16        Q. Because the document says it needed        16          MR. PEES: So -- with the --
 17    an answer by August 10, which would make sense    17      A. Oh, okay. It's not the last page.
 18    because August 13 was the deadline to register.   18      Q. I'm sorry.
 19        A. Correct.                                   19      A. No. That's okay.
 20        Q. It would seem unlikely that August 13      20      Q. If I said the last page, I didn't
 21    is the first time you saw it, but I --            21   mean it.
 22        A. It's plausible, yeah -- I mean,            22      A. That's all right.
 23    that's sensible.                                  23      Q. In the conclusion section.
 24        Q. Do you know who -- you mentioned that      24      A. Okay. Sorry. Sorry. You probably
 25    one reason for this memo was -- was explanation   25   didn't say "last page."


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 165                                               Page 167
   1          I'm sorry. Your question?                   1      A. And I'm not -- I'm not sure -- and
   2       Q. So I said, it -- I -- I -- all I was        2   maybe the documents will refresh my memory, the
   3   doing so far -- I hadn't asked a question          3   documents that I've received but not yet read
   4   yet -- was directing you to the statement that     4   through in their entirety. I'm not sure
   5   an indication would be needed by August 10,        5   whether I was able to communicate via Warnig or
   6   that the general strategy is acceptable.           6   through Sharipov, anything to Rosneft, before
   7          Who did you need an indication from?        7   August 10th.
   8          MR. PEES: My objection is to the            8          So I -- it just goes to say I'm not
   9   question. I think there's inadvertently a          9   sure that this document, which was obviously
  10   false premise in it.                              10   pre -- well, apparently predating August 10th,
  11          MR. JACOBSON: I'll withdraw the            11   was something that by that point I would have
  12   question and clean it up because I think I know   12   given to Rosneft. I'm not sure.
  13   why you mean that. But I didn't intend it that    13      Q. Understood.
  14   way.                                              14                    ---
  15          MR. PEES: No. I understand.                15      (Foresman Exhibit 16 was marked for
  16       Q. But -- so just reading it, "Given the      16             identification.)
  17   immediacy of the auction, if MV is to             17                    ---
  18   participate, we will need on Friday, August 10,   18      A. Can I read this?
  19   the following: One, indication that the           19      Q. Sure.
  20   general strategy is acceptable."                  20          THE WITNESS: (Perusing document.)
  21          Do you know what was meant by that in      21      A. Okay.
  22   terms of from whom would such an indication be    22      Q. So there's a new gentleman on this
  23   needed?                                           23   chain. Pavel, P-A-V-E-L, Vasilyev,
  24       A. So I would assume, and I think it's a      24   V-A-S-I-L-Y-E-V.
  25   pretty reasonable assumption, Rosneft and         25          And it says here he's the vice

                                             Page 166                                               Page 168
  1    Moravel or GML -- or Rosneft and GML. That was     1   president of structured solutions at RenCap; is
  2    the general strategy, is to get these two.         2   that correct?
  3             Can I clarify something?                  3       A. He was a vice president, which is a
  4         Q. Sure.                                      4   mid-level role.
  5         A. I don't know whether -- and maybe          5       Q. Understood.
  6    it's in all the e-mails, which I may see           6          So it seems from this chain as though
  7    eventually.                                        7   Mr. Vasilyev and Mr. Lynch are trying to get
  8             I don't know whether the conversation     8   the documents together to enable -- I'm going
  9    or note to Warnig in his -- whatever he did at     9   to butcher this -- is it Monte Valle?
 10    Rosneft, if that was after August 10th when --    10       A. Yep.
 11    when we learned or whenever we learned about      11       Q. To enable Monte Valle to bid in the
 12    Rosneft having set up the bidding vehicle and     12   auction. So at 314 -- I'm sorry. Make sure
 13    that that would be our only way to participate,   13   I'm doing this right.
 14    to purchase that.                                 14          At -- 3:41 p.m., it's the -- one,
 15             Or whether I first went to him, when     15   two -- third e-mail down on the first page,
 16    Lynch first came to me earlier in August or at    16   Mr. Lynch says, "Alas, it's not looking likely,
 17    the end of July. The reason I mention that now    17   but you never know."
 18    is because this memo indicates that               18          As you read that, was Mr. Lynch
 19    August 10th -- I'm sorry.                         19   expressing pessimism that you were going to be
 20         Q. Okay.                                     20   able to bid in the auction at that point?
 21         A. No. I'll wait.                            21       A. Yes.
 22         Q. No. Go ahead.                             22       Q. Do you know why he was so pessimistic
 23         A. This memo indicates that August 10th      23   at that point?
 24    was in the future.                                24       A. I believe, yes.
 25         Q. Yes.                                      25       Q. Why?


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 169                                              Page 171
  1         A. So, for the record, I don't recall         1   you were trying to imply. It's confusing. So
  2    having seen this e-mail.                           2   I know that I'm sometimes going beyond the
  3             And this, importantly, refreshes my       3   question, which is not a good thing. But --
  4    memory that we apparently continue -- we went      4   because I'm trying not to be cute. I'm trying
  5    through the motion. This -- Vasilyev was, I        5   to explain a complicated thing to you to save
  6    think, the one guy, other than Pertsovsky, that    6   us all time.
  7    I first flagged Lynch's idea to. And Vasilyev      7       Q. I appreciate that.
  8    was the only resource that I was given to sort     8           And then understanding that this is
  9    of try to see if we could pursue this.             9   Mr. Lynch's writing, he says, "Now the answer
 10             And this would have been before we       10   would have to be of the 'yes, solid green,
 11    got the -- well, either before we knew that       11   do-it-now' type."
 12    Rosneft had set up a bidding vehicle or, in any   12           So basically, if it's going to come
 13    event, before we had any indication that          13   together, he seems to be suggesting that there
 14    Rosneft might be interested.                      14   is -- there needs to be a -- a strong "yes"
 15             And so this was like -- this would       15   from someone. Is that correct?
 16    have been -- "pessimism" is a good word. I        16       A. I think that's a good interpretation,
 17    think "moot" Lynch mentions at the top. This      17   that there had -- this -- there can't be any
 18    looked like it was just going through the --      18   gray area. It has to be: We're all in. We've
 19    spinning wheels because we were not going to      19   ticked all the boxes. Let's do this.
 20    have time to bid for this thing, even if we had   20       Q. And who -- to the best of your
 21    agreements about attachments and stuff, because   21   knowledge, who was he expecting that strong
 22    the deadline was coming up.                       22   green yes to come from?
 23         Q. Well, so you're -- you're                 23       A. It seems like at this point from no
 24    anticipating my next question. So it's --         24   one. And it was going to be moot.
 25    Mr. Lynch's e-mail to you at 4:17 p.m. And I      25       Q. But he was anticipating the

                                             Page 170                                              Page 172
  1    recognize the times may not line up exactly,       1   possibility of a yes answer from someone who
  2    but I think they do.                               2   could have turned it around at this point?
  3            He says, "We are all ready on the          3      A. I -- reading this at the time, it was
  4    corp. side but for bank account." So is it         4   not looking plausible. And I certainly didn't
  5    fair to say that the motions had all been          5   spend a lot of time on it, and I think at this
  6    completed. You had everything ready except an      6   point it was like, Well, we tried. So you
  7    actual bank account? Is that your                  7   would have to ask Mr. Lynch, and I'm sure
  8    recollection?                                      8   you've had an opportunity to ask him.
  9        A. Well, so Lynch wrote this.                  9           I believe I would have taken it to
 10        Q. Right.                                     10   mean that we need not only the agreement from
 11        A. He said we're all ready on the             11   the -- from GML and Rosneft that they would
 12    corporate side, meaning like the corporate        12   have this reciprocal attachment dropping, but
 13    documents and whatnot.                            13   that we would have a technical way to actually
 14            But it would be inaccurate to say         14   have a bidding vehicle.
 15    we're all ready, except for the bank account,     15           You may have documents that refer
 16    because that would imply that we had already      16   when we learned about Rosneft's having set up a
 17    agreed with Moravel and Rosneft that they         17   bidding vehicle, PNS. I don't know if that
 18    wouldn't be hostile to us.                        18   predates this e-mail or not. But short of that
 19            So this was mechanical stuff. We --       19   idea, there was no practical way that we would
 20    even if we had had that bank account, we needed   20   do it.
 21    understanding from the protagonists that they     21      Q. At this point in time, August 10th,
 22    were not going to be hostile to this.             22   had the consortium had any contact with
 23        Q. And I wasn't -- I wasn't trying to         23   Moravel, M-O-R-A-V-E-L, or Group Benetuck
 24    imply --                                          24   (phonetic)?
 25        A. No, no. And I wasn't implying that         25      A. Prior to --


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 173                                               Page 175
   1       Q. Prior to the August -- the afternoon        1   seen this.
   2   of August 10?                                      2          And I would ask my counsel to note
   3       A. I -- I'm not -- Deitz, I know had           3   that we haven't received this. Or --
   4   some discussions with Tim Osborne, maybe with      4          MR. PEES: Well --
   5   Mr. Godfrey or others. I'm not sure if that        5       A. -- perhaps we have. Sorry.
   6   was before the 10th, on the 10th, 11th, 12th.      6          MR. PEES: Yeah, so just -- wait for
   7   I'm not sure.                                      7   the question. Answer the question.
   8          I may have -- I would have known at         8       Q. Familiarize yourself.
   9   the time. I believe that Deitz would have told     9       A. Read the document now.
  10   me. I can't recall whether he at this time        10          Okay.
  11   had -- but I think it's in our records.           11       Q. So I -- you said you don't recall
  12       Q. Because what I'm trying to get at is       12   having seen it. Do you recall having written
  13   that the "yes, solid green," was it -- was it     13   it?
  14   Rosneft? Was it Moravel? Was it somebody          14       A. No, but I don't dispute it.
  15   else? Who would the solid green need to have      15       Q. So your first sentence here --
  16   come from at this point in your thinking on       16          MR. JACOBSON: And this was
  17   August 10th at 4:00 p.m.?                         17   Exhibit 17; is that correct?
  18       A. I don't know what he was thinking.         18          THE COURT REPORTER: Yes.
  19   But -- and at this point on August 10th, I knew   19       Q. This was Exhibit 17. The first
  20   less than a fraction of what I know now about     20   sentence is, They -- I should start just for
  21   this whole matter.                                21   the record.
  22          I was simply looking at things in          22          So this is -- this is a response to
  23   terms of we're not going to go forward unless     23   Mr. Lynch's e-mail, of a moment ago where --
  24   we get a clear green light from the two           24   that we discussed a moment ago where he said,
  25   protagonists.                                     25   "We're all ready on the corp. side but for bank

                                             Page 174                                               Page 176
   1          I didn't -- don't recall thinking           1   account."
   2   about that. Lynch, given what he was               2          And then your response to him was,
   3   responsible for, would have also been thinking     3   began, "They are clearly interested, as I
   4   about like the technical stuff, like bank          4   confirmed again earlier today, but prior to
   5   accounts and chart -- I wasn't dealing with        5   their having read the note."
   6   that stuff. I -- you know.                         6       A. Uh-huh.
   7                    ---                               7       Q. Who is "they"?
   8      (Foresman Exhibit 17 was marked for             8       A. I'm not sure. I would guess, I mean,
   9              identification.)                        9   Rosneft. That's -- would be my assumption.
  10                    ---                              10       Q. Well, was there someone with whom you
  11      Q. I prefer to ask people about e-mails        11   confirmed interest earlier that day?
  12   they wrote themselves, so that's why we're        12       A. No. So when I was responding to your
  13   moving on to this one.                            13   previous questions, I explained that it's vague
  14      A. Thank you. Can I familiarize                14   in my mind the timing of when -- if someone saw
  15   myself --                                         15   a note, when.
  16      Q. By all means.                               16          I don't recall having heard anything
  17      A. -- with the chain?                          17   from the Rosneft side prior to whenever that
  18      Q. It's the same -- I'll represent to          18   was on the 10th or 11th or 12th that I was
  19   you it's the same chain --                        19   asked to contact Sharipov.
  20      A. Okay.                                       20          According to this, I see that I'm
  21      Q. -- except there's a new message from        21   stating that -- I'm implying that I had had
  22   you at the top, which is what I'm going to        22   some feedback from them that they were clearly
  23   focus on.                                         23   interested. I don't know whether I had grounds
  24          THE WITNESS: (Perusing document.)          24   to say that.
  25      A. For the record, I don't recall having       25          That was probably not your


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 177                                              Page 179
   1   question -- or beyond your question.               1       Q. And then you mentioned the note. Was
   2       Q. Well, so -- and the next sentence           2   the -- is the note the -- the Lynch memo?
   3   says, "We'll know soon enough." And then the       3       A. I presume it was that memo or a
   4   next sentence after that is, "Unfortunately,       4   version thereof, if there was more than one
   5   what usually happens in such situations when       5   version. As I testified, I have a vague
   6   they are not interested in going forward, is       6   recollection of the timing of that note.
   7   that I probably won't get a call to say,           7       Q. So do you recall having had a
   8   'Sorry. It's a no-go,' but will just get           8   conversation with someone who would fit this
   9   silence to the point that we realize they are      9   description after they had read that memo? To
  10   not interested."                                  10   confirm their interest?
  11       A. Uh-huh.                                    11       A. Other than Mr. Sharipov, with whom I
  12       Q. So, again, that's a long sentence, so      12   would have spoken after this, no, I don't. But
  13   we'll unpack it a little bit. But "what           13   I don't dispute it. I just don't have such a
  14   usually happens such situations"?                 14   recollection.
  15       A. Uh-huh.                                    15       Q. So -- and then the last sentence of
  16       Q. Such situations with Rosneft or such       16   your response was, "So if by tomorrow I haven't
  17   situations with someone else?                     17   heard back, I probably won't at all (about
  18       A. I think with clients, whether they're      18   this)."
  19   state clients or not clients. You're a banker.    19           So I'm -- I'm -- is it correct that
  20   You're showing ideas to a client. If they're      20   you were the person expecting to hear back?
  21   interested, they're going to let you know. If     21       A. From Rosneft?
  22   they're not, they're not going to say, Hey --     22       Q. From the --
  23   they're not going to call you up and say, Thank   23       A. Yes.
  24   you very much, but here's the reasons why we're   24       Q. From the "they."
  25   not going to pursue this.                         25       A. Yes.

                                             Page 178                                              Page 180
   1           THE WITNESS: I'm sorry.                    1           THE COURT REPORTER: I'm sorry,
   2       Q. Did you have in mind the Russian            2   Counsel. Your question was from the --
   3   government when you wrote that sentence or key     3           MR. JACOBSON: I said, Was it you who
   4   officials in the Kremlin?                          4   was expecting to hear back from the "they"?
   5       A. I don't know what I had in mind. But        5   And he said, "From Rosneft?"
   6   as I've stated on more than one occasion,          6       Q. And did you, in fact, get a response
   7   Rosneft is a state-controlled company, and --      7   back from Rosneft?
   8   you know, with the state officials on the          8       A. I got the response back to contact
   9   board, I would use -- I didn't use the word        9   Mr. Sharipov. And, again, I don't know if that
  10   "government" in here. Or --                       10   was the 10th, 11th, 12th, 13th. But it was
  11       Q. I didn't say you did.                      11   right around this date, this --
  12       A. Yeah. Yeah.                                12       Q. And Mr. Sharipov -- Sharipov?
  13       Q. I was asking, Did you have in mind?        13       A. Sharipov, yes.
  14       A. I had in mind Rosneft, Rosneft as a        14       Q. And when Mr. Sharipov and you spoke,
  15   broad entity. I didn't have specific people in    15   what did he tell you?
  16   mind.                                             16       A. So this -- for the record, this is
  17       Q. So back to the first sentence.             17   the conversation that I referred to previously
  18           It says, "You confirmed again earlier     18   when we spoke by phone and he said, I would
  19   today." So had you had a prior conversation in    19   like to learn more about this consortium's
  20   which whoever the "they" was had expressed        20   idea. And I believe we then agreed to meet.
  21   interest?                                         21   And then we talked about the idea.
  22       A. I didn't -- I don't recall having had      22       Q. And was this over a weekend?
  23   that. I'm -- I'm not sure what I meant by         23       A. Again, I don't recall whether this
  24   that, as I said, whether I was -- but it          24   was on the 12th, the 13th, the 11th, the 10th,
  25   appears that I had.                               25   but it was -- I have a vague recollection that


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 181                                               Page 183
  1    it may have been a Sunday night, because I have    1   certainly came up. I don't recall whether it
  2    a recollection that I had to get some people to    2   was on the -- it may have -- we talked about
  3    come back into the office to work. But in          3   the auction lot. That was one of the few
  4    theory, that could have been any evening. But      4   things in the lot. So I -- I assume it was,
  5    it -- I just have a vague recollection it was a    5   but I don't specifically recall.
  6    Sunday evening.                                    6       Q. And what do you -- what -- whenever
  7         Q. And ordinarily, Mr. Foresman, I            7   the conversation occurred, what do you recall
  8    wouldn't -- I wouldn't be expecting people to      8   them -- what do you recall Mr. Sharipov saying
  9    remember. The only reason why I'm pressing you     9   about the Transpetrol pipeline?
 10    on this is because the e-mail conversations are   10       A. Okay. Whether it was that night or
 11    late on a Friday afternoon, and Monday is the     11   subsequently --
 12    bidding deadline. So that's why I'm asking        12       Q. Understood.
 13    you. If you had heard back, it would seem to      13       A. -- I -- my time -- there's so much
 14    make sense that a conversation might happen on    14   going on during this 72 hours. So my timing,
 15    a Sunday because it needed to happen between      15   will be off, not maybe, but it will be off.
 16    Friday and Monday.                                16          We didn't know what to do with
 17              So your -- are you -- you seem to       17   Transpetrol. It was a distraction. It was
 18    have -- is it correct that you have a             18   hard for us to get our heads around it.
 19    recollection that you had a meeting with          19          We at some stage prior to the auction
 20    Mr. Sharipov on a Sunday night, to the best of    20   asked Mr. Sharipov whether Rosneft might want
 21    your recollection?                                21   that asset, and we could have an arrangement.
 22         A. To the best of my recollection. But,      22   And he said, "No."
 23    sorry, I -- I can't confirm because I don't       23          Either at that time or later that day
 24    know this. I -- I would have known at the         24   or the next day, he indicated to us that while
 25    time, and it would be in some of these e-mails.   25   Rosneft wasn't interested, he could introduce

                                             Page 182                                               Page 184
   1          Did you say the bidding deadline was        1   us to a party that he thought was interested.
   2   the 10th or the 13th?                              2           That's what I recall. But not -- I
   3      Q. The -- no. The deadline to register          3   don't have a good recollection of the timing of
   4   was the 13th, which was the Monday.                4   that.
   5      A. I thought the 10th was some deadline.        5        Q. Did Mr. Sharipov indicate to you that
   6      Q. You needed to hear by the 10th. The          6   Rosneft's approval of your proposal was
   7   memo said you needed to hear by the 10th, and      7   conditioned upon your agreement to sell
   8   that was because --                                8   Transpetrol at a particular price?
   9      A. Okay.                                        9        A. To the best of my recollection, we
  10      Q. -- Monday was the bidding deadline,         10   initiated the discussion, whether we could sell
  11   and then Wednesday was the auction.               11   them Transpetrol, not he.
  12          MR. PEES: For clarity of the record,       12           So, in other words -- sorry. I beg
  13   the registration deadline, I believe you          13   your pardon.
  14   stated, was on Monday, the 13th. You just now     14           To the best of my recollection, which
  15   referred to the bidding deadline. That was --     15   is pretty firm, I believe, it was the
  16          MR. JACOBSON: You are correct, and I       16   initiative of the consortium to try to find a
  17   thank you for that. Yes.                          17   buyer for Transpetrol in advance of the auction
  18      Q. The registration deadline was Monday        18   because we didn't know what to do with it. And
  19   and then the auction was on Wednesday.            19   we wanted to limit our exposure. That was the
  20          When you met with Mr. Sharipov, maybe      20   best of my recollection. I don't recall it
  21   on Sunday night -- we don't know -- was there     21   being his initiative, let alone a condition
  22   any discussion of the Transpetrol pipeline?       22   precedent.
  23      A. I -- I don't recall specifically            23        Q. Who first brought up the price at
  24   whether it was on a Sunday night. Eventually,     24   which Transpetrol would be sold?
  25   whether it was Sunday or Monday, Transpetrol      25        A. Who first --


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                            Page 185                                               Page 187
   1       Q. At some point a price was mentioned.        1   comfortable with." So whatever -- whatever the
   2   You said it was your idea to sell it. Who          2   reporters are -- you tell me when we -- we
   3   brought up the price?                              3   were --
   4       A. The consortium.                             4         THE COURT REPORTER: Should we go off
   5       Q. The consortium. Fair enough.                5   the record first?
   6       A. I don't have a firm recollection on         6         THE VIDEOGRAPHER: We are going off
   7   when we first started discussing the price. I      7   the record at 12:55 p.m. This marks the end of
   8   don't know if that would have been with            8   Media 3.
   9   Sharipov or when he introduced us to the party     9         (Luncheon recess at 12:55)
  10   Halebay that ended up having the put option       10
  11   with us.                                          11
  12          I believe -- and it's not a firm           12
  13   recollection, but I believe that the buyer of     13
  14   the put -- the Halebay or -- Rashid, if he had    14
  15   known this from Halebay, was the party that       15
  16   indicated that 105 would be the maximum that      16
  17   they would pay for this. And that was -- I        17
  18   believe they didn't get much pushback from us     18
  19   because it came with a -- at that stage or        19
  20   subsequent, shortly thereafter, with a loan       20
  21   agreement.                                        21
  22       Q. Do you believe that you could have         22
  23   gone ahead with the transaction if you had not    23
  24   agreed to sell the Transpetrol stake to Halebay   24
  25   for 105 million?                                  25


                                            Page 186                                               Page 188
   1        A. I've never thought about that. I've        1       AFTERNOON SESSION
   2   never thought about that. I -- at the time,        2       (1:36)
   3   I -- I think -- I think -- I thought -- I think    3   ROBERT FORESMAN
   4   I then -- I thought then that we could have.       4       resumed, having been previously duly
   5            Because, again, to the best of my         5       sworn by a Notary Public, was
   6   recollection -- and you'd have to ask the other    6       examined and testified further
   7   consortium partners about their recollection --    7       as follows:
   8   it was our initiative to try to offload TP, I      8          THE VIDEOGRAPHER: We are back on the
   9   believe, "TP" being Transpetrol.                   9   record at 1:36 p.m. This marks the beginning
  10            And at no stage did I -- do I ever       10   of Media 4.
  11   recall having heard, to the best of my            11   CONTINUED EXAMINATION BY MR. JACOBSON
  12   recollection, any indication from Rosneft or      12       Q. Mr. Foresman, I understand from your
  13   another party that us selling on or on-selling    13   counsel that there's something you wanted to
  14   Transpetrol was some condition to -- supporting   14   clarify from earlier. Go right ahead.
  15   our bid for an auction -- for auction Lot 19.     15       A. Yes. Thank you. Yes. So when you,
  16            MR. JACOBSON: So why don't we take       16   Mr. Jacobson, had read to me the conclusion
  17   as short of a lunch break as we all are           17   from this memo, which is Exhibit --
  18   comfortable with.                                 18          MR. PEES: 15.
  19            THE WITNESS: Yeah.                       19       A. -- 15, which was, again, drafted by
  20            MR. JACOBSON: I'd ask -- we can go       20   Steven Lynch, and there's a line that says in
  21   off the record.                                   21   the conclusion, "Given the immediacy of the
  22            MR. PEES: Yeah. And, also, I -- you      22   auction, if MW is -- if MV is to participate,
  23   guys will need some sort of a rest, too.          23   we will need on Friday, August 10th, the
  24            MR. JACOBSON: Yeah. That's why I         24   following." And the first was, "Indication
  25   was going to -- yeah. That was the "we all are    25   that the general strategy is acceptable."


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                             Page 189                                               Page 191
   1           And I had, in a rush, assumed that         1   at Clifford Chance, and then it's copied to
   2   that was the two protagonists. But I now           2   you.
   3   understand it to be the prospective investors      3           And it -- it -- in particular, I'm
   4   in the consortium, Renaissance Capital and         4   looking at item 2, which says, Option
   5   VR Capital, that -- he was presenting this to      5   agreement, circulated to N as in Nancy, B as in
   6   consortium partners and if the general strategy    6   boy, N Rashid.
   7   was acceptable to the proposed consortium          7           Does NB stand for nominated buyer?
   8   partners.                                          8       A. That would be my understanding.
   9       Q. Okay.                                       9       Q. And Rashid is Rashid Sharipov,
  10       A. Thank you.                                 10   correct?
  11       Q. Thank you for that clarification.          11       A. Correct.
  12           So we'll come back to the frenetic        12       Q. And then it says, "Rashid has
  13   August period in a bit. But for now, I would      13   provided comments, and these have been
  14   like to talk about -- is it correct that on       14   incorporated."
  15   September 25th, 2007, the consortium entered      15           Do you know why Mr. Sharipov was
  16   into a put and call option with a company         16   offering comments on an option agreement to the
  17   called Halebay, H-A-L-E-B-A-Y, with respect       17   nominated buyer?
  18   Transpetrol?                                      18       A. I don't recall with great certainty,
  19       A. I'm not sure of the exact dates, but       19   but I recall that -- I do recall that Rosneft
  20   we did enter into such an agreement. And I        20   had loaned us the $60 million deposit and -- to
  21   believe it was in September of '07.               21   participate in the auction and that Halebay was
  22           But I'll take your word that it           22   taking over that loan obligation. So I'm
  23   was --                                            23   assuming that's why this was relevant for him.
  24                     ---                             24           They were swapping lenders, to the
  25       (Foresman Exhibit 18 was marked for           25   best of my recollection.

                                             Page 190                                               Page 192
   1              identification.)                        1       Q. And then...
   2                   ---                                2                    ---
   3           MR. PEES: Mr. Jacobson, there -- to        3       (Foresman Exhibit 19 was marked for
   4   the extent that there are attorneys on both        4               identification.)
   5   sort of segments of this e-mail string, that --    5                    ---
   6   there may be privileged communications that are    6          (Witness reviewing document.)
   7   captured. And I would caution Mr. Foresman not     7       Q. In this timeframe, Mr. Foresman, in
   8   to discuss privileged communications.              8   late September, had the Rosneft part of the
   9           That being said, the underlying            9   transaction already been concluded? In other
  10   information, as opposed to communications, we     10   words, did Rosneft still have any interests at
  11   understand, is not necessarily privileged. So     11   this point in -- in 2007? The swap you
  12   to the extent he's using this as an               12   mentioned, had that been already taken -- had
  13   aide memoire, we are not objecting to it being    13   already been completed?
  14   in front of him right now. But I would caution    14       A. "Swap" was probably not a word that
  15   the witness not to reveal any attorney-client     15   we used. What I meant by "swap" was Rosneft --
  16   communications.                                   16   Rosneft's loan to PNS was taken over by
  17           MR. JACOBSON: I wasn't planning on        17   Halebay, which then had the -- the call option
  18   asking any, but that's a fair -- certainly a      18   on Transpetrol.
  19   fair instruction. I mostly -- just trying to      19       Q. But that had already been done by the
  20   get at some facts here.                           20   time of the change that we looked at of -- in
  21           MR. PEES: Right.                          21   the last --
  22       Q. Mr. Foresman, I would direct your          22       A. I don't know. These were -- as a
  23   attention in particular to the second e-mail,     23   matter of days or weeks, I don't know the
  24   on the chain here. It's from Robert Reid to       24   technical details, but --
  25   Mr. Deitz, Mr. Lynch, and then to a gentleman     25       Q. I think it was September 7th was


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 193                                              Page 195
   1   when --                                            1   Halebay, Halebay had the option to buy
   2       A. I'm not sure. It may have been.             2   Transpetrol from the consortium for
   3       Q. And then to your knowledge, did             3   $105 million; is that correct?
   4   Mr. Sharipov represent anyone other than           4       A. As I understand, yes.
   5   Rosneft in -- in the entire Lot 19 story?          5       Q. And that was something that you knew
   6       A. Not to my knowledge. But he was --          6   at the time in September of 2007; is that
   7   he was an external lawyer, and he --               7   correct?
   8           I don't know. I don't know whether         8       A. Yes.
   9   he had a formal engagement with any other          9       Q. Were you the one who transmitted the
  10   parties.                                          10   agreement to Mr. Sharipov for his comments?
  11       Q. Did he represent Halebay?                  11          MR. PEES: Objection. Are you
  12       A. Not that I'm aware of.                     12   referring to the option agreement?
  13           Could you --                              13       Q. The option agreement, correct. Did
  14       Q. Sure.                                      14   you -- did you give the option agreement to
  15       A. You had made a statement a minute ago      15   Mr. Sharipov to get his comments?
  16   that you thought by this point Rosneft was        16       A. I don't believe I did. I was
  17   already --                                        17   involved in the drafting of legal
  18       Q. Well, Rosneft had -- Rosneft had           18   documentation.
  19   exchanged -- as you said, you didn't use the      19       Q. And do you know why it was -- do you
  20   word "swap," but Rosneft had exchanged its --     20   know why it was shown to him in particular?
  21   its interests so that Halebay was not now         21       A. I -- I -- I assume I would have at
  22   holding the loan.                                 22   the time, and I assume someone in the
  23       A. Yeah. So -- but Rosneft remained           23   consortium would know. But I don't -- I don't
  24   very much an interested party.                    24   recall now other than, as I said, they were --
  25       Q. Sure.                                      25   they were a lender. They -- the option

                                             Page 194                                              Page 196
   1      A. Yeah. I meant specific, that Rosneft         1   agreement was tied to them getting their
   2   had gotten out of the loan to PNS but was still    2   exposure out and transferred to Halebay.
   3   involved in the attachments, reciprocity, and      3      Q. Do you know what Mr. Sharipov's doing
   4   the -- Rosneft remained a stakeholder in the       4   now?
   5   broader matter. So I didn't mean to suggest        5      A. Yes.
   6   that they got out of anything having to do with    6      Q. What's he doing now?
   7   Yukos Finance B.V. in September of 2007.           7      A. He's deputy CEO for Transneft, one
   8      Q. Understood. But would any of the --          8   word, T-R-A-N-S-N-E-F-T.
   9   those remaining interests of Rosneft have          9      Q. Do you have any ongoing contact with
  10   involved the option agreement of the nominated    10   him?
  11   buyer that Mr. Sharipov would be offering         11      A. Yes, I do.
  12   comments on behalf of Rosneft at that time?       12      Q. How often would you say?
  13      A. Beyond the loan agreement, I -- I'm         13      A. Probably two meetings in the last
  14   not sure. I'm not sure. Maybe we'll come to       14   year. Probably.
  15   that. I'm not --                                  15         And -- and probably no meetings the
  16      Q. He's -- but you don't know one way or       16   previous year.
  17   the other whether he was representing Halebay?    17      Q. Have you any -- had any discussions
  18      A. I don't know one way -- one way or          18   with Mr. Sharipov about this case?
  19   the other. I do know that as -- that he was       19      A. When? I'm sorry.
  20   the party that introduced us to Halebay.          20      Q. Over the past year, have you had --
  21          And there were occasions beyond            21   or over the past two years, have you had any
  22   September 2007, where he would flag               22   discussions with Mr. Sharipov about this case?
  23   Halebay-related issues to me that he felt that    23      A. No, not -- does he know of the case?
  24   we might need to address.                         24         I don't recall that I've had
  25      Q. And under the option agreement with         25   discussions with him about this case.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 197                                              Page 199
   1       Q. Ever?                                       1   Halebay -- that Transpetrol -- I'm sorry. Did
   2       A. Oh. No. I have -- ever. Yeah.               2   Mr. Oranje know the fact that the consortium
   3       Q. About -- about the lawsuit, you've          3   had entered into the option agreement with
   4   had conversations with Mr. Sharipov about the      4   Halebay on July 28, 2008?
   5   lawsuit?                                           5       A. I'm not sure. That wasn't normally
   6       A. Oh. I thought you meant Yukos               6   part of my responsibilities, to communicate
   7   Finance B.V. Sorry.                                7   with Dutch counsel about our legal agreements.
   8       Q. No.                                         8   I presume someone in the consortium would know
   9       A. I believe -- I believe he -- yes, I         9   that answer.
  10   did make him aware of the fact of the lawsuit,    10       Q. So would it surprise you to learn
  11   I believe, at -- at some point. Yes.              11   that Mr. Oranje had not been told that the
  12          Yeah. I think back closer to the           12   consortium had entered into that option
  13   time that it was served.                          13   agreement with Halebay?
  14          Or the -- or that I was -- enjoined        14       A. I -- am I seeing that here? Or are
  15   or whatever the -- whatever the term is as a      15   you just asking me?
  16   defendant. Yeah.                                  16       Q. No. You're seeing that there.
  17                    ---                              17   That's what -- go ahead and read it.
  18       (Foresman Exhibit 20 was marked for           18             Just for your aid, I'm going to make
  19              identification.)                       19   it a little easier for you. I'm going to give
  20                   ---                               20   you two documents to look at at once.
  21       Q. So the document you've just been           21                     ---
  22   handed is an e-mail exchange from July 2008.      22       (Foresman Exhibit 21 was marked for
  23          So the -- one of the recipients, or        23                identification.)
  24   one of the people on this e-mail exchange, is a   24                     ---
  25   gentleman by the name of Duco, D-U-C-O, last      25             MR. JACOBSON: What number is that?

                                             Page 198                                              Page 200
   1   name Oranje, O-R-A-N-J-E.                          1          THE COURT REPORTER: That's 21.
   2           Is Mr. Oranje one of your attorneys        2      A. Okay.
   3   in the Netherlands?                                3          THE WITNESS: (Perusing document.)
   4       A. Yes, he is. What -- well, he was --         4      Q. So I'm going to let you read anything
   5       Q. Was?                                        5   you wanted to read.
   6       A. -- one the consortium's attorneys           6      A. Yes, please. I'd like to read it.
   7   with Clifford Chance in the Netherlands.           7      Q. I'm just wanted to tell you where
   8       Q. And before July 28, 2008, when              8   I'm -- where I'm going to direct your
   9   this -- when he sent the first e-mail in this      9   attention?
  10   chain, did Mr. Oranje know that the consortium    10      A. Okay.
  11   had entered into the option agreement with        11      Q. Then you can take your time.
  12   Halebay?                                          12          In Exhibit 21 that I just gave you,
  13       A. Sorry. Where are you -- oh, there's        13   second, the second e-mail in the chain is from
  14   his name.                                         14   Mr. Deitz. And where Mr. Deitz said says, "We
  15           So -- I --                                15   should have told Duco about this earlier," and
  16           MR. PEES: Given that Mr. Oranje is        16   acknowledging that he said things in court that
  17   the consortium's counsel and you're asking        17   are not accurate. So that's what I was -- but
  18   about a communication --                          18   take your time.
  19           MR. JACOBSON: This was produced to        19          (Witness reviewing document.)
  20   us by you, so there's no privilege issue here.    20      A. Okay.
  21           MR. PEES: Well, no, no. I'm just --       21      Q. So do you have any idea why the
  22   I want him to be mindful.                         22   consortium didn't tell its lawyer that this
  23           MR. JACOBSON: I understand, but I'm       23   agreement existed?
  24   asking, did -- and this was a discussion.         24      A. No. I -- my -- this is the first
  25       Q. Did Mr. Oranje know the fact that          25   time I'm seeing this document, I believe.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                             Page 201                                               Page 203
   1   Since the -- the time and I would share Richard    1           MR. PEES: What was the date again?
   2   Deitz's surprise that -- that he wasn't aware      2           MR. JACOBSON: October -- well, it's
   3   of it and -- and that seems to have been an        3   a good point. The -- the conversation would
   4   oversight that wasn't part of my mandate.          4   have been in October 23rd, 2007.
   5           MR. JACOBSON: I'm going to hand the        5           MR. PEES: Why don't you rephrase it
   6   reporter two exhibits that I'm going to put in     6   or just repeat the question.
   7   a specific order so that he marks them in          7           MR. JACOBSON: Sure.
   8   order, and then you will get both at the same      8       Q. In -- in or about the 23rd of
   9   time.                                              9   October 2007, did you have a conversation with
  10                    ---                              10   an official of the U.S. embassy?
  11       (Foresman Exhibit 22 was marked for           11       A. Yeah. I would like to note that the
  12              identification.)                       12   document that you showed me was stolen from the
  13                    ---                              13   U.S. government by WikiLeaks. So just as a
  14                    ---                              14   record, that you're asking me to comment on
  15       (Foresman Exhibit 23 was marked for           15   such a document.
  16              identification.)                       16           So I can't verify the -- the veracity
  17                    ---                              17   of a WikiLeaks document. But I don't dispute
  18       Q. I'll let you get back to that in a         18   that I could have met the -- the named embassy
  19   moment, Mr. Foresman.                             19   official to discuss such a topic around that
  20       A. Okay.                                      20   time.
  21       Q. Were you aware that you were -- that       21       Q. And did you tell someone from the
  22   the consortium was under a court order to         22   U.S. embassy that Transpetrol had a value to
  23   disclose any agreements that it had with          23   the consortium of between 100 and $150 million?
  24   respect to Transpetrol in July 2008?              24       A. The totality of what I could remember
  25       A. No. Which court order?                     25   about such a conversation would be in a

                                             Page 202                                               Page 204
  1          Q. The --                                    1   WikiLeaks cable, so I don't recall anything
  2          A. No, I'm not.                              2   specific about what I said to him. I only had
  3          Q. The Netherlands court.                    3   this to go by.
  4          A. I'm not -- I was not engaged with the     4          So -- and this is his take on what I
  5    lawyers in those respects.                         5   said to him. So I don't dispute that, although
  6          Q. Please go back to those documents.        6   I also can't confirm it's validity, not only
  7    Sorry to interrupt you.                            7   because of the source, but because somebody
  8             I'll just -- while you're reading,        8   else, who was not taking notes, as I recall at
  9    I'll just state for the record what's going on     9   the time or who was not recording himself,
 10    here. So there are -- there are two versions      10   conveyed the substance of our conversation.
 11    here of a WikiLeaks cable from the U.S.           11       Q. So at this time in -- in October of
 12    embassy. The first one is redacted and has Xs     12   2007, did the consortium have an internal
 13    with respect to the name of a source.             13   estimate of the profits that it expected to
 14             And the second document, which is, I     14   recognize from this transaction if everything
 15    guess, Exhibit 23, is unredacted and has your     15   had gone according to its plan?
 16    name where the Xs had been. So you can look at    16       A. It was a bit -- a bit all over the
 17    either one of them, assuming you agree that       17   place. From the first time we looked at the
 18    they're the same but for that and that the Xs     18   project and the ensuing weeks, it was modified
 19    are -- refer to you.                              19   substantially down, downward.
 20          A. Uh-huh.                                  20       Q. So in October of 2007, what did
 21          Q. So did you, in fact, have a              21   you -- what was your -- the consortium's
 22    conversation with an embassy official on          22   expected profit from the transaction?
 23    26 October 2007, to the best of your              23       A. It was vague. It was vague. It
 24    recollection?                                     24   was -- it was -- yeah. I don't know off the
 25          A. I --                                     25   top of my head. I saw some e-mails that


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 205                                              Page 207
  1    referred to some of the calculations. We --        1       Q. -- did you tell an embassy official
  2    but it would have been, hopefully, a good          2   that the consortium had not yet focused on the
  3    profit.                                            3   sale of the Transpetrol stake at the time of
  4            But it was very -- it was very -- I        4   this meeting?
  5    don't recall us having a set figure that this      5       A. Can I --
  6    was what we were aiming for. It was very much      6       Q. Sure.
  7    a moving target as other -- as we considered       7       A. Because I don't recall anything from
  8    other claims or other -- other components of       8   that meeting other than this.
  9    the transaction. And this was all leading          9       Q. It's in paragraph 6.
 10    up -- five days later we had the October 31st     10          I mean, this document either
 11    judgment.                                         11   refreshes your recollection or it doesn't. I
 12            So at that time, we were still            12   don't necessarily disagree with you about
 13    optimistic because it was before the October      13   WikiLeaks. I'm just asking whether you recall
 14    judgment, but not as optimistic as we had been,   14   having told an embassy official that the
 15    because we were running into some headway with    15   consortium would not have focused on the sale
 16    the -- some of the former Yukos managers.         16   of the Transpetrol stake.
 17        Q. In the years, frankly, before the          17       A. Uh-huh. Okay.
 18    consortium won the auction for Lot 19, had --     18       Q. Had you -- do you recall telling an
 19    were you -- are you aware of publicized           19   embassy official that the consortium had not
 20    disputes between Russia and Slovakia about the    20   yet focused on the sale of Transpetrol?
 21    future of the Transpetrol stake?                  21       A. I don't recall using those words. I
 22        A. I don't recall being aware of it           22   believe I could have said to him that that's
 23    before we ended up getting involved with          23   not our focus right now, which was -- which
 24    Transpetrol after the auction.                    24   was -- it was not our focus. Transpetrol was
 25        Q. And at the time you may have met with      25   always a side issue.

                                             Page 206                                              Page 208
   1   the U.S. embassy official in October 2007, were    1           And -- but I may have -- I may have
   2   you aware of any interest the United States        2   indicated that. And I may have indicated that,
   3   Government had in the outcome of, you know,        3   as suggested here, that we could be interested
   4   where Transpetrol might end up, who might          4   in a negotiated solution. And I would have
   5   control the stake going forward? Are you aware     5   said this -- I would have said this knowing
   6   that the -- of whether the United States had an    6   that we had an option agreement with somebody
   7   interest in the future of the Transpetrol          7   else. But I -- I would have -- I think I still
   8   stake?                                             8   indicated that we could be interested in
   9       A. I don't believe in 2007 I was               9   another solution.
  10   thinking about what the United States             10       Q. So did you -- I'm sorry. Did you say
  11   Government thought about a pipeline in            11   you indicated that you had an option agreement
  12   Slovakia.                                         12   to -- in place?
  13          At some point when I was contacted by      13       A. No. I said I would have known at the
  14   an embassy official specific to Transpetrol, it   14   time that I said this that we had an option
  15   piqued my interest that they were -- that they    15   agreement with Halebay. But I still said this.
  16   had -- that they were interested in knowing       16       Q. And is there any reason you would
  17   what was going on.                                17   have not disclosed that existence of that
  18          But I didn't know that they had            18   option agreement to the embassy official you
  19   some -- if you're inferring that the U.S.         19   met with?
  20   government had some interest in the outcome of    20       A. Yes, because it was a commercial --
  21   that asset, that was not something that I would   21   it was a commercial transaction that I was
  22   have been aware of, to the best of my             22   meeting voluntarily, not testifying. I was
  23   knowledge --                                      23   meeting with a economics official. That's
  24       Q. And --                                     24   not -- that's not something you -- that's not
  25       A. -- to the best of my recollection.         25   something that I would -- that I would


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                             Page 209                                               Page 211
   1   disclose. It wasn't in the public domain. I        1       Q. Sure.
   2   wouldn't disclose that.                            2       A. That doesn't refer to a specific
   3       Q. But you affirmatively misled him; is        3   other buyer. It means in general.
   4   that correct?                                      4       Q. Who is the gentleman by the name of
   5           MR. PEES: Objection.                       5   Stephen Hellman?
   6       A. No. No, it's not correct.                   6       A. Yeah. I -- I'm not the most
   7       Q. So when you said you hadn't focused         7   knowledgeable person in the room about him, but
   8   on it --                                           8   I have a vague understanding of who he is.
   9       A. No, I didn't say -- those were his          9       Q. What's the understanding you have?
  10   words, that we haven't -- I -- I believe that     10       A. Let me clarify, as I did in my
  11   what I would have conveyed is that that wasn't    11   previous deposition. There are two Steve
  12   our focus at this point.                          12   Hellmans --
  13           Not that we had -- that wasn't            13       Q. Ah, yes.
  14   the -- that wasn't central to what we were        14       A. -- in Moscow. One was for many years
  15   looking to do with respect to Yukos Finance       15   the head of Credit Suisse. This is a different
  16   B.V. I did not disclose to him, to the best of    16   Steve Hellman.
  17   my recollection, and in accordance with this      17           So, Mr. Jacobson, was your question
  18   note, that we had an option agreement to          18   what I knew then -- what I knew in 2007
  19   another party.                                    19   about --
  20           But I recall entertaining in my           20       Q. What you know -- your understanding
  21   head -- and there's some e-mails from much        21   now.
  22   later that indicate that we were not excluding,   22       A. Today?
  23   although it would have been tricky, we wouldn't   23       Q. Yeah.
  24   have excluded a sale to a party that was not      24       A. Was -- he is a -- was somebody that,
  25   Halebay.                                          25   I think, was a family friend or a childhood

                                             Page 210                                               Page 212
   1           We paid the loan and dealt with --         1   friend or -- some connection with Stephen Lynch
   2   and -- but we would have obviously taken legal     2   from back -- wherever that was, New York
   3   advice as to whether we could have -- whether      3   State -- and that he was some sort of a -- an
   4   that would have been a legal breach of the         4   investor. I don't know what he did, real
   5   option agreement.                                  5   estate. I don't know what -- some sort of
   6        Q. So you think at this time there was        6   investor.
   7   still a possibility that the Transpetrol stake     7          And he had been in contact with Lynch
   8   might have gone to someone --                      8   and maybe Deitz, but at least Lynch before the
   9        A. Yes.                                       9   auction about putting together a consortium on
  10        Q. -- other than Halebay?                    10   his own or joining our consortium to bid for
  11        A. Yes, and subsequent to this, I            11   this asset and that he was in consultation with
  12   believe --                                        12   Mr. Godfrey.
  13           MR. PEES: Bob, let him finish the         13          And there was -- I've heard that he
  14   question so that -- for the benefit of both the   14   had some state department advisory role, which
  15   court reporter and the general clarity of the     15   I have not confirmed, owing to some
  16   record.                                           16   acquaintance that he may have had with
  17        Q. We have both been doing great so far.     17   Secretary Rice at the time.
  18   That was -- that was a rare slip. A rare slip.    18          And that he was someone that looked
  19           So just to be clear, there was a          19   to be engaged in -- today, I know, or have
  20   possibility in your mind that the -- that         20   reason to believe that he was looking to
  21   the -- the Transpetrol stake could have been      21   involve himself in certain matters, including
  22   sold to someone other than Halebay at this        22   Transpetrol, not always clear what -- whether
  23   time?                                             23   this was for the benefit of the United States
  24        A. Yes.                                      24   Government or his own benefit or other parties.
  25           Can I clarify?                            25          That's pretty much the extent. I


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 213                                               Page 215
   1   know him -- and other than one meeting I had       1      (Foresman Exhibit 24 was marked for
   2   with him, at his initiative, after I left          2              identification.)
   3   Renaissance.                                       3                   ---
   4       Q. So that was my -- that was my next          4          MR. JACOBSON: 25?
   5   question: Have you ever -- have you ever met       5          THE COURT REPORTER: It's 24.
   6   him?                                               6      Q. So when Mr. Sharipov --
   7       A. Yes.                                        7      A. I'm sorry. Let me just finish
   8       Q. So you met him once?                        8   reviewing it.
   9       A. I believe it was just once. Might           9      Q. Take your time.
  10   have been twice.                                  10          THE WITNESS: (Perusing document.)
  11       Q. When was that?                             11      A. Yes.
  12       A. I was at Barclays, so it was -- I          12      Q. So when Mr. Sharipov expressed
  13   don't know if 2010, '11, '12, one of those        13   concerns about the --
  14   times.                                            14      A. I'm sorry. My e-mail that -- at the
  15       Q. And did you have any conversations         15   top.
  16   with Mr. Hellman regarding Lot 19?                16      Q. That's where I wanted to focus your
  17       A. No. I don't -- I don't believe that        17   attention.
  18   it was respect to Lot 19. I believe it was        18      A. Yeah. Uh-huh.
  19   with respect to something else that he had in     19      Q. When Mr. Sharipov expressed his
  20   mind.                                             20   concerns, you had a rather pithy response to it
  21       Q. No. I know. But when -- during the         21   that I would like you to read out loud, please.
  22   2007 timeframe, did you have any exchanges?       22      A. Rashid, for the record, I strongly
  23       A. No, not to my -- I don't think I had       23   disagree with your comment that the sellers --
  24   ever spoken to him before I met him, to the       24   that, quote, the sellers -- possibility to
  25   best of my recollection.                          25   transfer the shares to a third-party does not

                                             Page 214                                               Page 216
   1            Others in the consortium did.             1   look so remote even today, end quote, period.
   2        Q. Am I correct that you had                  2   We are not insane.
   3   conversations with the Slovakian government at     3          Yeah.
   4   some point with regard to the sale of the          4       Q. So is it fair to say that that e-mail
   5   Transpetrol stake?                                 5   is suggesting that there is no possibility that
   6        A. Correct.                                   6   anyone other than Halebay would get Transpetrol
   7        Q. And we'll talk about those in a            7   from you?
   8   little bit more detail later, but did the          8       A. It does -- it does suggest that, at
   9   Slovakian government officials mention             9   least without -- without their approval. It
  10   Mr. Hellman to you?                               10   does suggest that.
  11        A. Not that I -- I don't recall. If          11       Q. And why would it have been insane for
  12   they did, I don't recall it.                      12   the consortium to have sold the stake to
  13            I don't believe they did, but I          13   someone other than the nominated buyer?
  14   can't -- I feel like that would be the sort of    14       A. Because we were talking likely
  15   thing I would remember.                           15   about -- potentially about the state company.
  16        Q. So we'll come back to that.               16   Well, I don't know if at that point we assumed
  17            After the Lot 19 auction, did            17   that Halebay could have been representing
  18   Mr. Sharipov ever express a concern to you that   18   Gazprom Neft. But, yeah, it would have been --
  19   the consortium might sell the Transpetrol stake   19   it would have been -- to do that in a hostile
  20   to someone other than the nominated buyer?        20   way would have been very risky. Very risky.
  21        A. I'm not sure. He -- he may have. I        21       Q. In a manner -- in a manner unapproved
  22   suspect if he did, we would -- it would be        22   by the nominated buyer, is what you're saying?
  23   somewhere in the e-mail cache, but I can't        23       A. In a manner unapproved by the
  24   recall right now.                                 24   nominated buyer. Yes, in a manner unapproved
  25                     ---                             25   by the nominated buyer. Yeah.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                            Page 217                                               Page 219
   1        Q. Which you understood to be likely a        1   hundred-million-dollar loan, we would have
   2   state-controlled entity, but you didn't know.      2   taken that. It was -- we -- Halebay was the
   3        A. No.                                        3   only option that we had.
   4        Q. So is it fair to say that you were         4       Q. Did the consortium carve out
   5   not interested in selling Transpetrol for the      5   specialty rights for Mr. Lynch with regards to
   6   highest price you could get?                       6   Transpetrol?
   7        A. Well, at that point we had an option       7       A. Did the -- not sure if I understand
   8   agreement. We had -- sorry. At that point, we      8   the question. I don't -- it doesn't ring a
   9   had taken out a loan of $60 million or a loan      9   bell. If you could -- I don't recall special
  10   was extended to us by Rosneft for $60 million.    10   rights to Mr. Lynch with respect to
  11           And we were in negotiations with          11   Transpetrol, specific to Transpetrol.
  12   Halebay on taking that loan over, that            12                  ---
  13   $60 million, in exchange for an option            13       (Foresman Exhibit 25 was marked for
  14   agreement at 105 million. We wanted to            14              identification.)
  15   preserve that $60 million loan. So at that        15                  ---
  16   point, that was -- that was our priority.         16       A. Did you want me to read the entire
  17           I don't know if I answered your           17   thing, or --
  18   question or --                                    18       Q. Take your time. Take a look at it.
  19        Q. Well, so if someone had come to you       19          THE WITNESS: (Perusing document.)
  20   with an offer to sell it for, say,                20       Q. It's really paragraphs 4 and 5 that
  21   $200 million, would that have been more           21   refer to SL as Mr. Lynch, and giving him some
  22   beneficial to you than the $105 million option    22   rights with regard to the Transpetrol sale.
  23   agreement?                                        23       A. Yeah, I --
  24        A. If they had -- if they had come to --     24          MR. PEES: Wait till there's a
  25   if they had come to us at that stage and          25   question pending.

                                            Page 218                                               Page 220
   1   offered to either pay that to us now, prior to     1       A. So I'm not answering -- no, I wasn't
   2   us having an ability to actually transfer the      2   going to answer the question. I was just going
   3   shares, or had said, We'll give you a              3   to say if you only --
   4   $60 million loan. We'll take the loan, and         4            MR. PEES: Don't. Wait. Wait till
   5   we'll pay you 200, then I have no doubt that we    5   you have a question, and you can answer. Is
   6   would have taken that deal.                        6   there a question pending? I don't want to --
   7       Q. Even though that would have been            7       Q. The question pending was, I'm going
   8   insane.                                            8   back to -- does this refresh your recollection
   9       A. That was -- this is -- I'm saying at        9   as to whether Mr. Lynch had special rights with
  10   that point, prior to the option agreement         10   regard to Transpetrol?
  11   having been signed with Halebay, as I             11            MR. PEES: Okay. And I'm going to
  12   understand it, this is -- we're negotiating the   12   object to the question insofar as it calls for
  13   wording of the option agreement.                  13   a legal conclusion.
  14           And as I understand it, Rashid is         14            But you should feel free to answer
  15   saying, Rob, there's some wording in there that   15   the question.
  16   basically indicates that potentially you could    16       A. Yeah. Thank you.
  17   sell this to a third party, so this would have    17            But I was just going to say that if
  18   been after signing.                               18   you want me to give a view on this, I -- it's a
  19           This is prior to signing. And I           19   legal document that I don't recall having seen.
  20   understood your question to be, if someone had    20   I may have seen it at some point. I may have
  21   come to you and said, Here is 200 instead of      21   read it or not. I would really need to
  22   105, if they came to us at this time, we would    22   familiar -- this is a legal document. It looks
  23   have taken that. That was a lot -- or if they     23   a little technical. And I would need to -- if
  24   had said, 105 valuation but instead of a          24   you want to point me to specific --
  25   $60 million loan, we'll make it a                 25       Q. All right. I mean, it's --


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 221                                               Page 223
   1       A. -- paragraphs.                              1                  ---
   2       Q. It speaks for itself. I mean, I'm           2       (Foresman Exhibit 26 was marked for
   3   pointing -- I pointed you to paragraphs 4 and      3              identification.)
   4   5, which describe him having rights to bring       4                  ---
   5   forward alternative purchasers and all that.       5           MR. JACOBSON: Just for the record,
   6   And basically, I'm -- I'm asking you to agree      6   Mr. Foresman, I've just shown you an e-mail
   7   with me that he had rights that no other member    7   exchange, the earlier message of which is dated
   8   of the consortium did. But -- and --               8   27th of August 2007, at 8:20 p.m. And then
   9          MR. PEES: With the objection that           9   there's a couple of messages above it, the most
  10   the question calls for a legal conclusion, you    10   recent of which is August 28, 2007, at 8:34 in
  11   can answer --                                     11   the morning.
  12       Q. If you can.                                12           And you can take as much time as you
  13          MR. PEES: -- what your lay                 13   need to read it. The one that I want to focus
  14   understanding is, to the extent you know, Bob.    14   your attention on, though, is your message --
  15   I'm not trying to instruct you not to answer      15   I'm sorry -- Robert Reid's message -- I'm
  16   the question. But I'm just noting the             16   sorry. No. I was right the first time. Your
  17   objection on the record.                          17   message to Robert Reid, second in the chain,
  18       A. Understood. Understood.                    18   Augusts 28 at 11:56 a.m.
  19          Yeah. As a nonlawyer, as layperson,        19       A. Okay.
  20   this seems to -- this document seems to give      20       Q. So you said that you had spoken again
  21   Stephen Lynch the ability to seek an              21   with Lynch and that he's nervous but he trusts
  22   alternative purchaser, which must have escaped    22   you. Do you recall what he was nervous about?
  23   my mind.                                          23       A. I believe I've seen this document
  24       Q. Did RenCap have similar rights, to         24   in -- in production. And I think I -- I think
  25   your knowledge? Without regard to that -- you     25   I interpreted this to mean, because I don't

                                             Page 222                                               Page 224
   1   know, just not necessarily with regard to that     1   recall writing it, but I don't dispute it.
   2   document, did RenCap have the ability to bring     2           I think I recalled that the agreement
   3   forward an alternative --                          3   that Lynch had had, with the consortium in
   4       A. Not to my knowledge. But I should           4   terms of his compensation, for success, was
   5   clarify that I don't recall Stephen Lynch          5   somehow at risk of being -- he thought it was
   6   having this right or Richard Deitz or RenCap.      6   at risk of being retraded.
   7           Yes.                                       7           For the -- avoidance of doubt, I
   8       Q. As you sit here today, again, you've        8   don't understand this to have anything to do
   9   said you don't remember this document. But as      9   with --
  10   you sit here today, do you think that Mr. Lynch   10           THE COURT REPORTER: For the what?
  11   would have been in a better position than         11       A. For the avoidance of doubt, I don't
  12   RenCap to identify alternative buyers for the     12   understand this to have any relation to the
  13   Transpetrol stake?                                13   previous document with respect to Lynch's
  14       A. No. But -- but, again, I'm not a           14   rights with respect to Transpetrol.
  15   lawyer. He was the, I think, general director     15           This was his overall consortium,
  16   of Promneftstroy. And I -- I think it's the       16   upside agreement, that he seemed to think
  17   shareholder -- I -- I thought it was -- I         17   that -- that someone in the consortium behind
  18   thought it was -- I read it not as a lawyer to    18   his back was trying to retrade on that. And I
  19   be specific to his role as general director of    19   assured them that that wouldn't happen.
  20   the company, the shareholders, the shareholders   20       Q. And then you -- you tell Mr. Reid
  21   giving him some -- guidelines as the general      21   that with respect to Mr. Lynch, we cannot screw
  22   director. But, yeah, I'm -- I guess I'm the       22   him. Not only would it be wrong and
  23   wrong guy to ask.                                 23   reputationally bad, but the Kremlin would not
  24       Q. We'll get away from legal documents        24   be amused.
  25   now.                                              25       A. Uh-huh.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 225                                               Page 227
  1        Q. So why would the Kremlin care about         1   don't know about Deitz's involvement.
  2    your deal with Mr. Lynch and his compensation?     2           I found -- I was not in that
  3        A. Again, the --                               3   negotiation. I found out subsequent to that,
  4           MR. PEES: Objection.                        4   that it -- 10 percent had been agreed. And I
  5           But you can answer the question.            5   said that I felt that that was too aggressive,
  6        A. Again, not the most precise word            6   that that was -- sorry -- that that was too
  7    choice of "the Kremlin." We had entered into       7   generous.
  8    an agreement with Rosneft, a state company with    8       Q. And the response was?
  9    a board of government officials. And Mor --        9       A. Well, we've already agreed it with
 10    and GML acquired the lot, 19, through Stephen     10   him, so...
 11    Lynch's vehicle, MonteValle, and all these        11       Q. Is -- to your knowledge, would anyone
 12    complex arrangements about attachments and        12   in the Kremlin have been displeased if
 13    reciprocal dropping of claims and option          13   Mr. Lynch's upside had been reduced below that
 14    agreement -- loan from Rosneft, option            14   10 percent?
 15    agreement to sell to Transpetrol.                 15       A. I see where you're -- where you're
 16           And if our consortium, three weeks         16   inferring. And that's the first time in my
 17    after the auction, started to show all this       17   life that I've heard such an inference. And I
 18    dissent, people were -- consortium partners       18   don't know what to say beyond that, other
 19    were suing each other, this would be very         19   than -- other than that that never crossed my
 20    poorly received.                                  20   mind.
 21           And I was trying to -- I, understand,      21       Q. Did Mr. Deitz ultimately oust
 22    give comfort to Stephen: Don't worry about it.    22   Mr. Lynch from a position in the consortium?
 23    We are not going to -- this would not be well     23       A. So if -- if you're referring to -- so
 24    perceived so soon after the auction and we've     24   well after I left -- I left Renaissance and all
 25    got this interfighting.                           25   matters related to this in 2009.

                                             Page 226                                               Page 228
   1       Q. So what was Mr. Lynch's compensation        1           There's been a -- a lot of litigation
   2   in this deal that the consortium had agreed to     2   between Lynch and Reid that I haven't followed
   3   with him?                                          3   closely.
   4       A. To the best of my recollection -- and       4           MR. PEES: Excuse me. I apologize
   5   there are some e-mails that refreshed my mind      5   for interrupting the witness, but you said
   6   because I didn't recall this -- he was given, I    6   "between Lynch and Reid."
   7   believe, an -- an upfront payment upon either      7       A. Sorry. Lynch and Deitz. I'm sorry.
   8   successful winning of the auction or some --       8           MR. PEES: I won't -- just --
   9   some milestone of, I think it was -- I was it      9           THE WITNESS: Sorry. Thank you.
  10   is 1.25 million but -- dollars. But it's in       10       A. Sorry. Lynch and Deitz that I
  11   some of the documents.                            11   haven't followed closely, don't know all the
  12           And then he was given what I              12   terminology. But I believe your description of
  13   considered a quite generous upside and any        13   the -- the Deitz -- I don't want to put --
  14   profit beyond the -- profit. Meaning beyond       14   don't want to misquote you, but kicking --
  15   the consortium's investment --                    15       Q. Ousting, I said.
  16       Q. And --                                     16       A. Yeah.
  17       A. -- of 10 percent, I think.                 17           Is understood, except by that point,
  18       Q. -- was there any -- were these terms       18   I don't know that "consortium" was the right
  19   that Mr. Lynch proposed to the consortium, or     19   word.
  20   was there a negotiation, first?                   20           Because at that point it was --
  21       A. So I found out about the -- his            21       Q. Right.
  22   upside, his 10 percent, after a negotiation       22       A. -- Richard Deitz basically.
  23   between, I believe, Mr. Olphert, at Renaissance   23       Q. And to your knowledge, was there any
  24   Capital, maybe Mr. Jennings. But I believe        24   sort of governmental resistance to Mr. Lynch
  25   Mr. Olphert was representing RenCap in that. I    25   being --


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 229                                               Page 231
   1      A. Not to my knowledge, no.                     1   represent to you that Mr. Lynch testified that
   2      Q. -- ousted?                                   2   his first approach to you about the Lot 19 deal
   3          Did Mr. Lynch raise the idea of being       3   was by e-mail and that he did all of his
   4   appointed to the board of Transpetrol?             4   e-mails on the same day, which was the 2nd of
   5      A. I -- I don't recall.                         5   August, which was a Thursday.
   6      Q. See if this refreshes your                   6       A. Uh-huh.
   7   recollection.                                      7       Q. Is that inconsistent with your
   8                  ---                                 8   recollection? In other words, is that -- is
   9      (Foresman Exhibit 27 was marked for             9   that -- is that possible? And do you remember
  10             identification.)                        10   it any differently?
  11                  ---                                11       A. It's possible. It's -- I -- I don't
  12          THE WITNESS: (Perusing document.)          12   recall that. I don't recall that. I wasn't
  13      Q. It's item 3 on this e-mail that I'm         13   having -- I didn't really have a relationship
  14   most focused on, but take your time and read as   14   with Stephen other than the short time that he
  15   much as you want.                                 15   was looking to speak to Renaissance. I don't
  16      A. Okay.                                       16   know if we e-mailed with each other.
  17      Q. So does this refresh your                   17           So I don't exclude that, but I don't
  18   recollection as to whether Mr. Lynch made a       18   recall it.
  19   request to be on the board of Transpetrol?        19       Q. And the other point in time that
  20      A. No, it doesn't.                             20   Mr. Lynch testified to was that the meeting
  21      Q. And have you ever -- did you see this       21   with him and you and Mr. Deitz took place on
  22   document before today?                            22   Friday, August 10.
  23      A. I think I -- I think it may be in our       23           And so does that -- is that
  24   packet. And focus on it? But I see that I'm       24   consistent with your recollection? Or do
  25   copied here, and I think -- I think it is in      25   you -- do you know -- is that -- is that

                                             Page 230                                               Page 232
   1   the -- in the cache.                               1   possible or do you recall it another way?
   2           But it doesn't -- I don't know why he      2       A. Well, first of all, I'm not sure.
   3   would have sought a seat on the board of           3   You said "the meeting." A meeting. I think we
   4   Transpetrol. And I don't think this -- I can't     4   had --
   5   imagine this issue got a lot of air time.          5       Q. Fair enough. A meeting with --
   6      Q. And have you heard before him stating        6       A. A meeting may have taken place on --
   7   his reason as, quote, that comes from higher       7   on August 10th. As a general rule and not to
   8   than you and me?                                   8   be applied across the board necessarily, but as
   9      A. No. I've -- I -- I'm not aware of            9   a general rule, Steve -- this was a -- this
  10   that. I see it says, "Can Bob explain?"           10   whole Yukos Finance B.V. thing from then up
  11      Q. That was my -- going to be my next          11   until today was much bigger in Stephen Lynch's
  12   question.                                         12   life than in my life.
  13      A. No, I can't.                                13           So as a general rule, not always
  14      Q. Bob can't.                                  14   true, he tends to have a better recollection of
  15      A. I mean, the only thing I -- 8/29, was       15   some dates and -- and -- and whatnot.
  16   that -- I'm not sure if we were already in        16       Q. I'm smiling only because every
  17   discussions with Halebay at that point or         17   deposition I've ever taken has been focusing in
  18   Rashid had already introduced us. He must --      18   some small moment in someone's life that turns
  19   there must have been -- yeah, Rashid must         19   into a whole different thing 10 years later.
  20   have -- so he may have heard it from Halebay or   20   So I did not mean to be --
  21   Rashid. But -- but I -- I don't know that I       21       A. No, no, no.
  22   can explain that background.                      22       Q. I was smiling along with you, not --
  23      Q. So let's get away from documents for        23   not suggesting anything different.
  24   a minute.                                         24       A. Oh, and I didn't take it differently.
  25           Mr. Lynch -- I'm just going to            25       Q. And the reason why I was -- I was


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 233                                               Page 235
   1   using Mr. Lynch's testimony is just because I      1   to do a little research on this thing. I have
   2   think it helps to frame the days of the week.      2   a pretty vivid -- not absolute iron-clad, but a
   3   Because if, in fact, the first approach to you     3   pretty vivid recollection that more time had
   4   was on a Thursday and then a -- a significant      4   passed than the time period -- between that
   5   meeting with Mr. Deitz was the following           5   first approach and us coalescing around the
   6   Friday, one of the questions that I was -- if      6   agreed consortium, with Rosneft's interests
   7   it helps to refresh your recollection -- it may    7   confirmed, more time would have passed between
   8   not -- is if, in fact, the first approach for      8   that initial approach, when Lynch came to me
   9   Mr. Lynch came on a Thursday, do you recall        9   with that raw idea and I flagged it with the
  10   whether you met with him as quickly as the day    10   CEO of RenCap. More time passed than would
  11   after? Or would it have been after that           11   have passed between the 10th and the 13th.
  12   intervening weekend?                              12           So this could not -- the first time
  13       A. With Mr. Deitz?                            13   Lynch ever mentioned Lot 19 to me could not
  14       Q. With Mr. -- with Mr. Lynch.                14   have been the Thursday before this Friday.
  15           So, in other words, if the first          15   Sorry. You say Friday was the 10th?
  16   approach and then you had -- if the first         16       Q. No. So Friday was the 10th. And I
  17   approach came by e-mail, which I know you don't   17   would suggest so if -- if the first e-mail to
  18   remember, but if the first approach came by       18   you came on August 2, which was a Thursday, I
  19   e-mail, do you recall whether you had a meeting   19   would be suggesting an eight-day period of time
  20   with him on a Friday before the weekend, or do    20   between that first approach and the August 10th
  21   you remember it being toward the start of the     21   frenetic go/no go date. Is that -- is an
  22   week? Maybe you don't remember. But that's --     22   eight-day timeframe consistent with your
  23   I'm trying see if this timeline helps to          23   recollection? Or do you think it was longer?
  24   refresh your recollection about how compact the   24       A. That would be a plausible timeframe.
  25   time frame was between your first meeting with    25   But what I would note is I don't -- the memo

                                             Page 234                                               Page 236
   1   Mr. Lynch and when there was a significant         1   that we discussed earlier today, I don't know
   2   meeting on Friday, with all these e-mails going    2   if that was a first memo that was in raw form
   3   back and forth about today's the day we got to     3   as I talked about it or whether there was a
   4   go.                                                4   more refined memo that would have been closer
   5          So might it have been longer than           5   to the 10th.
   6   sort of a four-day period when all this happens    6           But in the event that that was the
   7   together? Or -- you see where I'm going with       7   one and only memo, then one day -- i.e.,
   8   this? Does this refresh your recollection at       8   Thursday, the 9th, to August 10 -- would not
   9   all about how quickly all of this was coming       9   have been plausible, because I remember
  10   together?                                         10   there --
  11          MR. PEES: So that was a long --            11        Q. Oh, of course.
  12       A. Yes.                                       12        A. It would have been 8 days or 15 days.
  13          MR. PEES: You understand it --             13        Q. Understood.
  14       A. I think so. Let me answer as               14           So, first of all, you mentioned twice
  15   follows, and you tell me if I'm                   15   that you flagged the possibility with
  16   misunderstanding your question.                   16   Mr. Pertsovsky. How did you do that? Was that
  17          So as I testified, at some point           17   a meeting? an e-mail?
  18   Lynch came to me. I've said before early          18        A. I think it was -- we sat next to each
  19   August, end of July. I don't know if that's       19   other, so I assume it was a -- well, if I had
  20   July 28. I don't know if that's August 1st. I     20   gotten an e-mail from Lynch, I may have
  21   don't know if it's August 5th. But he came to     21   forwarded that to him, but not necessarily
  22   me with this idea, the -- which was more raw at   22   because it was -- Stephen is a good man, but
  23   the time.                                         23   he -- it's not very crisp and concise. It's a
  24          I first flagged it with Alexander          24   bit of a novella. So I may -- and Alexander
  25   Pertsovsky, the CEO. He gave me one resource      25   was a trader by art.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                     FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                     Robert Foresman
                                             Page 237                                                      Page 239
  1            So I may have just walked in and           1   was very -- I didn't take it very seriously
  2    explained really pithy, not expecting him to       2   initially, to be honest with you.
  3    read a three-page, you know, narrative. So         3        Q. What did you have on your mind when
  4    I -- I assume I just walked next door and told     4   you called Peter O'Brien?
  5    him and -- and waited for his reaction.            5        A. Okay. Do we know when I called Peter
  6         Q. So at what point do you recall             6   O'Brien?
  7    knowing that Rosneft held attachments in the       7        Q. That's what we are trying to find
  8    Lot 4 -- Lot 19 assets?                            8   out, is that you -- you didn't say. And so the
  9         A. I don't know if I knew or ever used        9   point is, at some point in this process, you
 10    the word "attachments" at that stage.             10   called Peter O'Brien.
 11         Q. Credit interests.                         11        A. Yeah.
 12         A. I may have used claims or liens.          12        Q. And so I'm trying to find out what
 13            I -- Deitz distinguishes. For me, I       13   you had in your mind at the time you called
 14    don't distinguish between all those things.       14   him.
 15    He's in the distressed debt world.                15        A. All I recall saying -- and it may be
 16            It could not have been until -- I         16   beyond this, but to the best of my
 17    can't fathom it had been -- I can't fathom it     17   recollection, all I recall saying to -- sorry,
 18    being before Lynch approached me about Lot 19     18   saying to Peter and who -- as I understand from
 19    that I had ever heard of Rosneft attachments on   19   my own e-mails, after much more recently, he
 20    Yukos Finance B.V. So I'm assuming it was when    20   was on vacation.
 21    Lynch -- I assume when he first approached me     21            And I asked him, I said that we
 22    about it. If I'm not being clear, maybe I'm       22   have -- there's an idea about auction Lot 19,
 23    not understanding --                              23   and we think there's a compelling opportunity.
 24         Q. No, no. You're doing the best you         24   And we wanted to -- to discuss this with
 25    can, and I appreciate it, because there's --      25   Rosneft.

                                             Page 238                                                      Page 240
  1    certain events that you testified to, and I'm      1            And he said, "I'm not involved in
  2    just trying to get the timeline to the best of     2   this."
  3    your recollection, because that's why we are       3           But I don't -- I don't -- I -- I find
  4    here.                                              4   it highly implausible, highly unlikely that I
  5             So to the best of your recollection,      5   would have spoken to him about attachments or
  6    it was Mr. Lynch who told you that Rosneft held    6   any details. It was -- they could just flag
  7    some kind of credit interests in the assets?       7   the lot number; we're going to talk to Rosneft.
  8        A. To the best of my recollection, or          8           He said, "Not for me."
  9    that could have been when we sat down with         9       Q. Are you sure you knew about the
 10    Deitz, who knew the -- these sort of concepts     10   attachments?
 11    more than Lynch, Lynch or Deitz. I don't          11       A. No, I'm not sure. I'm not sure.
 12    recall beyond that.                               12       Q. And if you didn't know about the
 13             I -- what I recall from the first        13   attachments, why else would you have been
 14    approach from Lynch was that there was a --       14   calling Rosneft to talk about the Lot 19
 15    Yukos Finance B.V. had some cash; it had some     15   opportunity?
 16    pipeline stake. It was a messy, tangled, Dutch    16       A. Well, whenever I call -- whenever it
 17    legal battle with claims from different           17   was that I called Peter O'Brien, I must have
 18    parties.                                          18   known that Rosneft was a -- was somehow
 19             And so complicated, foreign              19   involved in the -- in the Yukos Finance B.V.
 20    jurisdiction, that he thought an international    20   Whether I knew the word "attachment" or "claim"
 21    investment consortium might be able to bid for    21   or "lien," I don't know.
 22    this asset because nobody would know what to do   22           But I would have known that there
 23    with it.                                          23   was -- I don't think I ever had thought of
 24             And -- yeah. I don't know that I was     24   Lot 19, including from the very first time
 25    thinking about Rosneft attach -- it was -- it     25   Lynch mentioned it to me, without knowing of


JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                             Page 241                                               Page 243
  1    some relevance of Rosneft. But because I'm not     1   bunch of other people. And then one above
  2    expert in the liens, claims, attachments, I --     2   that, Mr. Deitz forwards the e-mail to you.
  3    I -- I -- but I don't think there was ever a       3          THE WITNESS: (Perusing document.)
  4    time that Lynch or anybody else discussed Yukos    4       A. Okay.
  5    Finance B.V. without it being clear that           5       Q. So does this refresh your
  6    Rosneft was a -- an interested party.              6   recollection at all about the existence of a
  7             MR. JACOBSON: We've been going about      7   valuation for Transpetrol by Muse Stancil?
  8    an hour. Now would be a good time to take a        8       A. Would you mind if I just read my
  9    little break. I want to consult with my            9   response here?
 10    colleagues anyway. So go off.                     10       Q. Take your time.
 11             THE VIDEOGRAPHER: Going off the          11       A. Yeah.
 12    record at 2:42 p.m. This marks the end of         12          MR. PEES: And, Bob, after you're
 13    Media Unit Number 4.                              13   finished reading the response, perhaps you can
 14             (Recess from 2:42 to 3:00.)              14   repeat the question, or the court reporter
 15             THE VIDEOGRAPHER: We are back on the     15   could.
 16    record at 3:00 p.m. This marks the beginning      16          MR. JACOBSON: Sure.
 17    of Media 5.                                       17          THE WITNESS: (Perusing document.)
 18         Q. Mr. Foresman, are you familiar with a     18       A. Okay. I'm sorry. Could you repeat
 19    company called Muse Stancil, M-U-S-E              19   the question.
 20    S-T-A-N-C-I-L?                                    20       Q. The question was, does this refresh
 21         A. I don't believe so. Doesn't ring a        21   your recollection as to whether there was a
 22    bell.                                             22   third-party valuation for Transpetrol that came
 23         Q. If I told you that Muse Stancil           23   in at $200 million?
 24    prepared a valuation for Transpetrol, does that   24       A. I -- I see it here, and I see I was
 25    help refresh your recollection?                   25   copied. It doesn't -- it doesn't freshen my --

                                             Page 242                                               Page 244
   1       A. No, but I don't exclude that I may          1   refresh my memory at all, to be frank. But I
   2   have read the name at some point, but it           2   see that I was copied.
   3   doesn't ring a bell at all.                        3           I think it demonstrates where I've
   4       Q. Are you familiar with any valuations        4   seen that 200 million in another place, and I
   5   for Transpetrol that you knew about in August      5   see it probably came from this. But yeah. I
   6   of 2007?                                           6   don't -- I don't remember -- I see the e-mail.
   7          External valuations?                        7   It doesn't refresh my memory about having seen
   8       A. I -- I don't recall. I recall               8   a valuation report, but -- but --
   9   several markers for Transpetrol valuation. I       9       Q. Did Mr. Deitz tell you himself that
  10   don't -- I don't recall whether one of them was   10   there was a valuation report for Transpetrol at
  11   an actual valuation report.                       11   $200 million?
  12          No.                                        12       A. I don't recall. I -- what I see in
  13       Q. So I'm going to show you an e-mail         13   the -- in these e-mails was Deitz having
  14   that you're on.                                   14   received well in -- two weeks prior to the
  15                   ---                               15   auction something from Hellman that I
  16       (Foresman Exhibit 28 was marked for           16   understand he did not forward to us at
  17              identification.)                       17   Renaissance until a year later.
  18                   ---                               18           So I can't --
  19       Q. There are parts of this that are           19       Q. That's why I asked if Mr. -- if
  20   garbled, but there's really only one              20   Mr. Deitz told you in August 2007 that there
  21   non-garbled piece that I want to direct your      21   was a valuation for the Transpetrol shares. If
  22   attention to, which is on the second page of      22   you remember.
  23   the document that I've just handed you.           23       A. He may have. I can't recall.
  24          There's an e-mail that's from Steve        24       Q. And did Stephen Jennings ask you to
  25   Hellman, to Richard Deitz. And the copy to a      25   work with the investment team to conduct due


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 245                                               Page 247
   1   diligence into the Yukos Finance shares?           1   But --
   2       A. Sorry.                                      2       Q. I'm --
   3          I -- I don't understand the question.       3          MR. PEES: You're trying move things
   4          I --                                        4   along.
   5          MR. PEES: By Yukos Finance shares,          5       Q. I'm trying to move things along, but
   6   you're referring to Lot 19?                        6   I'm happy to break it up.
   7       Q. Lot 19. Right.                              7          If you would take a look at
   8       A. Prior to the auction?                       8   paragraphs 16, 17, and 18. And if there's
   9       Q. Prior to the auction.                       9   anything in there that you wish to disagree
  10       A. I -- he may have. I don't -- I             10   with, that's the easiest way for me to do this.
  11   don't -- sorry. Can you repeat the question?      11   And we can...
  12       Q. Sure. So did Stephen Jennings -- do        12       A. So I would -- so I -- I understand
  13   you recall whether Stephen Jennings asked you     13   this and don't dispute it. I would point out
  14   to work with the investment team to perform due   14   that when Stephen says, I suggested that Bob
  15   diligence into the Lot 19 assets?                 15   work with the investment team to perform due
  16       A. I don't recall specifically, but           16   diligence of the investment opportunity, he did
  17   Stephen -- when Stephen and I discussed that it   17   not mean and would not have meant the sort of
  18   was worth us pursuing, you know, quite -- close   18   formal legal, financial, accounting due
  19   to the auction, his expectation was that I        19   diligence that some in the room would interpret
  20   would be very involved in understanding whether   20   that as being.
  21   we should do this, whether -- whether he used     21          He -- but sort of bigger picture, due
  22   the word "due diligence" and -- I don't think     22   diligence, not getting into the -- the
  23   he used such specific words as due diligence on   23   documents. He understood what I did and what I
  24   Yukos Finance shares. I think he meant --         24   didn't do.
  25   yeah, try to do as much due diligence on this     25       Q. So take a look at paragraph 22 as

                                             Page 246                                               Page 248
   1   asset as you can. But --                           1   well, please. He became a little bit more
   2       Q. No. I understand. I think this              2   specific about what he meant by, in his
   3   may -- just so you have it.                        3   words -- and I recognize that these are his
   4                   ---                                4   words: "Rigorous due diligence on all aspects
   5       (Foresman Exhibit 29 was marked for            5   of the proposed transaction, as required by the
   6              identification.)                        6   Renaissance partners investment committee."
   7                   ---                                7       A. Paragraph 22? I'm sorry?
   8       Q. So what I've shown you, Mr. Foresman,       8       Q. Yes. Just because he -- he kind of
   9   is a affidavit that Mr. Jennings submitted to      9   took it up a notch and talked about rigorous
  10   the Dutch court, eight years ago now. And in      10   due diligence on all aspects of the proposed
  11   particular, I would direct your attention to      11   transaction.
  12   paragraph 18. You don't need to read the whole    12           So I -- I'm going to ask you if you
  13   thing, but that's -- 18 is where I'm going with   13   would agree with that characterization.
  14   this.                                             14           MR. PEES: In the first sentence of
  15          And feel free to read as much as you       15   paragraph 22?
  16   need to in order to --                            16           MR. JACOBSON: Yes.
  17       A. Okay. Just -- I'll just start from         17           THE WITNESS: (Perusing document.)
  18   16.                                               18       A. So I would note he's referring to the
  19       Q. Sure.                                      19   team, not specifically to me. I would say that
  20          THE WITNESS: (Perusing document.)          20   the -- I would say that the -- the due
  21       A. Okay.                                      21   diligence that we performed was as rigorous as
  22       Q. So, I mean, is there anything in           22   it could have almost possibly been, given the
  23   paragraphs 16, 17, and 18 of this that -- that    23   short time in which we did it.
  24   you disagree with?                                24           I believe that that due diligence was
  25          MR. PEES: Objection. Compound.             25   less than it would have been had we had a


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 249                                               Page 251
   1   longer period of time.                             1   able to broker an agreement between Rosneft and
   2          So the maximum -- we did the most           2   some of these Yukos entities to settle claims,
   3   rigorous -- I would have -- what I would say to    3   I guess, against Rosneft that the Yukos
   4   you today is we performed the most rigorous due    4   structures had.
   5   diligence possible, within the timeframe, but      5          And Mr. Godfrey and Mr. Feldman and I
   6   sufficient to make a positive decision about       6   had discussed whether there could be a
   7   going forward.                                     7   possibility to wrap this into a broader
   8       Q. Did the -- and I'm going to call it         8   settlement of the Yukos Finance B.V. saga.
   9   the due diligence team, but I'm not asking you     9          And that was something that I raised
  10   to adopt that. I'm just going to -- for           10   with Mr. Sechin at the dinner, but that dinner
  11   purposes of shorthand. Did anyone who was         11   was not set up in order for me to discuss this
  12   conducting this review speak to the former        12   topic with him.
  13   managers of Yukos Finance, in particular Dave     13       Q. What was Mr. Sechin's response to
  14   Godfrey and Bruce Misamore?                       14   this?
  15       A. From the Renaissance investment team?      15       A. To work with Rashid to try to find an
  16       Q. Yes.                                       16   acceptable solution and keep him posted. He
  17       A. I don't recall someone from                17   was eager to have a settlement involving
  18   Renaissance speaking to David, no.                18   Rosneft. But he wasn't the sort of person that
  19       Q. To your knowledge, did anyone else         19   you discuss the specifics with.
  20   from --                                           20       Q. And what was the dinner set up for if
  21       A. I'm sorry. I spoke to David but not        21   it was not discuss the --
  22   about -- I spoke to David. Sorry. I spoke to      22       A. It was a -- it was a social -- it was
  23   David -- I spoke to Daniel Feldman. Sorry. I      23   a social dinner that -- that Mr. Warnig had
  24   think Richard Deitz spoke to David, but I         24   with -- Mr. Sechin. There may have been a
  25   wouldn't say that was rigorous due diligence.     25   couple other people that I didn't know. I --

                                             Page 250                                               Page 252
   1       Q. And way earlier in the deposition, we       1   or may have just been the three of us, and I'd
   2   talked about you having a meeting with             2   never met Mr. Sechin other than shaking his
   3   Mr. Sechin to discuss a proposal that Mr. --       3   hand at an IPO event.
   4   that --                                            4          And so I was invited to -- to meet
   5       A. Oh.                                         5   him, and I had wanted to express -- I wanted to
   6       Q. -- to discuss a proposal for                6   get his personal sanction, so to speak, for
   7   Mr. Godfrey.                                       7   these negotiations with Mr. Godfrey.
   8           What did you discuss with Mr. Sechin       8       Q. Do you know why that deal wasn't
   9   on that occasion?                                  9   consummated?
  10       A. I don't recall the specifics other         10       A. I think I knew it at the time. I --
  11   than that these were claims, I think, that were   11   and I think it's probably in some of the
  12   not related to Yukos Finance B.V. They were       12   documents. I think -- I think I do.
  13   claims with other structures that Mr. Godfrey     13       Q. You think you -- you think you do?
  14   was involved with in the Yukos world, claims      14       A. I think I -- I think I may.
  15   against Rosneft.                                  15       Q. And what's -- to the best of your
  16           And he had approached me about seeing     16   recollection today, why didn't the deal come
  17   if we could broker a deal with Rosneft for        17   together?
  18   the -- to settle those claims.                    18       A. It's my own view. It may not be --
  19       Q. Who -- I'm sorry. Too many pronouns.       19       Q. Sure.
  20   Who approached who?                               20       A. Mr. Lynch was also having some
  21       A. David approached me, as I recall,          21   dialogue with Mr. Feldman, maybe with
  22   either directly or through Daniel Feldman or      22   Mr. Godfrey, maybe with just Mr. Feldman, about
  23   both to see whether, in principle, I and          23   this. And this I was only reminded of in the
  24   Renaissance Capital or I in my Renaissance        24   e-mails that I saw this week.
  25   capacity might be able to -- or interested and    25          And according to those e-mails,


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 253                                               Page 255
   1   Mr. Feldman had said to Mr. Lynch that --          1       (Foresman Exhibit 30 was marked for
   2   something along the lines of, would -- do we       2              identification.)
   3   understand the consortium correctly that a         3                   ---
   4   hundred-million-dollar return or a                 4       A. Do you want me to read it?
   5   hundred-million-dollar profit beyond the           5       Q. Sure. I'm just going to say for the
   6   consortium's investment amount, end of the         6   record while you're doing that, this is a Dow
   7   auction, you know, would that be sufficient to     7   Jones report dated the 25th of February, 2005.
   8   settle all the claims?                             8           Keep reading. The first question I'm
   9          And Stephen said, If it's -- if             9   going to ask is whether you've seen this news
  10   that's the figure you're talking about, then --   10   report before.
  11   then we'll see you in court. And -- which I       11           THE WITNESS: (Perusing document.)
  12   then and now question.                            12       A. Okay.
  13      Q. In 2007, do you know how many oil           13       Q. So have you seen this news report
  14   pipelines flowed between Russia and Europe?       14   before now?
  15      A. No.                                         15       A. I -- I don't recall. I don't rule
  16          I know of the Druzhba pipeline.            16   out that I've seen it. I -- I don't know if
  17   That's the main pipeline.                         17   I've seen it.
  18      Q. And you're going to know more about         18       Q. Is it -- do you find it surprising
  19   the pipeline than I do, and neither one of us     19   that Russian President Putin and the Slovakian
  20   may know -- but the Druzhba pipeline split into   20   prime minister discussed who was going to end
  21   a southern branch and a northern branch; is       21   up with the Transpetrol stake?
  22   that your understanding?                          22       A. Not -- not particularly.
  23      A. I don't dispute it. I'm not -- I'm          23       Q. So it -- is it fair to say that
  24   not expert in that, but it sounds plausible.      24   the -- that the ownership of that Transpetrol
  25      Q. Did Transpetrol operate one of those        25   stake was sufficiently important to you that it

                                             Page 254                                               Page 256
   1   branches?                                          1   would come up in meetings between the Russian
   2       A. I can't tell you.                           2   president and the Slovakian prime minister?
   3          I -- my understanding was that              3      A. To me?
   4   Transpetrol operates the part of the Druzhba       4      Q. To you. In other words, I'm asking
   5   pipeline that is on a territory of Slovakia.       5   you, is it surprising to you to learn that this
   6   That may be inaccurate, but that was my            6   was -- it was so important to the countries of
   7   understanding.                                     7   Russian and Slovakia that the president and the
   8       Q. Do you have an understanding about          8   prime minister were talking about it?
   9   the relative importance of the Druzhba pipeline    9      A. I'm sorry. Yeah. I just -- yeah.
  10   as a conduit of oil from Russia to Europe? Was    10   You had earlier said that it would come up with
  11   it very important? Was it slightly important?     11   me.
  12       A. So you said relative importance?           12      Q. No. I'm saying, is it surprising to
  13          MR. PEES: Before -- before he              13   you that --
  14   answers that, could we just spell the word        14      A. No, it's not. No, it's not. No,
  15   for --                                            15   not.
  16          THE WITNESS: Druzhba?                      16      Q. Because as we discussed earlier, the
  17          MR. PEES: -- the benefit of the            17   Transpetrol pipeline is an important asset to
  18   court reporter.                                   18   the Russian Federation and to Slovakia, I would
  19       A. Sorry. D-R-U-Z-H-B-A.                      19   imagine.
  20          And could you -- I'm sorry.                20      A. Yes. Yes.
  21       Q. I'll withdraw it.                          21      Q. Are you aware as to whether the
  22       A. Okay.                                      22   ownership of the former Yukos stake in
  23       Q. So I'm going to show you 25 -- I'm         23   Transpetrol gives the owner managerial control
  24   sorry, not 32. Getting late.                      24   over the pipeline?
  25                   ---                               25      A. I don't know if I knew that or not.


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 257                                              Page 259
  1    I -- at the time -- I may have at the time. I      1          To the extent you can clarify whether
  2    certainly do not now. I thought that I had         2   by diligence -- "your diligence," you're
  3    a -- I -- I thought that -- my understanding       3   referring to him personally, Renaissance
  4    was that the Slovak government has the             4   Capital, or the consortium. It might be --
  5    controlling stake and has -- you said              5          MR. JACOBSON: Let you get away with
  6    "operating control"?                               6   the speaking --
  7         Q. Managerial control.                        7          MR. PEES: I did not intend it as a
  8         A. Yeah. I guess I wouldn't have              8   speaking objection. I was just trying to move
  9    thought about what the -- the difference           9   things along.
 10    between -- manager control -- yeah. Sorry. I      10       Q. So to your knowledge, did RenCap
 11    don't think I gave it great thought, as you can   11   study the geopolitical implications of the
 12    see from my answer.                               12   ultimate fate of the Transpetrol stake when it
 13         Q. And were you aware of whether the         13   was deciding whether or not to engage in this
 14    Slovakian government had had any discussions      14   transaction?
 15    with the United States Government about           15       A. To the best of my recollection,
 16    eventual control of the Yukos stake in            16   Renaissance did not think about or think to
 17    Transpetrol?                                      17   think about the geopolitical consequences, to
 18         A. Am I aware now?                           18   the best of my recollection, beyond what the --
 19         Q. Of -- are you aware -- were you aware     19   Renaissance had three days to consider this
 20    at the time, in 2007, of any discussions          20   asset in totality.
 21    between the Slovakian government and the United   21          Transpetrol was a footnote to what
 22    States Government about the fate of the           22   the consortium was interested in, but it had to
 23    Transpetrol stake?                                23   allocate some time to figuring out Transpetrol.
 24         A. I believe, to the best of my              24   But it was a fraction of the time that
 25    recollection -- to the best of my recollection,   25   Renaissance spent, the entirety of which was

                                             Page 258                                              Page 260
  1    the first that I had heard about the U.S.          1   only three days.
  2    Government having an interest in the fate of       2          Renaissance, being an international
  3    Transpetrol when I was -- was when I was           3   investment bank, was a -- a New Zealand
  4    approached by the American embassy in Moscow.      4   controlling shareholder based in Moscow, I
  5        Q. If I showed you a news report from          5   don't know that the first thought of
  6    November of 2006 describing a meeting between      6   Renaissance would have been U.S.-related
  7    the Slovakian prime minister and the United        7   geopolitical concerns, particularly within
  8    States Government about Transpetrol, would that    8   those three days. And I don't recall having
  9    surprise you?                                      9   had such a discussion.
 10        A. It would -- it wouldn't surprise me.       10       Q. Was it a footnote in your thinking
 11    I wasn't -- I didn't actively follow Slovak       11   because it was in the mind of you and the
 12    news, so I don't think I would have seen it.      12   others that the stake was going to end up in
 13    But it wouldn't surprise me.                      13   the hands of the state-controlled entity?
 14        Q. But it didn't come up in the               14       A. No. No. That's not why it was a
 15    diligence that you were conducting about the      15   footnote. It was a footnote because
 16    asset, any interest the United States -- any      16   Transpetrol had nothing to do with our
 17    interest -- I'm sorry. Sorry. Terrible            17   interests in Lot 19. It was a nuisance that we
 18    question.                                         18   had to -- that as a financial consortium that
 19            To what extent did your diligence         19   was focused on settling claims between two big
 20    about the Lot 19 assets focus on the political    20   players, GML and Rosneft, to free up some
 21    implications of the fate of the Transpetrol       21   frozen cash and potentially hopefully have some
 22    stake?                                            22   sort of a surplus and settle the two things.
 23        A. You mean the geopolitical?                 23          Transpetrol happened to be a part of
 24        Q. Yes.                                       24   that lot and needed to be dealt with, but it
 25            MR. PEES: And -- objection.               25   wasn't -- it was an afterthought that didn't,


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                            Page 261                                                Page 263
   1   as I think the record will show, prior to the      1   take that off our hands to make it easier for
   2   auction, didn't have -- it was not the focus of    2   us to focus on the priority of the thing. And
   3   our thesis. It was more how do we -- what do       3   they said -- sorry -- the priority of the --
   4   we do with this asset.                             4   the lot.
   5       Q. If you had believed that RenCap did         5           And they said, We can introduce you
   6   not have state support to participate in the       6   to a buyer, but we're not interested. I'm not
   7   Lot 19 auction, would you have participated in     7   aware of having given any thought or anyone in
   8   the Lot 19 auction?                                8   the consortium having given any thought to the
   9           MR. PEES: Objection.                       9   importance of Transpetrol to Rosneft prior to
  10       A. I -- sorry.                                10   the auction.
  11           We were not looking for state             11       Q. And we talked earlier about in
  12   support. We were looking for confirmation that    12   October 2008, so I recognize I'm now jumping
  13   the -- to protagonists, which was GML and you     13   ahead some 14 months. You traveled to
  14   can say the Russian state for Rosneft -- I'll     14   Bratislava. I actually didn't ask you this
  15   allow that that can be the Russian state. It's    15   question. I said if you had conversations with
  16   controlled by the Russian state, Rosneft, that    16   the Slovakian government.
  17   is -- that they wouldn't be -- that they          17           In October 2008, did you travel to
  18   wouldn't view us as being hostile.                18   Bratislava to discuss matters with the
  19           Support -- we weren't looking for         19   Slovakian government?
  20   support from the Russian state. The only          20       A. I don't recall the -- but if that's
  21   support we were looking for from a Russian        21   the date, I'll take it. I'll -- I don't have
  22   state entity was to support our idea, because     22   the document in front of me, but I did travel
  23   of the reciprocal removal of attachments. We      23   in 2008 to Bratislava. And October sounds
  24   weren't looking for political support.            24   right, but I'd have to see the e-mail.
  25       Q. Was one of Rosneft's interests that        25       Q. I will show you a document in a

                                            Page 262                                                Page 264
  1    would go into its granting or withholding of       1   minute, but I'm not trying to trick you up.
  2    that support or consent, or call it what you       2       A. No. I know.
  3    will, was one of the considerations for Rosneft    3       Q. Did you meet with the Slovakian prime
  4    the control the Transpetrol stake?                 4   minister?
  5        A. I never -- I -- you would have to ask       5       A. I think I met with the economics
  6    Rosneft. If you're asking my view about            6   minister. I don't -- I don't -- I don't know
  7    Rosneft, to the best of my recollection, I         7   that I met the prime minister. I think it was
  8    didn't give that any thought before the            8   the economics minister.
  9    auction, to the best of my recollection, about     9       Q. I wasn't sure if it was both. I
 10    Rosneft's -- in fact, my only discussions         10   knew -- I knew -- I was going to ask you next
 11    that -- that -- the only discussions that I       11   if you met with the economics minister. And
 12    recalled that the consortium had with Rosneft     12   then -- so you did -- you did meet with the
 13    prior to the auction was that they were not       13   economics minister?
 14    interested in Rosneft.                            14       A. I met with the economic -- I don't
 15        Q. But they had a buyer for it?               15   recall -- I don't believe that the prime
 16        A. But, again, to the best of my              16   minister was in the meeting. I believe it was
 17    recollection, you've got all these e-mails.       17   the minister of economics.
 18    And maybe there's something -- maybe my memory    18       Q. And were you accompanied on this trip
 19    is foggy. It -- maybe it was a long time ago.     19   by a gentleman by the name of Timur, T-I-M-U-R,
 20            As I've testified to before, I            20   Ivanov, I-V-A-N-O-V?
 21    recall, because I was in the conversation, that   21       A. Yes, Timur Ivanov.
 22    we sought to find -- we sought to -- again,       22       Q. And what was Mr. Ivanov's position at
 23    best of my recollection, we sought to find a      23   the time?
 24    buyer for Rosneft -- for Transpetrol.             24       A. So relevant to that -- so he was
 25            And we asked Rosneft if they would        25   the -- I think it was called the co-chairman of


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 265                                               Page 267
   1   the Russian-Slovak business commission or          1           THE WITNESS: (Perusing document.)
   2   something, a bilateral Russian-Slovak business     2      A. Sorry. What is the -- this is
   3   group.                                             3   redacted?
   4          And an official at a Russian state          4      Q. It was redacted by your side. This
   5   energy company called Atomstroyexport. Sorry.      5   was a document that was produced by -- by --
   6   A-T-O-M -- it's all one word,                      6      A. No.
   7   A-T-O-M-S-T-R-O-Y-export. One word.                7           MR. PEES: No. Produced -- the Bates
   8      Q. Did Mr. Sharipov introduce you to            8   number D reflects whom? Deitz?
   9   him?                                               9           MR. JACOBSON: Yeah. I was --
  10      A. I -- I can't recall whether                 10      A. Okay.
  11   Mr. Sharipov introduced me to him or the          11           MR. JACOBSON: Your side of the "v."
  12   representative from Halebay. It may have been     12      A. I haven't seen --
  13   Mr. Sharipov. I can't -- I can't recall.          13      Q. Understood. But not my redactions.
  14      Q. Did you -- were there any particular        14      A. Okay.
  15   representatives of Halebay that you met other     15           MR. JACOBSON: Which is a subject for
  16   than Mr. Sharipov?                                16   another day and another witness.
  17      A. I didn't consider Mr. Sharipov a            17      Q. Do you recall writing this e-mail in
  18   representative of --                              18   October 2008?
  19      Q. That's fair enough. So who did you          19      A. Vaguely. I mean, I'm sure I did. I
  20   meet who you considered to be a representative    20   didn't recall it until you showed it to me.
  21   of Halebay?                                       21      Q. So in the -- it's got the -- it says,
  22      A. Mr. -- sounds like "pigskin."               22   "Guys," and then there's paragraph under it
  23   P-I-K --                                          23   starting "Sorry," and then there's a paragraph
  24      Q. S-I-N, I think. Piksin?                     24   under that introduced by a couple of dashes.
  25      A. -- S-I-N. Sorry, not pigskin.               25           When you say, "I was accompanied by a

                                             Page 266                                               Page 268
   1   Piksin. So Piksin, he was the only person that     1   senior official of one of Russian's state-owned
   2   I ever recall having had a Halebay affiliation.    2   companies that's active in Slovakia," and then
   3       Q. So now I'll show that you document          3   you describe them in other ways, is that
   4   that I was talking about.                          4   Mr. Ivanov?
   5                    ---                               5       A. Yes.
   6       (Foresman Exhibit 31 was marked for            6       Q. By the way, where is Mr. Ivanov now?
   7               identification.)                       7   Do you know?
   8                    ---                               8       A. I don't know.
   9       A. Can I read this? This is quite long.        9       Q. Do you have any current dealings with
  10       Q. Of course. I'm going to want to talk       10   him?
  11   to you primarily about your magnum opus in the    11       A. No, not for many years.
  12   middle.                                           12       Q. Do you know why this e-mail was not
  13       A. Goodness.                                  13   in your RenCap account?
  14       Q. But we can -- I mean, it's -- I'm          14          MR. PEES: Objection.
  15   going to have some specific questions for you     15       A. I've no -- I had no access to my
  16   that I know will require you to read it in        16   RenCap account since 2009.
  17   context. And so it's -- the good news is it's     17       Q. You don't --
  18   only -- it's a page and a half, because it        18       A. I don't know that it's not in there.
  19   stops at the top of the third page.               19   You would have to --
  20       A. The bad news is I haven't seen it.         20       Q. But you don't have a recollection of
  21   So --                                             21   deleting it?
  22       Q. Okay.                                      22       A. No, absolutely not, no. I sent it
  23       A. -- I'll be reading it for the first        23   the consortium.
  24   time now.                                         24       Q. And then later on in that paragraph,
  25       Q. Understood.                                25   you -- your characterization was that


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 269                                               Page 271
   1   Mr. Ivanov's presence was a clear signal to the    1           And, therefore, the security of the
   2   Slovaks that the Russian government recognizes     2   crude supply going forward is interlinked with
   3   PNS as the legitimate owner of the 49 percent      3   the Slovaks' handling of the PNS versus
   4   stake, meaning Transpetrol, and that the           4   Misamore situation.
   5   dialogue with the Russian side with respect to     5       A. Yeah. I'm not indicating that I --
   6   the future sale of the stake to a Russian crude    6   this is what I conveyed to the minister. I'm
   7   supplier and, therefore, the security of the       7   indicating that the Russian -- that the
   8   crude supply going forward, is interlinked with    8   presence of the Russian official would convey
   9   the Slovaks' handling of the PNS versus            9   that. I'm not saying I said to the --
  10   Misamore situation.                               10       Q. I didn't say you did. But his
  11       A. Uh-huh.                                    11   presence there was meant to say, essentially,
  12       Q. Nice little crude supply you got           12   nice little crude supply you got here; shame if
  13   here; shame if something happened to it? Was      13   something happened to it. It's not my words.
  14   that the intention of Mr. Ivanov's presence?      14           MR. PEES: Objection to the form of
  15          MR. PEES: Objection.                       15   the question.
  16       Q. In other words, what -- are you -- is      16       A. That's your words. That's your
  17   this saying that Mr. Ivanov was there to          17   words.
  18   threaten the government that if they didn't       18       Q. Your words are that the -- that the
  19   resolve this dispute in your favor, something     19   secure -- that his presence conveyed that the
  20   might happen to their crude supply?               20   security of the crude supply going forward is
  21          MR. PEES: Objection.                       21   interlinked with their handling of the PNS
  22       Q. You can answer.                            22   versus Misamore situation.
  23       A. As this note shows, the prime              23           MR. PEES: Objection to the form.
  24   minister's advisors or the minister of            24       Q. A little bit later in this e-mail,
  25   economics had indicated to me that they wanted    25   you said that we are -- I said that we are

                                             Page 270                                               Page 272
   1   a Russian to own it. A Russian was going to        1   aware that the Slovaks are in direct talks with
   2   own it. They wanted to buy it first and sell       2   Misamore on purchasing the stake, we believe,
   3   it to a Russian -- it had to be a Russian crude    3   for around 260 million. How did you come by
   4   supply owner. That's what -- that's what I was     4   that knowledge?
   5   told.                                              5       A. I think it was in the media.
   6           Our -- my point in meeting with the        6           I think -- I think I saw something in
   7   minister was to explain that we are in             7   your production. I think there was a -- wasn't
   8   litigation in the Netherlands, and so we are a     8   there a press article? Or was I --
   9   relevant party.                                    9       Q. I'm asking you for your best
  10           As I stated in here, it wasn't to         10   recollection.
  11   lower the price. It wasn't to object to the       11       A. Well, I'm not -- I don't recall. I
  12   sale. It was to make sure that we were            12   thought -- I thought we got it from a press
  13   considered relevant.                              13   article or then we must have -- if we didn't
  14        Q. But then how could the security of        14   get it from the media, then we would have
  15   the crude supply going forward be interlinked     15   gotten it from some other party, whether
  16   with the Slovaks' handling of the PNS versus      16   through the Dutch process or through -- through
  17   Misamore situation?                               17   somebody in Moscow.
  18        A. Sorry. Point that out again to me.        18           I don't know how we came to know
  19        Q. The end of -- the end of that first       19   that, but I -- or maybe we came to know it from
  20   bulleted, dashed paragraph.                       20   the press subsequently. I'm not sure how we
  21           His presence was to -- a clear signal     21   came to know it, but we came to -- I think we
  22   to the Slovaks that the Russian government        22   were right. I thought I recalled seeing some
  23   recognizes PNS as the legitimate owner of the     23   documents that you produced that referred to
  24   49 percent stake.                                 24   that. I don't have them with me.
  25           And then skipping a bit.                  25       Q. Did you make an offer to the


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                             Page 273                                               Page 275
   1   Slovakians that the Russian government would       1       A. Yes.
   2   help them find an ultimate owner for this --       2       Q. Good friends? I mean, how would you
   3   for the Transpetrol stake, help the Slovakian      3   describe your relationship?
   4   government?                                        4       A. Not particularly close. We were
   5       A. I don't recall -- if I could read           5   friendly. We were neighbors. We played
   6   the --                                             6   basketball together. We -- I think I may have
   7       Q. Sure.                                       7   coached his kids. We sometimes would walk dogs
   8       A. -- memo again. If it's mentioned in         8   together. So good -- friends. But not someone
   9   here --                                            9   I'm in touch with now, for example.
  10       Q. It is. It's -- it's -- it's -- if          10           MR. JACOBSON: I'll ask the court
  11   you look on the second page after the             11   reporter to mark a document.
  12   redactions, go one, two, three, four paragraphs   12                  ---
  13   down, starting, "He said that for important       13       (Foresman Exhibit 32 was marked for
  14   political reasons."                               14              identification.)
  15       A. Okay.                                      15                  ---
  16          THE WITNESS: (Perusing document.)          16       Q. This one is nice and short.
  17       A. Okay. So the question? I'm sorry.          17       A. Uh-huh.
  18       Q. So it said, did you -- it said, "He        18       Q. So he asked to speak to you about an
  19   said this in response to my offer, which the      19   effort for a negotiated settlement related to
  20   Russians asked me to state, to help the Slovaks   20   Transpetrol. Do you know what he meant by
  21   find the ultimate Russian buyer, in the event     21   that?
  22   that the government would prefer not to fund      22           And just for the record, this is an
  23   the purchase itself."                             23   e-mail dated the 23rd of October, 2007.
  24          So to unpack that, did you make an         24       A. So what I recall -- sorry. Can you
  25   offer to the Slovakians to help them find an      25   repeat your question.

                                             Page 274                                               Page 276
  1    ultimate buyer for the stake?                      1        Q. I said, Do you know what he meant
  2        A. According to this, I did. I don't           2   when he said he wanted to speak to you about an
  3    recall doing that. The entirety of my              3   effort for negotiated settlement related to
  4    recollection of that meeting consists in this      4   Transpetrol?
  5    memo that I'm reading right now for the first      5        A. Well, I remember what we discussed.
  6    time in ten years. I don't have reason to          6   I -- I don't know if I found out, and I
  7    believe that I was misrepresenting anything to     7   certainly don't remember now --
  8    my consortium partners or would have any reason    8        Q. Totally fair. What do you remember
  9    to. So I take it to be accurate, but it's not      9   discussing?
 10    a -- it's not meant to be a transcript of my      10        A. So as I recall, he -- he asked to get
 11    meeting with the minister.                        11   together with me, so we ended up walking the
 12             But I take it -- I take it to be         12   dogs maybe that evening in our neighborhood.
 13    accurate.                                         13           And he said that the -- as I recall,
 14        Q. Do you know a person by the name of        14   the American ambassador in Slovakia -- to
 15    Ali, A-L-I, Jalili, J-A-L-I-L-I?                  15   Slovakia would like to meet with me to discuss
 16        A. "Ali."                                     16   Transpetrol.
 17        Q. Ali; is that right?                        17           And I said, I'm an American citizen
 18        A. Yes. Yes.                                  18   in Moscow. If my government would like to --
 19        Q. And you know him?                          19   he wanted me to go to Bratislava. And I said,
 20        A. Uh-huh.                                    20   I'm an American in Moscow. If my government
 21        Q. Is the oil and -- was he the oil and       21   would like to discuss something with me, then
 22    gas officer in the economics section of the       22   my -- then the American ambassador in Moscow
 23    U.S. embassy in Moscow?                           23   should -- whom I know -- should reach out to me
 24        A. That was his official title, yeah.         24   directly.
 25        Q. Were you and Mr. Jalili friends?           25           I said, This is -- I got the oil and


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 277                                              Page 279
   1   gas guy in Moscow who is telling me that the       1           THE COURT REPORTER: I'm sorry. With
   2   American ambassador in Slovakia -- I said, I am    2   regard to --
   3   happy to sit down and meet with the American       3       Q. -- the litigation, you've covered the
   4   ambassador in Moscow, but I -- I feel that's       4   field?
   5   most appropriate.                                  5       A. Well, let me -- maybe I should take a
   6      Q. And did your -- in his e-mail, he            6   minute to think about that so that I don't
   7   said there is an aspect which is                   7   misrepresent this.
   8   time-sensitive. In your discussion with him,       8       Q. Sure.
   9   did he mention any time sensitivity?               9       A. Certainly to my recollection,
  10      A. He may have. I don't -- I don't             10   that's -- so -- when I was served -- well,
  11   recall -- I don't recall if he did or what        11   discussions that I didn't address that I said
  12   that -- what that would have been.                12   or where I was --
  13      Q. There's a reference to Pokrovsky,           13       Q. But you --
  14   P-O-K-R-O-V-S-K-Y. What was Pokrovsky?            14       A. -- advised.
  15      A. That was our neighborhood.                  15           MR. PEES: He's not looking to invade
  16      Q. I figured it was -- when you said the       16   the privilege.
  17   dog walk, I figured it was going to be            17       Q. No, no. I know. We're on the same
  18   something like that.                              18   page.
  19      A. Pokrovsky Hills is the neighborhood.        19       A. I'm just trying to remember --
  20      Q. Have you had contact with Renaissance       20       Q. So with whom have you spoken at
  21   since the London proceedings against you          21   Renaissance about the proceedings since they
  22   started?                                          22   started against you?
  23      A. What you would define as when I was         23       A. So Chris Charlier -- Charlie but with
  24   served, when I was enjoined as a defendant?       24   an R on the end, Chris Charlier, who is, I
  25      Q. Yes.                                        25   guess, again, the chairman of Renaissance

                                             Page 278                                              Page 280
   1       A. Yes.                                        1   Capital. And Anthony Simone, with a -- Simon
   2       Q. When -- when have you had                   2   with an E at the end, who is the -- I think he
   3   conversations with Renaissance since then?         3   is called the president.
   4       A. After I was served -- so at the end         4           And I think some e-mails with people
   5   of 2016 to try to sort out legal costs and         5   like in HR, legal about my contracts or about
   6   coverage. And then subsequent to that, earlier     6   the policy that -- names I don't recall.
   7   this year, I'm not sure about last year, but       7           That was it.
   8   earlier -- well, and mechanical things like        8       Q. Have you spoken with any of the
   9   getting old employment contracts and things        9   owners of Renaissance about this matter or
  10   like that.                                        10   representatives of the owners?
  11          And then earlier this year, with           11       A. Could you define who you mean by
  12   respect to some matters that my legal counsel     12   that? Sorry.
  13   was working with me on.                           13       Q. Mr. Prokhorov, for example?
  14       Q. I mean, is that the extent of your         14       A. I've not spoken to Mr. Prokhorov.
  15   conversations -- any other conversations with     15       Q. Or any representatives for him?
  16   Renaissance besides what you've just described    16       A. I spoke to somebody who is not a
  17   since the -- you became a -- you were served      17   representative of his, but someone that knows
  18   with the proceedings?                             18   him. But I don't know that I'd call this
  19       A. Well, some business -- some                19   person a representative. And that would be
  20   discussions with Renaissance unrelated to any     20   about matters that I discussed with my legal
  21   of this stuff, because they're still a player,    21   counsel.
  22   not like they were, but they're still a player    22       Q. And we're going to talk about your --
  23   in Moscow, and I -- as am I.                      23   your conversations with Mr. Simone.
  24       Q. But with regard to the litigation,         24           Just to try to move things along.
  25   you've covered the field?                         25   Tell me everything you can remember that you


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 281                                               Page 283
   1   discussed with Mr. Simone about this case since    1   voluntarily?
   2   you've been enjoined in the proceedings.           2       A. Yes.
   3      A. So the first part, which -- first            3       Q. And what did -- what did he tell you?
   4   part was contacting -- I believe was contacting    4       A. Both.
   5   him and saying, I've been served. I need           5       Q. Can you explain that, please?
   6   Renaissance to stand behind me, in terms of        6       A. He's --
   7   legal stuff, legal bills or policy -- insurance    7       Q. It's a conversation between you and
   8   coverage. And he helped to direct the -- the       8   him, so it's --
   9   RenCap machine, to sort out some of those          9       A. Yeah. He told me that Renaissance
  10   matters. And then the -- all the other            10   did not provide those e-mails; does not -- was
  11   discussions I had with them were specific to      11   not aware of such e-mails ever having been
  12   these matters that I had been discussing with     12   provided; and did not authorize it. Had no
  13   my -- my legal counsel.                           13   involvement whatsoever.
  14      Q. What's the most recent time you can         14          And then after a flurry of activity,
  15   remember that you spoke with Mr. Simone?          15   he said, Our current position is that we
  16      A. This past spring. I believe April,          16   voluntarily provided those e-mails.
  17   2013.                                             17          MR. JACOBSON: So what I would like
  18          May have been May, but I think it was      18   to do, Mr. Pees, if that's okay with you, is
  19   April.                                            19   take a break. I've got to consult with my
  20      Q. And the person you mentioned who was        20   colleagues. And we may be in the last --
  21   maybe sort of a representative of                 21          Completely illegible.
  22   Mr. Prokhorov, who was that?                      22          MR. PEES: Want to use the break to
  23      A. Let me -- it was a woman.                   23   read Mr. O'Sullivan's note? And then we can
  24          Ellen Pinchuk.                             24   determine whether --
  25          Pinchuk.                                   25          THE VIDEOGRAPHER: Okay. We're going

                                             Page 282                                               Page 284
   1       Q. So, again, I don't want to --               1   off the record at 3:58 p.m. This marks the end
   2   Mr. Pees is exactly right; I don't want to         2   of Media 5.
   3   intrude on any of the conversations you've had     3          (Recess from 3:58 to 4:10.)
   4   with any lawyers. However -- period, new           4          THE VIDEOGRAPHER: We are back on the
   5   sentence.                                          5   record at 4:10 p.m. This marks the beginning
   6          Have you had any conversations with         6   of Media 6.
   7   Mr. Simone, about the e-mail cache that my         7       Q. So, Mr. Foresman, right before we
   8   clients have obtained?                             8   broke, we were talking about your last
   9       A. Yes.                                        9   conversation with Mr. Simone, speaking of the
  10       Q. And so when you mentioned the -- I'm       10   conversation where he told you that, after
  11   going to do this carefully, Mr. Pees, and I'm     11   further review, the e-mails were provided with
  12   going to do my best and object if you have to.    12   his permission.
  13   When you just mentioned that you had had          13          To the best of your -- and I don't
  14   conversations with Mr. Simone that were the       14   mean to -- testimony speaks for itself. I'm
  15   subject of matters you've been talking about      15   not trying to characterize it. But to the best
  16   with your lawyers, was that one of those          16   of your recollection, when did that call occur?
  17   matters?                                          17       A. To the best of my recollection, in
  18       A. That was the matter.                       18   April, maybe May, but I think April of this
  19          MR. JACOBSON: I thought I -- I             19   year.
  20   thought I did that okay.                          20       Q. And was that --
  21          MR. PEES: That was good.                   21       A. Second half of April or in May.
  22       Q. And, again, I'm pretty sure I can ask      22       Q. And was that the most recent
  23   this, but your lawyer will tell me if I can't:    23   conversation you've had with Mr. Simone on any
  24   Has Mr. Simone -- did Mr. Simone tell you that    24   subject?
  25   RenCap did or did not provide those e-mails       25       A. I think that's the last conversation


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                             Page 285                                               Page 287
   1   I'll have with Mr. Simone on any subject.          1       A. No, I don't believe so. Not to my
   2        Q. And was it a call or a meeting?            2   recollection. No, sir.
   3        A. It was a phone call.                       3       Q. So the trip to Bratislava, at whose
   4        Q. Do you ever record your phone calls?       4   behest was that trip made?
   5        A. Not -- not deliberately, no. If I'm        5       A. I could probably figure it out from
   6   on the trading floor, the -- the phones are        6   all the e-mails at some point.
   7   recorded, but I don't record my phones --          7          I can't recall whether I wanted to go
   8        Q. And have --                                8   to Slovakia to make sure that they saw that PNS
   9        A. -- my phone calls.                         9   was relevant, or whether the -- someone on
  10        Q. In all of the course of over the past     10   the -- on the Russian side asked me to go. It
  11   ten years of dealings with all manner of people   11   was one of those two things. I'm not -- I'm
  12   about Lot 19, have you ever recorded a phone      12   not sure which. But I think it's somewhere in
  13   call with someone you were speaking with about    13   the correspondence.
  14   Lot 19 or the aftermath?                          14       Q. When the U.S. embassy official asked
  15        A. I've never in my life recorded a          15   you to go to Slovakia, there was a flat no; but
  16   phone call with anybody about anything.           16   you then went later, possibly at the behest of
  17           Not counting my firm having --            17   the Russian side.
  18        Q. Understood.                               18          Is there a reason why you were more
  19        A. -- trading floor calls recorded.          19   willing to go to Slovakia for one than the
  20        Q. And we had talked before about            20   other?
  21   Mr. Feldman.                                      21       A. Yes.
  22           Do you have any ongoing discussions       22          MR. PEES: Objection.
  23   with Mr. Feldman?                                 23          You can answer.
  24        A. Discussions or -- yes.                    24       Q. What was the reason?
  25        Q. Any contact.                              25       A. First, I would not characterize my

                                             Page 286                                               Page 288
   1       A. Relationship, yes.                          1   response to the question about -- to the
   2       Q. And is Mr. Feldman working with             2   request to meet the American ambassador to
   3   Promneftstroy?                                     3   Slovakia as a flat rejection. My proposal was,
   4       A. Not that I'm aware of.                      4   I'm happy to speak to my government. I am an
   5       Q. And what are your -- what are your          5   American citizen living in Moscow. The
   6   ongoing dealings --                                6   American ambassador in Moscow knows me. I am
   7       A. I'm not working with Promneftstroy, I       7   happy to meet to him if the government would
   8   should point out.                                  8   like to convey something to me, number 1.
   9       Q. Understood.                                 9           Number 2, we had 310, or somewhere
  10       A. But to the best of my knowledge --         10   about, million-dollar exposure, that
  11   well, I don't know if he's working with           11   Transpetrol was a part of. We had -- I had a
  12   Promneftstroy. I -- I --                          12   fiduciary responsibility, as an officer of
  13       Q. And your -- your dealings with him,        13   Renaissance Capital. We had reputational,
  14   what do they concern?                             14   legal obligations toward nominated buyer.
  15       A. They -- family, friends, blockchain        15           And representations to -- to Rosneft
  16   technology, cryptocurrency, stuff, geopolitics,   16   about the settlement and all these things. And
  17   life, jobs, sports, kids.                         17   I had a very clear commercial objective to make
  18       Q. And that was one question I wanted to      18   sure that our interests were considered in
  19   ask.                                              19   Slovakia.
  20           With regard to conversations with         20       Q. So we turned back to Exhibit 31,
  21   Mr. Simone, again, I'm not asking for any         21   which is the -- your summary of the Bratislava
  22   communications that you've had with your          22   meeting. Just want to ask a couple last
  23   lawyers. But to your knowledge, have your         23   questions about it.
  24   lawyers had communications with Mr. Simone,       24           So the first question I want to ask
  25   subsequent to your last conversation with him?    25   concerns -- there's a paragraph -- the page


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 289                                               Page 291
  1    with the redactions on it at the very bottom,      1   to the consortium's benefit if Mr. Misamore had
  2    there's a paragraph that starts with two           2   sold Transpetrol for $155 million more than the
  3    asterisks and then two dashes.                     3   option agreement to Halebay?
  4         A. Uh-huh.                                    4       A. So, as I recall, if the consortium --
  5         Q. Okay.                                      5   if we had removed the attachments -- let me
  6         A. Can I just read that one?                  6   rephrase that.
  7         Q. Sure.                                      7           If we were determined to be the
  8            THE WITNESS: (Perusing document.)          8   rightful owner of Yukos Finance B.V. and had
  9         A. Okay.                                      9   the ability to collect the proceeds from such
 10         Q. So, I mean, the -- the statement that     10   sale, then the consortium's interests
 11    I added the U.S. ambassador to Slovakia tried     11   absolutely would have been to take the 260, or
 12    to approach me last fall about Transpetrol but    12   whatever it was, versus the 105 even though
 13    we considered such channel was not appropriate    13   that would have meant that we'd have to early
 14    and that this is a commercial matter that we      14   repay -- I'd take that trade any day, repay a
 15    should continue to handle as such, is that        15   $60 million loan --
 16    consistent with the idea that you thought that    16       Q. To get 155 now.
 17    if the government wanted to talk to you, it       17       A. But two problems. One, we'd have to
 18    should come from the U.S. ambassador in Moscow?   18   repay that $60 million loan without any
 19         A. I understand that to be the same --       19   visibility that we would ever see any of that
 20    the same effect, the same data point, yes.        20   155 delta, whatever it was.
 21         Q. And it just -- a moment ago you said      21           And two, that the broader point here
 22    that you had -- you made this trip partly         22   wasn't -- and my recollection wasn't specific
 23    because you had obligations to the nominated      23   to Transpetrol. It was we believed that we
 24    buyer. In your mind, what obligations did you     24   were the -- that the consortium was the
 25    have to the nominated buyer?                      25   rightful owner of Yukos Finance B.V. and it was

                                             Page 290                                               Page 292
   1       A. Well, to be more exact, I mentioned,        1   in litigation in the Netherlands and remains,
   2   in response to your question as to why I           2   as I understand, somehow in litigation.
   3   rejected the offer from the American ambassador    3           And I believe we found it -- we felt
   4   in Slovakia to fly to Bratislava but was ready     4   that it was important that we be seen,
   5   to go to Bratislava with respect to this.          5   including by the Dutch courts, to be doing what
   6       Q. Correct.                                    6   an entity that believed it was the rightful
   7       A. And I said that we had -- we had            7   owner would be doing in such a case, which is
   8   commercial interests, and we had liabilities.      8   protecting its interests and making sure that
   9   We had a loan liability outstanding to Halebay     9   no sale is negotiated without our involvement,
  10   which become due and payable if it was sold to    10   as I see in my memo but didn't remember until
  11   a nonparty. And we had an option agreement        11   today in this memo about Transpetrol.
  12   with them.                                        12           I recall at the end -- and I'm too
  13          But most particularly, if this sale        13   tired to put my glasses on to read it, but that
  14   to Mr. Misamore was negotiating -- was            14   I said -- and this is to my consortium
  15   concluded, was completed, as I understand it      15   partners -- that we would be happy to have the
  16   was, I think my understanding at the time and I   16   sale go forward for $260 million. That would
  17   think now, as well, was that our $60 million      17   be great. But we should be in the room. And
  18   loan to Halebay, would become immediately due     18   they should see that, yes, this is possible,
  19   and payable. And my firm was bleeding from the    19   maybe not; maybe the court will finally
  20   financial crisis.                                 20   judicially determine in the Netherlands that
  21       Q. What would have -- so I think I know       21   we're not the rightful owner.
  22   your answer to this, but had Mr. Misamore         22           But at that point, there was still
  23   concluded the sale for $260 million, would that   23   a -- there was still litigation, and we might
  24   not have been -- understanding the -- the loan    24   be. And we're, therefore, one of the two
  25   issue, but would that not ultimately have been    25   parties in there. One of the two is going to


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                 FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                 Robert Foresman
                                             Page 293                                              Page 295
  1    be deemed to be the owner, maybe us, maybe the     1   veiled threat like that.
  2    other. That's what we were doing.                  2           So -- but -- yeah, the point I was
  3        Q. So the last couple of questions I           3   making was that if they -- that we didn't
  4    want to ask, same page of the document, but all    4   object to the sale; but if we weren't involved
  5    the way up at the top.                             5   in the sale, then they would just be taking on
  6           The sentence that I want to focus on        6   legal risks because -- include both potential
  7    is the one after the colon in the first            7   owners and then -- you know.
  8    paragraph, the top of this: "Buy it like this,     8       Q. But I didn't say that you said it. I
  9    and you carry a lot of risks, including the        9   said that a message was conveyed by Mr. -- and
 10    risk that the Russians won't reach agreement      10   they took away a message by Mr. Ivanov's
 11    with you on the crude supply."                    11   presence that if they don't -- if they, quote,
 12           MR. PEES: Mr. Jacobson, you lost me.       12   buy it like this, they carry the risk that the
 13           MR. JACOBSON: So this is --                13   Russians won't reach agreement with them on a
 14           MR. KROLEWSKI: Trying to find where        14   crude supply.
 15    you are in the document.                          15           And that's your summary of the
 16           MR. JACOBSON: This is the page with        16   message they took from his presence with you.
 17    the redactions on it, Mr. Pees. And then up at    17   Is that accurate or not?
 18    the top, second line -- second line down from     18       A. No. That's not -- you're -- sorry.
 19    the top in the middle of the --                   19   What you just said was not accurate.
 20           MR. PEES: Okay.                            20       Q. So this -- so how do you read that
 21           Apologize for the interruption.            21   sentence differently than I just did?
 22           MR. JACOBSON: No. Of course.               22       A. Sorry. You -- Mr. Jacobson, you
 23        Q. So, I mean, this is -- this is             23   combined the lower paragraph, talking about
 24    similar to the passage we talked about earlier,   24   Mr. Ivanov's presence, at the bottom of the
 25    but --                                            25   page.

                                             Page 294                                              Page 296
   1      A.      Do you mind if I just read this?        1       Q. I -- the minister understood the
   2      Q.      Take your time.                         2   message.
   3      A.      I want to read this --                  3       A. Sorry. But when I made reference
   4      Q.      Take your time.                         4   to -- Mr. Ivanov's presence, made clear, that
   5      A.      -- section.                             5   was in the lower paragraph. Up here I'm
   6            THE WITNESS: (Perusing document.)         6   talking about I conveyed to the minister with
   7       A. Okay.                                       7   my words.
   8       Q. So this was just a second time in           8       Q. Okay. But the minister understood
   9   your e-mail where you said that the message had    9   the message.
  10   been clearly conveyed that if they don't          10       A. Yes.
  11   consider your interests, the Russian crude        11       Q. Was there a message communicated by
  12   supply is at risk.                                12   word or deed: Buy it like this, and you run
  13            Is that an accurate -- was it your       13   the risk that the Russians will not reach
  14   intention to convey that message to the           14   agreement with you on the crude supply?
  15   Slovakian officials?                              15       A. Let me look at it again.
  16       A. No. And for anybody who's ever spent       16           So I believe the message was clear
  17   any time with me in any meeting, let alone with   17   that they would minimize or eliminate their
  18   a government official, I don't make threats       18   risks if we were in the room during the
  19   like that. I'm a diplomatic person.               19   negotiation, to which we wouldn't object.
  20            I may have been -- sound a little        20       Q. Including the risk that the Russians
  21   bit -- little bit tough with my consortium        21   would not reach agreement with them on the
  22   partners, that I was in there defending our       22   crude supply?
  23   interests. I would never -- and anybody who       23       A. I don't -- I -- I do not recall and
  24   was in the room with me, and you can ask the      24   don't see -- don't believe that I would have
  25   Slovaks, would never have -- have made like a     25   made a veiled threat like that. I referred


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                            Page 297                                                Page 299
   1   here to reading between the lines. That may        1          THE VIDEOGRAPHER: We are going off
   2   have been just the way I presented it to the       2   the record at 4:28 p.m.
   3   consortium partners.                               3          (Discussion off the record.)
   4            MR. JACOBSON: All right. So,              4                  ---
   5   Mr. Pees, subject to...                            5       (Foresman Exhibit 33 was marked for
   6            I'm told I need a break because I         6             identification.)
   7   have one more document that we want to show        7                  ---
   8   you. So we just need to --                         8          THE VIDEOGRAPHER: We are back on the
   9            MR. PEES: Why don't we stay mic'ed        9   record at 4:31 p.m.
  10   up. And, Mr. O'Sullivan, you will step into       10       Q. Mr. Foresman, I've just handed you a
  11   the hallway, whatever you need, for a couple      11   document which is an e-mail from you dated
  12   minutes.                                          12   August 18th, 2008.
  13            MR. JACOBSON: He's just getting a        13          And the reason why I've shown this to
  14   document.                                         14   you is because it -- it seems to reflect that
  15            MR. PEES: Oh, I see.                     15   you recorded conversations with Mr. Feldman.
  16            MR. JACOBSON: He's printing. That's      16          So is that what this document
  17   all it is. It's not -- it's just that we are      17   reflects?
  18   waiting -- we are waiting for the arrival of      18          THE WITNESS: (Perusing document.)
  19   the document.                                     19       A. Okay. Yeah.
  20            MR. PEES: While we are waiting for       20       Q. So did you write up a transcript of
  21   the arrival of the document, do you want to --    21   your conversations with Mr. Feldman?
  22            MR. JACOBSON: Yeah. I was just           22       A. According to this, I -- I hadn't seen
  23   going to -- it's the -- from our perspective,     23   this. I haven't seen this -- I wrote up a
  24   the questions that Mr. Foresman refused to        24   transcript.
  25   answer are -- are relevant to us. And we          25       Q. And --

                                            Page 298                                                Page 300
   1   intend to make an application to the Court.        1       A. I wrote up a transcript. Okay.
   2          And for that reason, when we                2          Having done that, I see I
   3   conclude, I consider the deposition not closed     3   misrepresented when we talk about Frank --
   4   for that reason, subject to an application to      4          MR. PEES: Just --
   5   the Court. And I -- you will respond to that       5          THE WITNESS: Sorry. Sorry. Sorry.
   6   application if we make it.                         6          MR. PEES: Don't need to read it
   7          MR. PEES: Certainly. If you feel            7   aloud.
   8   the need to meet and confer prior to making the    8       A. I won't read it. Sorry. I'll just
   9   application, which I think --                      9   take a moment and read it through and then
  10          MR. JACOBSON: I think our course of        10   answer questions about it.
  11   dealing would call for that even if the court     11          THE WITNESS: (Perusing document.)
  12   rules that. And so -- but -- but I'm -- I'm       12       A. Okay. Yup.
  13   merely stating for the record that we're          13       Q. And there's a -- the parenthetical at
  14   holding the deposition open for that purpose.     14   the end of that first paragraph is, "I have the
  15   But --                                            15   original recording as well."
  16          MR. PEES: Understood. Understood.          16       A. Yeah. Okay. Yes.
  17   So we'll just remain in a holding pattern while   17       Q. So does this refresh your
  18   the photocopy machine does its business.          18   recollection as to whether you recorded calls
  19          Mr. Jacobson, would it actually be         19   with Mr. Feldman?
  20   helpful if we went off the record so that the     20       A. So as someone who's never recorded
  21   court reporter could get some spellings squared   21   a -- never remembered recording a phone call,
  22   away?                                             22   because I've -- that's not what I do -- and I
  23          MR. JACOBSON: That's a very good           23   know there's people in the room that do -- this
  24   idea.                                             24   must have been an exception. Probably because
  25          MR. PEES: So -- okay.                      25   of some of the things that we faced from


JANE ROSE REPORTING                                                National Court-Reporting Coverage
1-800-825-3341                                                      janerose@janerosereporting.com
In re Application of David Godfrey                                                       FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                       Robert Foresman
                                             Page 301                                                        Page 303
   1   Mr. Feldman and his partners, I felt we needed     1              CERTIFICATE
   2   to -- someone felt I needed to record the call,    2
   3   as we had understood they had done with us in      3    STATE OF NEW YORK )
   4   the past.                                          4                  ) Ss.:
   5           So this would have been an exception,      5    COUNTY OF NEW YORK )
   6   and I acknowledge that that's what I wrote.        6       I JEFFREY BENZ, a Certified Realtime
   7   And I confirm that I had, prior to receiving       7    Reporter, Registered Merit Reporter and Notary
   8   this, had no recollection of ever having           8    Public within and for the State of New York, do
   9   recorded anybody. And this seems to have been      9    hereby certify:
  10   an exception.                                     10       That the witness whose examination is
  11       Q. Do you still have the recording            11    hereinbefore set forth was duly sworn by me and
  12   that's referred to in this message?               12    that this transcript of such examination is a
  13       A. No. I -- I -- if I did have a              13    true record of the testimony given by such
  14   recording, I don't know what -- depending on      14    witness.
  15   what year that was, maybe a phone -- no. I        15       I further certify that I am not related to
  16   didn't -- I wasn't even aware of the recording    16    any of the parties to this action by blood or
  17   until seeing this.                                17    marriage and that I am in no way interested in
  18       Q. Do you still have the transcript           18    the outcome of this matter.
  19   that's referred to in this document?              19       IN WITNESS WHEREOF, I have hereunto set my
  20       A. I don't have any documents that --         20    hand this 5th day of December, 2018.
  21   that -- in the -- except documents that we        21
  22   produced related to Yukos Finance or this.        22           __________________________
  23           MR. JACOBSON: Okay. So subject to         23           JEFFREY BENZ, CRR, RMR
  24   the discussion that I had with your counsel a     24
  25   few moments ago, thank you for your time.         25


                                             Page 302                                                        Page 304
  1          MR. PEES: Thank you.                        1           INSTRUCTIONS FOR ERRATA
  2          THE VIDEOGRAPHER: Okay. This                2
  3    concludes the testimony of Robert Foresman. We    3
  4    are going off the record at 4:34 p.m. This        4    NOTARY PUBLIC SIGNATURE
  5    also concludes Media 6.                           5    Not required unless agreed upon by counsel
  6          (Time noted: 4:34 p.m.)                     6    that notary public signature is required.
  7                                                      7
  8                                                      8
  9                                                      9
 10                                                      10   Please return a copy of the signed errata within
 11                                                      11   30 days of receipt, unless otherwise agreed upon
 12                                                      12   by counsel. Once we receive one signed errata, we
 13                                                      13   will distribute an electronic copy to all parties.
 14                                                      14
 15                                                      15
 16                                                      16   RETURN A SIGNED COPY VIA FAX, EMAIL OR MAIL TO:
 17                                                      17     FAX: 1-800-825-9055
 18                                                      18     EMAIL: janerose@janerosereporting.com
 19                                                      19
 20                                                      20   Jane Rose Reporting
 21                                                      21   Administrative Offices
 22                                                      22   309 South Main Street
 23                                                      23   Luck, WI 54853
 24                                                      24
 25                                                      25



JANE ROSE REPORTING                                                   National Court-Reporting Coverage
1-800-825-3341                                                         janerose@janerosereporting.com
In re Application of David Godfrey                                                    FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                    Robert Foresman
                                               Page 305                                                 Page 307
  1           NOTICE TO READ AND SIGN                        1            INDEX OF EXHIBITS
  2                                                          2
  3    This transcript was electronically distributed to     3   Number                        Page
  4    Akin Gump Strauss Hauer & Feld LLP to forward to      4   Exhibit 1                     11
  5    the witness.                                          5   Order granting application of
  6                                                          6   David A. Godfrey
  7                                                          7
  8        ACKNOWLEDGMENT OF THE DEPONENT                    8   Exhibit 2                     11
  9                                                          9   Subpoena
 10        I, ROBERT FORESMAN, do hereby certify that I     10
 11    have read the foregoing pages and that the same is   11   Exhibit 3                   30
 12    a correct transcription of the answers given by me   12   News Article from September 29, 2016
 13    to the questions therein propounded, except for      13
 14    the corrections or changes in form or substance,     14   Exhibit 4                   48
 15    if any, noted in the attached Errata Sheet.          15   Letter from Ranking Member of the United
 16                                                         16   States Senate Committee on Judiciary
 17    ______   _____________________________               17
 18    (DATE)   ROBERT FORESMAN                             18   Exhibit 5                     52
 19                                                         19   WikiLeaks Cable
 20                                                         20
 21    Signed and subscribed to before me this              21   Exhibit 6                   58
 22    _____ day of _________________, 2018.                22   Document titled Brief Summary of
 23                                                         23   Contents of the Report
 24    __________________________                           24
 25       Notary Public                                     25


                                               Page 306                                                 Page 308
  1   PAGE LINE CHANGE            REASON                    1    Exhibit 7                   64
  2   ____ / _____/ _____________ / ____________________    2    Dow Jones Regulatory News Service on the
  3   ____ / _____/ _____________ / ____________________    3    Oao Gazprom board of directors meeting
  4   ____ / _____/ _____________ / ____________________    4
  5   ____ / _____/ _____________ / ____________________    5    Exhibit 8                   86
  6   ____ / _____/ _____________ / ____________________    6    E-mail chain re: Money making opportunity
  7   ____ / _____/ _____________ / ____________________    7
  8   ____ / _____/ _____________ / ____________________         Exhibit 9                      105
                                                             8   Email dated April 4, 2007, re: Yukos
  9   ____ / _____/ _____________ / ____________________
                                                             9   auction transaction with amendments
 10   ____ / _____/ _____________ / ____________________
                                                            10
 11   ____ / _____/ _____________ / ____________________
                                                            11   Exhibit 10              108
 12   ____ / _____/ _____________ / ____________________    12   RenCap Memorandum Dated April 20, 2007
 13   ____ / _____/ _____________ / ____________________    13
 14   ____ / _____/ _____________ / ____________________    14   Exhibit 11                   111
 15   ____ / _____/ _____________ / ____________________    15   E-mail from Alexander Pertsovsky to
 16   ____ / _____/ _____________ / ____________________    16   Robert Foresman re: Rosneft trade
 17   ____ / _____/ _____________ / ____________________    17
 18   ____ / _____/ _____________ / ____________________    18   Exhibit 12                   122
 19   ____ / _____/ _____________ / ____________________    19   E-mail from Ruben Aganbegyan to Robert
 20   ____ / _____/ _____________ / ____________________    20   Foresman, Vladimir Blinov and Nikolay
 21   ____ / _____/ _____________ / ____________________    21   Vasilkov Re: Rosneft trade
 22   ____ / _____/ _____________ / ____________________    22
 23   ____ / _____/ _____________ / ____________________    23   Exhibit 13                  129
 24   ____ / _____/ _____________ / ____________________    24   Renaissance Capital new business form
 25   ____ / _____/ _____________ / ____________________    25   for NBC meeting dated October 2, 2006


JANE ROSE REPORTING                                                   National Court-Reporting Coverage
1-800-825-3341                                                         janerose@janerosereporting.com
In re Application of David Godfrey                                                  FINAL - Nov. 30, 2018
and Yukos Finance B.V.                                                                  Robert Foresman
                                               Page 309                                             Page 311
   1   Exhibit 14                    134                   1   Exhibit 28                    242
   2   E-mail chain re: Yukos auction --                   2   E-mail exchange between Robert Foresman
   3   Khanty-Mansisk Bank                                 3   and Richard Deitz, Subject: Privileged
   4                                                       4   and Confidential
   5   Exhibit 15                     159                  5
   6   E-mail and attached document, Monte Valle           6   Exhibit 29                    246
   7   participation in Lot 19 Yukos Auction               7   Affidavit of Stephen Jennings
   8                                                       8
   9   Exhibit 16                      167                 9   Exhibit 30                 255
  10   E-mail chain re: MV data                           10   Document from Dow Jones headed "Two
  11                                                      11   Companies Want to Acquire Yukos' Stake
  12   Exhibit 17                      174                12   in Transpetrol"
  13   E-mail chain re: MV Data                           13
  14                                                      14   Exhibit 31                   266
  15   Exhibit 18                    190                  15   E-mail exchange Re: Bratislava meeting
  16   E-mail chain re: Surplus - update going            16
  17   into the weekend                                   17   Exhibit 32                     275
  18                                                      18   E-mail dated October 23, 2007 from Ali
  19   Exhibit 19                    192                  19   Jalili to Robert Foresman, forwarded to
  20   E-mail re: Surplus Update, from Robert             20   Robert Reid, Stephen Lynch, and Richard Deitz
  21   Reid to Richard Olphert and Stephen                21
  22   Jennings                                           22   Exhibit 33                    299
  23                                                      23   E-mail dated August 16 to 18, 2008, Re:
  24   Exhibit 20                  197                    24   Stephen, did Frank call you back?
  25   E-mail Exchange from July 2008, Re: Yukos          25


                                               Page 310
  1    Exhibit 21                  199
  2    E-mail exchange dated July 28 & 29, Re: Yukos
  3
  4    Exhibit 22                 201
  5    E-mail from Stephen Lynch and attached
  6    Wiki cable
  7
       Exhibit 23                   201
   8   pages from wikileaks.org, headed
   9   Bratislava 420
  10
  11   Exhibit 24                     215
  12   E-mail string re: Project Surplus
  13
  14   Exhibit 25                   219
  15   Agreement dated August 30, 2007, among
  16   Mascini Holdings Limited, Lapidem and
  17   Stephen Lynch
  18
  19   Exhibit 26                  223
  20   E-mail exchange Re: Project Surplus -
  21   LuxCo directors
  22
  23   Exhibit 27                   229
  24   E-mail exchange between Robert Reid and
  25   Richard Deitz Re: I have a window from 2-4


JANE ROSE REPORTING                                                 National Court-Reporting Coverage
1-800-825-3341                                                       janerose@janerosereporting.com
